Exhibit 10.10

 

EXECUTION VERSION

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

 

February 7, 2014

 

among

 

SFX ENTERTAINMENT, INC.,

 

as the Borrower,

 

the Lenders party hereto,

 

and

 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,

DEUTSCHE BANK SECURITIES INC.,

JEFFERIES FINANCE LLC

 

and

 

UBS SECURITIES LLC,

 

as Joint Lead Arrangers and Joint Bookrunners,

 

DEUTSCHE BANK SECURITIES INC.,

 

as Syndication Agent,

 

and

 

JEFFERIES FINANCE LLC,

 

as Documentation Agent

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Terms Generally

40

SECTION 1.03

Accounting Terms; Changes in GAAP

40

SECTION 1.04

Exchange Rates; Currency Equivalents

41

SECTION 1.05

Additional Alternative Currencies

41

SECTION 1.06

Change of Currency

42

SECTION 1.07

Letter of Credit Amounts

42

 

 

 

ARTICLE II

 

 

 

COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

SECTION 2.01

Commitments

43

SECTION 2.02

Loans and Borrowings

43

SECTION 2.03

Borrowing Requests

44

SECTION 2.04

Swingline Loans

44

SECTION 2.05

Letters of Credit

47

SECTION 2.06

Funding of Borrowings

54

SECTION 2.07

Interest Elections

54

SECTION 2.08

Optional Prepayments

55

SECTION 2.09

Mandatory Prepayments

56

SECTION 2.10

Termination or Reduction of Commitments

56

SECTION 2.11

Repayment of Loans

57

SECTION 2.12

Interest

57

SECTION 2.13

Fees

58

SECTION 2.14

Evidence of Debt

59

SECTION 2.15

Payments Generally; Several Obligations of Lenders

60

SECTION 2.16

Sharing of Payments

61

SECTION 2.17

Compensation for Losses

62

SECTION 2.18

Taxes

62

SECTION 2.19

Increased Costs

65

SECTION 2.20

Inability to Determine Rates

66

SECTION 2.21

Illegality

67

SECTION 2.22

Mitigation Obligations; Replacement of Lenders

67

SECTION 2.23

Cash Collateral

69

SECTION 2.24

Defaulting Lenders

70

SECTION 2.25

Increase in Revolving Commitments

72

SECTION 2.26

Extension of Revolving Commitments

73

 

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 3.01

Corporate Existence; Compliance with Law

76

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

SECTION 3.02

Loan Documents

76

SECTION 3.03

Ownership of Group Members

77

SECTION 3.04

Solvency

77

SECTION 3.05

Financial Statements; No Material Adverse Effect

77

SECTION 3.06

Litigation

77

SECTION 3.07

Taxes

78

SECTION 3.08

Margin Regulations

78

SECTION 3.09

No Burdensome Obligations; No Defaults

78

SECTION 3.10

Investment Company Act

78

SECTION 3.11

Labor Matters

78

SECTION 3.12

ERISA

78

SECTION 3.13

Environmental Matters

79

SECTION 3.14

Intellectual Property

79

SECTION 3.15

Title; Real Property

80

SECTION 3.16

Full Disclosure

80

SECTION 3.17

Licenses and Permits

80

SECTION 3.18

PATRIOT Act; OFAC; Anti

81

SECTION 3.19

Security Documents

81

SECTION 3.20

Certain Fees

82

 

 

ARTICLE IV

 

CONDITIONS

 

 

SECTION 4.01

Closing Date

82

SECTION 4.02

Conditions to All Credit Extensions

85

 

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

 

SECTION 5.01

Financial Statements

86

SECTION 5.02

Certificates; Other Information

87

SECTION 5.03

[Reserved]

88

SECTION 5.04

Notices

88

SECTION 5.05

Preservation of Existence, Etc.

89

SECTION 5.06

Compliance with Laws, OFAC; Anti-Corruption Laws; Etc.

89

SECTION 5.07

Payment of Obligations

90

SECTION 5.08

Maintenance of Property

90

SECTION 5.09

Maintenance of Insurance

90

SECTION 5.10

Keeping of Books

90

SECTION 5.11

Access to Books and Property

91

SECTION 5.12

Environmental

91

SECTION 5.13

Use of Proceeds; Margin Stock

91

SECTION 5.14

Additional Collateral and Loan Parties

91

SECTION 5.15

Deposit Accounts; Securities Accounts

92

SECTION 5.16

Post-Closing Matters

93

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

SECTION 5.17

Ratings

93

SECTION 5.18

Credit Enhancements

93

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

 

SECTION 6.01

Indebtedness

93

SECTION 6.02

Liens

96

SECTION 6.03

Investments

100

SECTION 6.04

Fundamental Changes

102

SECTION 6.05

Sales

103

SECTION 6.06

Restricted Payments

104

SECTION 6.07

Change in Nature of Business

106

SECTION 6.08

Transactions with Affiliates

106

SECTION 6.09

Burdensome Agreements

107

SECTION 6.10

Modification of Certain Documents

109

SECTION 6.11

Accounting Changes; Fiscal Year

109

SECTION 6.12

Prepayments of Junior Debt

109

SECTION 6.13

Speculative Hedging

110

SECTION 6.14

Financial Covenant

111

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

 

SECTION 7.01

Events of Default

111

SECTION 7.02

Application of Payments

113

 

 

ARTICLE VIII

 

AGENCY

 

 

SECTION 8.01

Appointment and Authorization of Agents

115

SECTION 8.02

Rights as a Lender

115

SECTION 8.03

Exculpatory Provisions

115

SECTION 8.04

Reliance by Administrative Agent

116

SECTION 8.05

Delegation of Duties

116

SECTION 8.06

Indemnification of Agents

116

SECTION 8.07

Resignation of Administrative Agent

117

SECTION 8.08

Non-Reliance on Agents and Other Lenders

117

SECTION 8.09

Administrative Agent May File Proofs of Claim

118

SECTION 8.10

Duties of Other Agents

118

SECTION 8.11

Concerning the Collateral and the Security Documents

119

SECTION 8.12

Collateral Matters Relating to Related Obligations

120

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

ARTICLE IX

 

MISCELLANEOUS

 

 

SECTION 9.01

Notices

121

SECTION 9.02

Waivers; Amendments

123

SECTION 9.03

Expenses; Indemnity; Etc.

125

SECTION 9.04

Successors and Assigns

127

SECTION 9.05

Survival

130

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

131

SECTION 9.07

Severability

131

SECTION 9.08

Right of Setoff

131

SECTION 9.09

Governing Law; Jurisdiction; Etc.

132

SECTION 9.10

WAIVER OF JURY TRIAL

133

SECTION 9.11

Headings

133

SECTION 9.12

Confidentiality

133

SECTION 9.13

PATRIOT Act

134

SECTION 9.14

Interest Rate Limitation

134

SECTION 9.15

Payments Set Aside

134

SECTION 9.16

No Advisory or Fiduciary Responsibility

134

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

SCHEDULE 1.01A

-

Disqualified Institutions

SCHEDULE 1.01B

-

Employee Hiring and Retention Procedures

SCHEDULE 2.01

-

Revolving Commitments

SCHEDULE 3.02

-

Consents

SCHEDULE 3.03

-

Ownership of Group Members

SCHEDULE 3.06

-

Litigation

SCHEDULE 3.07

-

Taxes

SCHEDULE 3.11

-

Labor Matters

SCHEDULE 3.12

-

List of Plans

SCHEDULE 3.13

-

Environmental Matters

SCHEDULE 3.14

-

Intellectual Property

SCHEDULE 3.15

-

Real Property

SCHEDULE 3.17

-

Licenses and Permits

SCHEDULE 3.19(a)

-

Filing Offices

SCHEDULE 5.16

-

Post-Closing Matters

SCHEDULE 6.01

-

Indebtedness

SCHEDULE 6.02

-

Liens

SCHEDULE 6.03

-

Investments

SCHEDULE 6.08

-

Transactions with Affiliates

SCHEDULE 6.09

-

Burdensome Agreements

SCHEDULE 9.01

-

Information for Notices

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

-

Assignment and Assumption

EXHIBIT B

-

Borrowing Request

EXHIBIT C

-

Revolving Note

EXHIBIT D

-

Interest Election Request

EXHIBIT E

-

Prepayment Notice

EXHIBIT F

-

Compliance Certificate

EXHIBIT G

-

Guarantee and Collateral Agreement

EXHIBIT H

-

Intercreditor Agreement

EXHIBIT I-1

-

Tax Compliance Certificate (Foreign Lenders That Are Not Partnerships)

EXHIBIT I-2

-

Tax Compliance Certificate (Foreign Participants That Are Partnerships)

EXHIBIT I-3

-

Tax Compliance Certificate (Foreign Lenders That Are Partnerships)

EXHIBIT I-4

-

Tax Compliance Certificate (Foreign Participants That Are Not Partnerships)

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of February 7, 2014, among SFX ENTERTAINMENT, INC., a
Delaware corporation (the “Borrower”), the Lenders party hereto and BARCLAYS
BANK PLC, as administrative agent and collateral agent (in such capacities,
together with its successors and permitted assigns, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower has requested that the Lenders make available for the
purposes specified in this Agreement a $30,000,000 senior secured first lien
revolving credit facility;

 

WHEREAS, Lenders are willing to make available to the Borrower such revolving
credit facility upon the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“Acquired Indebtedness” means, with respect to any Person, (a) Indebtedness of
any other Person existing at the time such other Person merged, consolidated or
amalgamated with or into or became a Restricted Subsidiary of such particular
Person or assumed by such particular Person in connection with the acquisition
of assets from any other Person, and not incurred by such other Person in
connection with, or in contemplation of, such other Person merging, consolidated
or amalgamated with or into such particular Person or becoming a Restricted
Subsidiary of such particular Person or such acquisition, and (b) Indebtedness
secured by a Lien encumbering any asset acquired by such particular Person, but
excluding any Lien incurred in connection with, or in contemplation of, such
other Person merging, amalgamating or consolidating with or into, or becoming a
Restricted Subsidiary of such particular Person.

 

“Adjusted Eurodollar Rate” means, as to any Eurodollar Rate Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the Eurodollar Rate for such Interest Period
divided by (b) one minus the Eurodollar Reserve Percentage.

 

“Administrative Agent” has the meaning specified in the preamble of this
Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

 

“Affiliate” means, as to any Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person

 

1

--------------------------------------------------------------------------------


 

specified; provided that, the Secured Parties and their Affiliates shall not be
deemed to be Affiliates of the Borrower or any of its Affiliates.

 

“Agency Fee Letter” means that certain Agency Fee Letter, dated as of February
7, 2014, between the Administrative Agent and the Borrower.

 

“Agent-Related Persons” means each Agent, together with its Related Parties.

 

“Agents” means, collectively, the Administrative Agent, the Arrangers, the
Syndication Agent and the Documentation Agent.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.  The Aggregate Revolving Commitments are $30,000,000 as of
the date hereof.

 

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented, waived and/or otherwise modified from time to time.

 

“Alternative Currency” means each of Euro, AUD and each other currency (other
than Dollars) that is approved in accordance with Section 1.05.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to $10,000,000.  The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.

 

“Anti-Corruption Law” means each of (a) the United States Foreign Corrupt
Practices Act of 1977, (b) the Corruption of Foreign Public Officials Act and
(c) the Bribery Act of 2010, in each case, as amended from time to time.

 

“Applicable Rate” means, for any day with respect to Revolving Loans that are
(i) Base Rate Loans, 3.50% per annum and (ii) Eurodollar Rate Loans, 4.50% per
annum, provided that on and after the first date on which financial statements
are delivered pursuant to Section 5.01(a) or (b), the Applicable Rate with
respect to Revolving Loans shall be the percentage set forth below in the
applicable column opposite the level corresponding to the First Lien Net
Leverage Ratio of the Borrower in effect as of the last day of the most recently
ended Fiscal Quarter:

 

Level

 

First Lien Net
Leverage Ratio

 

Base Rate Loans

 

Eurodollar Loans

 

I

 

Greater than or equal to 1.50 to 1

 

3.50

%

4.50

%

II

 

Less than 1.50 to 1

 

3.00

%

4.00

%

 

; provided that, it is agreed and understood that the “Applicable Rate” for
Swingline Loans shall be by reference to the applicable rate for “Base Rate
Loans” set forth above.  Changes in the Applicable Rate with respect to
Revolving Loans resulting from a change in the First Lien Net Leverage Ratio
shall become effective three Business Days after delivery to the Administrative
Agent of financial statements pursuant to Section 5.01(a) or (b), as
applicable.  Notwithstanding anything to the contrary

 

2

--------------------------------------------------------------------------------


 

set forth in this Agreement (including the determination of the Applicable Rate
based on the above grid), (x) if the Borrower shall fail to deliver financial
statements within any of the time periods specified in Section 5.01(a) or (b),
as applicable, the Applicable Rate from and including the 46th day after the end
of such Fiscal Quarter or the 91st day after the end of such Fiscal Year, as the
case may be, to but not including the date that the Borrower delivers to the
Administrative Agent such financial statements, shall conclusively equal the
highest possible Applicable Rate set forth in the grid above for such Type of
Revolving Loans and (y) effective immediately upon (1) the occurrence of an
Event of Default under Section 7.01(f)(ii) or (2) the delivery of a notice by
the Administrative Agent or the Required Lenders to the Borrower during the
continuance of any other Event of Default and, in each case, for as long as such
Event of Default shall be continuing, the Applicable Rate shall conclusively
equal the highest possible Applicable Rate set forth in the grid above for such
Type of Revolving Loans.  Notwithstanding anything to the contrary set forth in
this Agreement, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.12(e).

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Arrangers” means Barclays Bank PLC, Deutsche Bank Securities Inc., Jefferies
Finance LLC and UBS Securities LLC.

 

“Arrangers Fee Letter” means that certain Fee Letter, dated as of February 7,
2014, by and among the Arrangers and the Borrower.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by the terms hereof), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent and
the Borrower.

 

“Assumption Agreement” means an Assumption Agreement substantially in the form
of Annex I to the Guarantee and Collateral Agreement delivered pursuant to
Section 5.14.

 

“Attributable Indebtedness” means, as of any date of determination, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

 

“AUD” means mean freely transferable lawful money of Australia (expressed in
Australian Dollars).

 

3

--------------------------------------------------------------------------------


 

“Audited Financial Statements” means the most recent audited consolidated
balance sheet of the Borrower for the Fiscal Year ended December 31, 2012, the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Year, without qualification as to the scope of
the audit or as to going concern and without any other similar qualification.

 

“Australian Bill Rate” means, for any Interest Period: (a) the rate (rounded up
to the nearest four decimal places) published at or about 11:00 a.m. (Sydney,
Australia time) on the first day of such interest period on the Reuters Screen
under the heading “BBSY” (or, if such screen ceases to publish such rate, any
successor screen rate displaying such rate that is selected by the
Administrative Agent)  for bills of exchange having a tenor approximating as
closely as possible the length of such Interest Period, or (b) if the rate
described under clause (a) above is not published at the relevant time, or the
basis on which that rate is displayed is changed and in the opinion of the
Administrative Agent it ceases to reflect the applicable Lenders’ cost of
funding to the same extent as at the date of any Eurodollar Rate Loan
denominated in Australian Dollars, then the applicable rate will be determined
by Administrative Agent to be the average of the buying rates quoted to the
Administrative Agent by three Australian banks at or about 11:00 a.m. (Sydney,
Australia Time) on the date of determination for bills of exchange denominated
in Australian Dollars with a tenor approximating the length of such Interest
Period.

 

 “Available Amount” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)                                 the sum of

 

(i)                                     (a) Consolidated EBITDA minus (b) 1.75
times Consolidated Interest Expense, each calculated for the period (taken as
one accounting period) from January 1, 2014 to the last day of the Fiscal
Quarter for which financial statements have been delivered to the Administrative
Agent pursuant to Section 5.01(a) or 5.01(b), as applicable, plus

 

(ii)                                  100% of the aggregate Net Cash Proceeds,
including the fair market value of property other than cash (as reasonably
determined in good faith by the Borrower), received by the Borrower from (i) the
issuance or sale (other than to any of its Restricted Subsidiaries) of shares of
Equity Interests of the Borrower (other than Disqualified Equity Interests) or
warrants, options or rights to purchase such shares of Equity Interests or (ii)
the issuance or sale of any Indebtedness or Disqualified Equity Interests of the
Borrower or any Restricted Subsidiary (other than (x) Junior Debt or (y)
Indebtedness or Disqualified Equity Interests issued to a Restricted Subsidiary)
which has been converted into or exchanged for Equity Interests of the Borrower
(other than Disqualified Equity Interests), in each case, during the period from
and including the Business Day immediately following the Closing Date through
and including such time, and to the extent Not Otherwise Applied; provided that,
this clause (b) shall exclude sales of Equity Interests financed as contemplated
by Section 6.03(f) or used as permitted under Section 6.06(i) and any amounts
used to finance the payments or distributions in respect of any Junior Debt
pursuant to Section 6.12, plus

 

(iii)                               100% of the aggregate amount of cash,
including the fair market value of property other than cash (as reasonably
determined in good faith by the Borrower), contributed to the capital of the
Borrower (other than by a Restricted Subsidiary) during the period from and
including the Business Day immediately following the Closing Date through and
including such time, and to the extent Not Otherwise Applied; plus

 

(iv)                              to the extent not already reflected as a
return of capital with respect to an Investment for purposes of determining the
amount of such Investment, 100% of the aggregate

 

4

--------------------------------------------------------------------------------

 


 

amount of cash received by the Borrower or any Restricted Subsidiary from (1)
principal repayments of loans or advances, which constituted Investments under
Section 6.03(t) or the sale, conveyance, liquidation or other disposition of
(other than to the Borrower or a Restricted Subsidiary) of Investments under
Section 6.03(t) made by the Borrower and the Restricted Subsidiaries and from
the repurchases and redemptions of such Investments under Section 6.03(t)from
the Borrower or any Restricted Subsidiary by any Person (other than the Borrower
or a Restricted Subsidiary), (2) from dividends or other distributions on any
Investment received or (3) dividends or distributions received by the Borrower
or a Restricted Subsidiary from an Unrestricted Subsidiary, in each case, during
the period from and including the Business Day immediately following the Closing
Date through and including such time; plus

 

(v)                                 to the extent that any Unrestricted
Subsidiary is redesignated as a Restricted Subsidiary or is merged into the
Borrower or a Restricted Subsidiary or transfers all or substantially all of its
assets to the Borrower or a Restricted Subsidiary, the fair market value of the
Borrower’s and its Restricted Subsidiaries’ aggregate Investments pursuant to
Section 6.03(t) in such Unrestricted Subsidiary as of the date of such
redesignation (as reasonably determined in good faith by the Borrower); in each
case, during the period from and including the Business Day immediately
following the Closing Date through and including such time; minus

 

(b)                                 an amount equal to the sum of (i)
Investments made pursuant to Section 6.03(t), (ii) Restricted Payments made
pursuant to Section 6.06(a) and (iii) payments on Junior Debt made pursuant to
Section 6.12(d), in each case, made after the Closing Date and prior to such
time.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

 

“Barclays” means Barclays Bank PLC.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.50% and (c) the Adjusted Eurodollar Rate for a one-month term
in effect on such day (taking into account any floor under the definition of
“Adjusted Eurodollar Rate”) plus 1.00%.  Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted
Eurodollar Rate, respectively.

 

“Base Rate Borrowing” means, as to any Borrowing, the Base Rate Loans comprising
such Borrowing.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.

 

“Borrower” has the meaning specified in the preamble of this Agreement.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.02.

 

“Borrowing” means a Revolving Borrowing or a Swingline Borrowing, as the context
may require.

 

5

--------------------------------------------------------------------------------


 

“Borrowing Request” means a request for a Revolving Borrowing, which shall be
substantially in the form of Exhibit B.

 

“Business Day” means any day that is not a Saturday, Sunday or other day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions in such state are authorized or required by Law to close;
provided, that when used in connection with a Eurodollar Rate Loan, the term
“Business Day” means any such day that is also a day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.

 

“Capitalized Lease” means all leases that have been or are required to, in
accordance with GAAP, be recorded as capitalized leases.  For the avoidance of
doubt, “Capitalized Leases” shall not include obligations or liabilities of any
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations would be required to be classified and accounted for as an
operating lease under GAAP as existing on the Closing Date.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any L/C
Issuer or any Swingline Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swingline Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the applicable L/C Issuer
or Swingline Lender, as applicable, benefiting from such collateral agrees in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the applicable L/C Issuer or Swingline Lender (as
applicable) (which documents are hereby consented to by the Lenders).  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by, the government of
the United States, United Kingdom, Switzerland, Canada and members of the
economic and monetary union as contemplated in the Treaty on European Union or
(ii) issued by any agency of the government of the United States, United
Kingdom, Switzerland, Canada and members of the economic and monetary union as
contemplated in the Treaty on European Union, the obligations of which are fully
backed by the full faith and credit of the such government, (b) any
readily-marketable direct obligations issued by any other agency of the
government of the United States, United Kingdom, Switzerland, Canada and members
of the economic and monetary union as contemplated in the Treaty on European
Union, any state of the United States or any political subdivision of any such
state or any public instrumentality thereof, in each case having a rating of at
least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial paper
rated at least “A-1” by S&P or “P-1” by Moody’s (or equivalent ratings of
another internationally recognized ratings agent), (d) any Dollar-denominated
time deposit, insured certificate of deposit, overnight bank deposit or bankers’
acceptance issued or accepted by (i) any Lender or (ii) any commercial bank that
is (A) (1) organized under the laws of the United States, any state thereof or
the District of Columbia, has capital and surplus in excess of $500,000,000, or
(2) organized under the laws of any other jurisdiction and has capital and
surplus in excess of $100,000,000 and (B) whose long term debt is rated “A” or
the equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agent), (e) marketable short-term
money market and similar securities having a rating of at least P 1 or A-1 from
either Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P
shall be rating such obligations, an equivalent rating from another
internationally recognized ratings agent) and in each case maturing within one
year after the date of acquisition, (f) readily marketable direct obligations
issued by any state, commonwealth or territory of the United States or any
political subdivision or taxing authority thereof with maturities of one year or
less from the date of acquisition, (g) in the case of any

 

6

--------------------------------------------------------------------------------


 

Restricted Subsidiary with operations outside the United States, demand or time
deposit accounts used by such Restricted Subsidiary in the ordinary course of
business with reputable commercial banks located in the jurisdiction of such
operations, (h) repurchase obligations with a term of not more than seven days
for underlying securities of the types described in clauses (a) and (d) entered
into with any financial institution meeting the qualifications specified in
clause (d) above and (i) shares of any United States money market fund that has
at least 95% of its assets invested continuously in the types of investments
referred to in clauses (a) through (h) above.

 

“Cash Management Counterparty” means a Person who has entered into a Cash
Management Document with a Loan Party if such Cash Management Agreement was
provided or arranged by (i) Barclays or an Affiliate of Barclays, (ii) a Lender
or an Affiliate of a Lender (or a Person who was a Lender or an Affiliate of a
Lender at the time it entered into a Cash Management Document with such Person),
including obligations for the payment of fees, interest, charges, expenses,
attorneys’ fees and disbursements in connection therewith or (iii) with any
other financial institution approved by the Administrative Agent and Borrower as
a “Cash Management Counterparty.”

 

“Cash Management Document” means any certificate, agreement or other document
executed by any Loan Party in respect of cash management services (including
treasury, depository, overdraft, credit or debit card, electronic funds transfer
and other cash management arrangements) provided by a Cash Management
Counterparty.

 

“Cash Management Obligation” means, as applied to any Loan Party, any direct or
indirect liability, contingent or otherwise, of such Person pursuant to a Cash
Management Document.

 

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)                                 for any reason whatsoever, any “person” or
“group” as such terms are used in Sections 13(d) and 14(d) of the Exchange Act
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act) other
than the Permitted Holders is or becomes in a single transaction or a series of
related transactions the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that such person or group shall be deemed to have
“beneficial ownership” of all shares that any such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), by way of merger, consolidation or other business combination
or purchase of 50% or more of the total voting power of the Voting Stock of the
Borrower (directly or indirectly through the Voting Stock of any parent
company);

 

7

--------------------------------------------------------------------------------


 

(b)                                 the majority of the seats (other than vacant
seats) on the board of directors of the Borrower cease to be occupied by persons
who either (i) were members of the board of directors of the Borrower on the
Closing Date or (ii) were nominated for election by the board of directors of
the Borrower, a majority of whom were directors on the Closing Date or whose
election or nomination for election was previously approved by a majority of
such directors; or

 

(c)                                  any change of control (or similar event,
however denominated) shall occur under and as defined in the Second Lien
Indenture.

 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 9.02.

 

“Code” means the Internal Revenue Code of 1986, as amended and any successor
statute.

 

“Collateral” means all Property and interests in Property (other than Excluded
Assets) and proceeds thereof now owned or hereafter acquired by any Loan Party
in or upon which a Lien is granted or purported to be granted pursuant to any
Loan Document.

 

“Collateral Agent” has the meaning specified in the Guarantee and Collateral
Agreement.

 

“Commitment” means a Revolving Commitment or an L/C Commitment, as the context
may require.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F with such modifications or amendments as may be approved by the
Administrative Agent and the Borrower.

 

“Connection Income Taxes” means Connection Taxes that are imposed on or measured
by net income (however determined) or that are franchise Taxes or branch profits
Taxes.

 

“Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of any present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document
pursuant to Section 2.22(b)).

 

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Restricted Subsidiaries consolidated in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person for any period,
Consolidated Net Income for such period plus, without duplication and to the
extent deducted in determining Consolidated Net Income for such period, the sum
of (a) deferred lease expenses, (b)  all income taxes paid or accrued in
accordance with GAAP for such period, (c) Consolidated Interest Expense for such
period, (d)  depreciation expense for such period, (e) amortization expense for
such period including amortization of capitalized debt issuance costs, (f) any
income attributable to the minority interest of third parties in any non-wholly
owned Restricted Subsidiary of such Person, (g) any fees, expenses, charges or
premiums relating to any issuance of Equity Interests or Investment,
acquisition, disposition or recapitalization, or issuance, repayment,
refinancing, amendment or modification of Indebtedness (in each

 

8

--------------------------------------------------------------------------------


 

case, whether or not successful), including, without limitation any fees,
expenses or charges related to the Transactions; (h) Pro Forma Cost Savings;
provided that, in no event shall the aggregate amount of Pro Forma Cost Savings
exceed, for any Test Period, 20% of Consolidated EBITDA (calculated without
giving effect to this clause (h) for such Test Period); (i) any other non-cash
charges for such period (including, without limitation, non-cash expenses,
impairments, charges, write-offs and write-downs recognized in accordance with
FASB ASC Topic 715), all determined on a consolidated basis in accordance with
GAAP, (j) the amount which the Borrower reasonably believes in good faith will
be recovered by the Borrower or any Restricted Subsidiaries pursuant to a claim
made or to be made under enforceable insurance policies in existence as of the
date of loss and issued by solvent carriers, for business interruption or other
losses or damages suffered by the Borrower or any of its Restricted
Subsidiaries; provided, however, that (x) such losses or damages have reduced
Consolidated Net Income for the period during which such loss or damage
occurred, (y) such insurance proceeds will comprise or replace such losses or
damages and (z) the amount included in Consolidated EBITDA shall not exceed the
total of such losses or damages; provided, further, that such amounts were
identified and quantified in good faith in an officer’s certificate delivered to
the Administrative Agent at the time of any calculation of Consolidated EBITDA
and the insurance carrier has not denied or indicated it intends to deny such
claim, and (k) the effects of incremental contributions to EBITDA that the
Borrower reasonably believes in good faith could have been realized or achieved
from the guaranteed payments provided under one or more Qualified Marketing
Agreements entered into during the relevant period had such Qualified Marketing
Agreements been effective as of the beginning of such relevant period; provided,
however, that such incremental contributions were reasonably identifiable and
quantified in good faith in an officer’s certificate delivered to the
Administrative Agent at the time of any calculation of Consolidated EBITDA. 
Notwithstanding the foregoing, subject to adjustment for Pro Forma Transactions
occurring after the Closing Date, Consolidated EBITDA for the fiscal quarters
ending March 31, 2013, June 30, 2013 and September 30, 2013 shall be deemed to
be -$5,679,000, $11,000 and $21,320,000, respectively.

 

“Consolidated First Lien Net Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Net Debt outstanding on such
date that is secured by a first priority Lien (subject to any Permitted Liens
which have priority by operation of law) on any asset or property of any Group
Member as of such date.

 

“Consolidated Interest Expense” means, for any Person for any period, (a) the
aggregate of the interest expense on Indebtedness of such Person and its
consolidated Restricted Subsidiaries for such period, on a consolidated basis,
including, without limitation, (i) amortization of debt discount; (ii) the net
cost under interest rate Hedging Agreements (including amortization of
discounts); (iii) the interest portion of any deferred payment obligation; and
(iv) accrued interest; but excluding (A) the amortization or write-off of
deferred financing fees and debt issuance costs, (B) any commissions, fees and
expenses related to financings, and (C) the accretion or accrual of discounted
liabilities not constituting Indebtedness; plus (b) dividends declared and paid
or payable in cash or Disqualified Equity Interests in respect of all
Disqualified Equity Interests of the Borrower or a Restricted Subsidiary held by
Persons other than the Borrower or a Restricted Subsidiary; provided that, such
dividends will be multiplied by a fraction the numerator of which is one and the
denominator of which is one minus the effective combined tax rate of the issuer
of such stock (expressed as a decimal) for such period (as estimated by a
Financial Officer of the Borrower in good faith); plus (c) the interest
component of the Capitalized Leases paid, accrued and/or scheduled to be paid or
accrued by such Person and its consolidated Restricted Subsidiaries during such
period (other than any contingent rent paid on Capitalized Leases that is deemed
to be interest for purposes of GAAP), minus (d) the interest income (exclusive
of deferred financing fees) of such Person and its consolidated Restricted
Subsidiaries during such period, in each case as determined in accordance with
GAAP consistently applied.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any Person for any period, the Consolidated
net income (or loss) of such Person; provided, that (a) the net income or loss
of any Person that is not a Restricted Subsidiary shall be included only to the
extent of the amount of dividends, distributions or other payments paid in cash
to the specified Person or a Restricted Subsidiary thereof; (b) the cumulative
effect of a change in accounting principles shall be excluded; (c) any gain or
loss, together with any related provision for taxes on such gain or loss,
realized in connection with (ii) any sale of assets outside the ordinary course
of business of such Person or (iii) the disposition of any securities by such
Person or any of its Restricted Subsidiaries or the extinguishment of any
Indebtedness of such Person or any of its Restricted Subsidiaries shall be
excluded; (d) any extraordinary or nonrecurring expense, charge, income, gain or
loss or, together with any related provision for taxes on such extraordinary or
nonrecurring expense, charge, income, gain or loss shall be excluded; (e) any
non-cash goodwill or intangible asset impairment charges resulting from the
application of FASB ASC Topic 805 and FASB ASC Topic 350, as applicable, and
non-cash charges relating to the amortization of intangibles resulting from the
application of FASB ASC Topic 805 and FASB ASC Topic 350, as applicable, shall
be excluded; (f) any charges related to restructuring, debt retirement,
extinguishment of Hedging Obligations, losses on disposal of discontinued
operations, losses arising from lease dispositions and costs and expenses
arising from the Transactions shall be excluded; (g) all non-cash expenses
related to stock-based compensation plans or other noncash compensation,
including stock option non-cash expenses, shall be excluded; (h) the calculation
of Consolidated Net Income shall not give effect to any deduction for (i) any
increased amortization, depreciation or cost of sales resulting from the
write-up of assets pursuant to FASB ASC Topic 805 and FASB ASC Topic 350, and
(ii) any nonrecurring charges relating to any premium or penalty paid, write-off
of deferred financing costs or other financial recapitalization charges in
connection with redeeming or retiring any Indebtedness prior to its stated
maturity shall be excluded; and (i) unrealized gains and losses relating to
hedging transactions and mark-to-market of Indebtedness denominated in foreign
currencies resulting from the application of FASB ASC Topic 830 shall be
excluded.

 

“Consolidated Secured Net Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Net Debt outstanding on such
date that is secured by a Lien on any asset or property of any Group Member.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

 

“Consolidated Total Debt” means, with respect to any Person for any period, as
of any date of determination, the aggregate stated balance sheet amount of all
Indebtedness of such Person (or, if higher, the par value or stated face amount
of all such Indebtedness (other than zero coupon Indebtedness)) on a
Consolidated basis on such date.

 

“Consolidated Total Net Debt” means, at any time the excess of (a) Consolidated
Total Debt at such time minus (b) an aggregate amount of unrestricted cash and
Cash Equivalents of the Borrower and its Restricted Subsidiaries at such time.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

10

--------------------------------------------------------------------------------


 

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract of any
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among the Administrative Agent, the financial institution
or other Person at which such account is maintained or with which such
entitlement or contract is carried and the Loan Party maintaining such account,
effective to grant “control” (as defined under the applicable UCC) over such
account to the Administrative Agent.

 

“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution reasonably approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

 

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary reasonably
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed).

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Law in or relating to copyrights and all mask work,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.

 

“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for each
Person that is a Loan Party, that is subject to Section 5.14 or that is a
Subsidiary or joint venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, (c) the location of such Person’s
chief executive office (or, if applicable, sole place of business) and (d) the
number of shares or units of each class of Equity Interests of such Person
(other than the Borrower) authorized, the number outstanding and the number and
percentage of such outstanding shares or units for each such class owned,
directly or indirectly, by any Loan Party or any of its Restricted Subsidiaries.

 

“Credit Extension” means (a) a Borrowing or (b) an L/C Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate (before as well as after judgment) equal
to (a) with respect to outstanding principal, the applicable interest rate plus
2.00% per annum; provided, that with respect to a Eurodollar Rate Loan, the
determination of the applicable interest rate is subject to Section 2.07(e) to
the extent that Eurodollar Rate Loans may not be converted to, or continued as,
Eurodollar Rate Loans, pursuant thereto and (b) with respect to any other amount
(including overdue interest or fees), the interest rate applicable to Base Rate
Loans plus 2.00% per annum.

 

11

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 2.24(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any L/C Issuer or any Swingline Lender
in writing that it does not intend to comply with such Lender’s funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lenders’ obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other Federal or state regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.24(b)) upon delivery of prompt written notice of such
determination to the Borrower, each L/C Issuer, each Swingline Lender and each
Lender.

 

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with a Sale that is so designated as Designated Non-cash
Consideration pursuant to an officer’s certificate of a Responsible Officer of
the Borrower, setting forth the basis of such valuation, less the amount of cash
or Cash Equivalents received in connection with a subsequent sale or conversion
of such Designated Non-cash Consideration.

 

“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control, public
equity offering or asset sale so long as any rights of the holders thereof upon
the occurrence of a change of control, public equity offering or asset sale
event shall be subject to the prior payment of the obligations in full and
termination of the commitment hereunder), (b) is redeemable at the option of the
holder thereof (other than solely for Equity Interests that are not Disqualified
Equity Interests and except as permitted in clause (a) above), in whole or in
part or (c) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity

 

12

--------------------------------------------------------------------------------


 

Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 180 days after the Maturity Date hereunder; provided,
that if such Equity Interests are issued in the ordinary course of business
consistent with past practices for the benefit of employees of the Borrower or
any of its Restricted Subsidiaries or to such employees, such Equity Interests
shall not constitute Disqualified Equity Interests solely because such Equity
Interests may be required to be repurchased by the Borrower or any of its
Restricted Subsidiaries as a result of such employee’s termination, death or
disability.

 

“Disqualified Institution” means any Person listed on Schedule 1.01A and any
other Person identified by name in writing to the Administrative Agent and the
Lenders after the Closing Date to the extent such Person is or becomes a
competitor or is or becomes an affiliate of a competitor of the Borrower or its
Restricted Subsidiaries, which designations shall become effective five Business
Days after (x) the written consent of the Administrative Agent (not to be
unreasonably withheld or delayed) and (y) delivery of each such written
supplement to the Administrative Agent and the Lenders, after which such
supplement shall promptly be posted to the Platform, but which shall not apply
retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans; provided that a competitor or
an affiliate of a competitor shall not include any bona fide debt fund or
investment vehicle that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business which is managed, sponsored or advised by any Person
controlling, controlled by or under common control with such competitor or
affiliate thereof, as applicable, and for which no personnel involved with the
investment of such competitor or affiliate thereof, as applicable, (i) makes any
investment decisions or (ii) has access to any information (other than
information publicly available) relating to the Borrower or any entity that
forms a part of the Borrower’s business (including its Subsidiaries).

 

“Documentation Agent” means Jefferies Finance LLC.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means a Subsidiary of the Borrower that is a U.S. Person.

 

“Eligible Assignee” means any Person that is (a) a Lender, an Affiliate of a
Lender, or an Approved Fund or (b) a commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act) and which extends credit or
buys loans in the ordinary course of business; provided, that in no event shall
“Eligible Assignee” include (i) the Borrower or any of its Affiliates or
Subsidiaries, (ii) any Defaulting Lender or any of its Subsidiaries, or any
Person who upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii), (iii) a natural person or (iv)
a Disqualified Institution.

 

“Employee Hiring and Retention Procedures” means the procedures substantially as
listed on Schedule 1.01B, as may be waived, amended or otherwise modified in
accordance with Section 6.10(c).

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

13

--------------------------------------------------------------------------------


 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, including all common law, relating to pollution or the protection
of health, safety or the environment or the release of any materials into the
environment, including those related to Hazardous Materials, air emissions,
discharges to waste or public systems and health and safety matters.

 

“Environmental Liability” means any liability or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), directly or indirectly, resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment, disposal or permitting or
arranging for the disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, as to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and any successor statute.

 

“ERISA Affiliate” means any Group Member, and any Person under common control,
or treated as a single employer, with any Group Member, within the meaning of
Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means any of the following:  (a) a Reportable Event with respect
to a Title IV Plan, (b) the incurrence by any ERISA Affiliate of liability with
respect to the withdrawal of any ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA, (c) the incurrence by any ERISA
Affiliate of liability with respect to the complete or partial withdrawal of any
ERISA Affiliate from any Multiemployer Plan, (d) with respect to any
Multiemployer Plan, the receipt by any ERISA Affiliate of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041(c) of ERISA, (f) the institution of proceedings to terminate
a Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to satisfy
the statutory minimum funding standard (within the meaning of Section 412 of the
Code or Section 302 or 303 of ERISA) applicable to any Title IV Plan or
Multiemployer Plan (or any waiver of such standard), (h) the imposition of a
lien in respect of any Benefit Plan under the Code or ERISA on any property (or
rights to property, whether real or personal) of any ERISA Affiliate, (i) the
failure of a Benefit Plan or any trust thereunder intended to qualify for tax
exempt status under Section 401 or 501 of the Code or other Requirements of Law
to qualify thereunder, (j) the imposition upon any ERISA Affiliate of any

 

14

--------------------------------------------------------------------------------

 


 

liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA and (k) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan.

 

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period, (i) as to any
Eurodollar Rate Loan (other than any Eurodollar Rate Loan denominated in
Australian Dollars or Euro), the rate per annum determined by the Administrative
Agent to be the offered rate which appears on the page of the Reuters Screen
LIBOR01 page (or any successor or substitute page of such service or any
successor to or substitute for such service, as determined by the Administrative
Agent from time to time for the purposes of providing quotations of interest
rates applicable to Dollar deposits in London or other applicable interbank
market) for deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time), two Business Days prior to the
commencement of such Interest Period, (ii) as to any Eurodollar Rate Loan (other
than any Eurodollar Rate Loan denominated in Australian Dollars or Euro), in the
event the rate referenced in the preceding clause (i) does not appear on such
page or service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the offered rate for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) two Business Days prior to the commencement of such Interest Period, (iii)
as to any Eurodollar Rate Loan denominated in Australian Dollars, the Australian
Bill Rate for such Interest Period, (iv) as to any Eurodollar Rate Loan
denominated in Euro, the EURO LIBO Rate for such Period or (v) in the event the
rates referenced in the preceding clauses (i) or (ii) are not available, the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for a maturity
comparable to such relevant Interest Period to major banks in the London
interbank market in London, England by the Administrative Agent at approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; and

 

(b)                                 when used with respect to clause (c) of the
definition of “Base Rate” only, as of any date of determination, (i) the rate
per annum determined by the Administrative Agent to be the offered rate which
appears on the page of the Reuters Screen LIBOR01 page (or any successor or
substitute page of such service or any successor to or substitute for such
service, as determined by the Administrative Agent from time to time for the
purposes of providing quotations of interest rates applicable to Dollar deposits
in London or other applicable interbank market) for deposits in Dollars being
delivered in the London interbank market for a term of one month commencing on
such date, determined as of approximately 11:00 a.m. (London, England time) two
Business Days prior to such date, (ii) in the event the rate referenced in the
preceding clause (i) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
the offered rate for deposits in Dollars being delivered in the London interbank
market for a term of one month commencing on such date or (iii) in the event the
rates referenced in the preceding clauses (i) and (ii) are not available, the
offered quotation rate to first class banks in the London interbank market by
Barclays for deposits (for delivery on the first day of the relevant period) in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Base Rate Loan of Barclays, in its capacity as a Lender (or, if it is
not a Lender of such Loan, in such amount determined by the Administrative
Agent) for which such rate is then being determined as of approximately 11:00
a.m. (London, England time) two Business Days prior to

 

15

--------------------------------------------------------------------------------


 

such date for deposits in Dollars being delivered in the London interbank market
for a term of one month commencing on such date; provided, that if such date is
not a Business Day, the rate under this clause (b) for such date shall be the
rate determined in accordance with this clause (b) for the immediately preceding
Business Day.

 

“Eurodollar Rate Borrowing” means, as to any Borrowing, the Eurodollar Rate
Loans comprising such Borrowing.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”  Eurodollar Rate Loans may be
denominated in Dollars or in an Alternative Currency.  All Loans denominated in
an Alternative Currency must be Eurodollar Rate Loans.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
special, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D).  The Adjusted Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

 

“EURO LIBO Rate” means, with respect to any Eurodollar Rate Loan denominated in
Euro, for any Interest Period, the offered rate for deposits in Euro in the
European interbank market for the relevant Interest Period that is determined by
the Banking Federation of the European Union, and displayed on the EURIBOR Page
published by Reuters, at or about 11:00 a.m. (Brussels time) on the date that is
two Business Days prior to the commencement of such Interest Period. To the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “EURO LIBO Rate” shall be the interest rate
per annum determined by the Administrative Agent to be the average of the rates
per annum at which deposits in Euro are offered for a maturity comparable to
such relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the commencement of such
Interest Period.

 

 “Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Assets” means the following assets of the Loan Parties: (a) any assets
or Equity Interests to the extent such assets or Equity Interests are subject to
a Lien permitted by clauses (h), (m), (q), (r), (s), (v), (w), (x), (z), (dd) or
(ff) of Section 6.02, or to any extension or renewal of any such Lien that is
permitted by this Agreement, but only to the extent that (and for so long as)
the documentation relating to such Lien or the obligations secured thereby
prohibits such assets from being Collateral; (b)(i) any Equity Interests of a
Foreign Subsidiary or any FSHCO in excess of 65% of the voting rights of all
outstanding Equity Interests of such Foreign Subsidiary or FSHCO, and (ii) any
Equity Interests of a Person that is not a Subsidiary of the Borrower to the
extent that a pledge of such Equity Interests is prohibited by such Person’s
organizational documents, any shareholders’ agreement or similar agreement
relating to such Equity Interest; (c)(i) any real property owned on the Closing
Date or acquired by either the Borrower or any Subsidiary Guarantor after the
Closing Date with a fair market value of $5,000,000 or less at the time of such
acquisition, (ii) any real property located outside the United States and (iii)
all of the Borrower’s and the Subsidiary Guarantors’ right, title and interest
in any leasehold or other non-fee simple interest in any real property; (d)
assets located outside the United States (which shall be deemed not to include
Equity Interests of Foreign Persons owned by a Loan Party), to the extent a Lien
on such assets cannot be perfected by the filing of UCC financing statements in
the jurisdictions of

 

16

--------------------------------------------------------------------------------


 

organization of the Borrower or the Subsidiary Guarantors; (e) aircraft, motor
vehicles and other assets subject to certificates of title to the extent that a
Lien therein cannot be perfected by the filing of UCC financing statements in
the jurisdictions of organization of the Borrower and the Subsidiary Guarantors;
(f) any property, right, General Intangible or other interest to the extent that
the grant of a security interest therein would violate applicable law, require a
consent not obtained of any governmental authority, constitute a breach or
default under, result in the termination of or require a consent not obtained
under, any contract, lease, license or other agreement, evidencing, giving rise
to or relating such property, right, General Intangible or other interest, or
result in the invalidation thereof or provide any party thereto with a right of
termination; (g) commercial tort claims that are not in excess of an aggregate
value of $2,000,000; (h) any intent-to-use trademark or service mark application
to the extent, if any, that, and solely during the period, if any, in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark or service mark application under applicable
federal law; and (i) those assets as to which the Borrower and the
Administrative Agent agree that the cost of obtaining a security interest
therein or perfection thereof are excessive in relation to the value to the
Secured Parties of the security to be afforded thereby; provided that, with
respect to any assets or Equity Interests that constitute Excluded Assets solely
because of the operations of clauses (b)(ii) or (f), such assets or Equity
Interests shall not constitute Excluded Assets to the extent (x) such
prohibition, breach, default, termination (or right of termination) would not be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable Law and (y) any such assets or Equity Interests shall cease to
constitute Excluded Assets at such time as the condition causing such
prohibition, breach, default, termination (or right of termination) no longer
exists and to the extent severable, the security interest granted under the
applicable Security Document shall attach immediately to any portion of such
assets, Equity Interests or other rights that would not result in the specified
consequences;

 

“Excluded Deposit Accounts” means (i) deposit accounts with an average daily
balance of less than $500,000 in aggregate in each month; provided, with respect
to this clause (i) only, such deposit accounts excluded pursuant to this clause
(i) do not exceed $2,500,000 in aggregate at any time, (ii) accounts used solely
for taxes, payroll, payroll taxes, wage and employee benefit payments, trust,
fiduciary or escrow payments (including, without limitation, funds set aside for
medical plans and other employee benefit plans) and zero balance accounts, and
(iii) any accounts subject to Liens permitted under clauses (d), (h), (bb),
(dd), (ee) and (ll) of Section 6.02.

 

“Excluded Subsidiary” means (i) any Foreign Subsidiary of the Borrower, (ii) any
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary of the
Borrower, (iii) any Unrestricted Subsidiary of the Borrower and (iv) and any
FSHCO; provided, that no such Subsidiary shall be an “Excluded Subsidiary” if
such Subsidiary has entered into any Guarantee with respect to which, such
Subsidiary has granted a security interest in any of its property to secure, or
more than 66% of the Voting Stock of such Subsidiary was pledged to secure,
directly or indirectly, any Indebtedness (other than the Obligations) of any
Loan Party.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes (i) imposed as a result of such Recipient being organized
under the Laws of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Connection Taxes, (b) U.S.
Federal Income Taxes imposed on or with respect to a Recipient pursuant to a Law
in effect on the date on which (i) such Recipient acquires its applicable
ownership interest in a Loan, or where such Recipient is a partnership for U.S.
federal Tax purposes (or a partner thereof), pursuant to a Law in effect on the
later of the date on which such Recipient acquires its applicable ownership
interest in a Loan or the date on which the affected partner becomes a partner
of such Recipient (in each case, other than a Recipient acquiring its applicable

 

17

--------------------------------------------------------------------------------


 

ownership interest pursuant to Section 2.22(b)) or (ii) such Recipient changes
its lending office, except in each case to the extent that, pursuant to Section
2.18, amounts with respect to such U.S. Federal Income Taxes were payable either
to such Recipient’s assignor immediately before such Recipient became a
Recipient with respect to its applicable ownership interest in a Loan or to such
Recipient immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.18(f) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

 

“Executive Officer” means the chairman, president, chief executive officer or
equivalent officer of the Borrower.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
March 15, 2013, as amended by the Amendment No. 1 and Consent to Credit
Agreement dated as of May 22, 2013, Amendment No. 2 to Credit Agreement, dated
as of June 5, 2013 and Amendment No. 3, Consent and Waiver Agreement, dated as
of August 20, 2013 by and among SFX Intermediate Holdco I LLC, SFX Intermediate
Holdco II LLC, Barclays Bank PLC and the other lenders named therein.

 

“Extended Revolving Credit Commitment” has the meaning specified to such term in
Section 2.26(b)(i).

 

“Extended Revolving Loans” has the meaning specified to such term in Section
2.26(b)(i).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations thereafter or official interpretations thereof and any agreements
(or related legislation or official administrative rules or practices) entered
into with a Governmental Authority pursuant thereto.

 

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upwards, if necessary, to the next 1/100 of
1%) charged to the Person acting as the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

 

“Fee Letters” means the Agency Fee Letter and the Arrangers Fee Letter.

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

18

--------------------------------------------------------------------------------


 

“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“Financial Statement” means each financial statement delivered pursuant to
Section 4.01(i) or 5.01.

 

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated First Lien Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period, in each case for the
Group Members.

 

 “Fiscal Quarter” means each three fiscal month period ending on March 31, June
30, September 30 or December 31.

 

“Fiscal Year” means each twelve-month period ending on December 31.

 

“Flood Insurance” means, for any real property located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines.

 

“Foreign Equity Interests” means the Equity Interests of a Foreign Person owned
by a Loan Party.

 

“Foreign Person” means a Person organized in a jurisdiction other than the laws
of the United States of America, any State thereof or the District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower which is not a
Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s outstanding L/C Obligations
with respect to Letters of Credit issued by such L/C Issuer other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to any Swingline Lender, such
Defaulting Lender’s Revolving Percentage of outstanding Swingline Loans made by
such Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“FSHCO” means any Domestic Subsidiary that has no material assets other than the
Equity Interests of one or more Foreign Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means, subject to Section 1.03, United States generally accepted
accounting principles as in effect as of the date of determination thereof.

 

“General Intangibles” as defined in the Guarantee and Collateral Agreement.

 

“Governmental Authority” means any nation or government, or state or political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, administrative

 

19

--------------------------------------------------------------------------------


 

tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Group Members” means, collectively, the Borrower and its Restricted
Subsidiaries.

 

“Group Members’ Accountants” means Ernst & Young LLP or other nationally
recognized independent registered certified public accountants reasonably
acceptable to the Administrative Agent.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement” means a guarantee and collateral agreement,
in substantially the form of Exhibit G, among the Collateral Agent, the Borrower
and the Subsidiary Guarantors from time to time party thereto.

 

“Guarantor Obligations” means, with respect to any Loan Party, all obligations
and liabilities of such Loan Party which may arise under or in connection with
the Guarantee and Collateral Agreement (including, without limitation, with
respect to the Secured Obligations under Section 2 thereof) or any other
Security Document to which such Loan Party is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent, to the Administrative
Agent or to the other Secured Parties that are required to be paid by such Loan
Party pursuant to the terms of the Guarantee and Collateral Agreement or any
other Security Document).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature regulated under or with respect to
which liability or standards of conduct are imposed pursuant to any
Environmental Law.

 

20

--------------------------------------------------------------------------------


 

“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
 forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Hedging and Cash Management Obligations” means the collective reference to all
Hedging Obligations and Cash Management Obligations, absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Hedging Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person in respect of Secured Hedging
Agreements provided by a Secured Hedging Counterparty.

 

“Immaterial Foreign Person” means, at any date of determination, with respect to
any Foreign Person whose Equity Interests are owned by a Loan Party, that (a)
together with its Subsidiaries on a consolidated basis, does not contribute in
excess of (i) 5.0% of Consolidated EBITDA for the most recent Test Period (based
upon the most recent financial statements of the Borrower delivered pursuant to
Sections 5.01(a) or (b)) or (ii) 5.0% of the Consolidated Total Assets (based
upon the most recent financial statements of the Borrower delivered pursuant to
Sections 5.01(a) or (b)) and (b) together with all Foreign Persons whose Equity
Interests are owned by a Loan Party meeting the criteria set forth in the
preceding clause (a), and their respective Subsidiaries on a consolidated basis,
does not contribute in excess of (i) 10.0% of Consolidated EBITDA (based upon
the most recent financial statements of the Borrower delivered pursuant to
Sections 5.01(a) or (b)) or (ii) 10.0% of the Consolidated Total Assets (based
upon the most recent financial statements of the Borrower delivered pursuant to
Sections 5.01(a) or (b)).

 

“Increased Revolving Commitment” has the meaning specified to such term in
Section 2.25(a).

 

“Increased Revolving Commitment Effective Date” has the meaning specified to
such term in Section 2.25(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

21

--------------------------------------------------------------------------------


 

(b)                                 all direct or contingent obligations of such
Person arising under (i) letters of credit (including standby and commercial),
bankers’ acceptances and bank guaranties and (ii) surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

 

(c)                                  net obligations of such Person under any
Hedging Agreement;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venture member, unless such Indebtedness is
expressly made non-recourse to such Person.  The amount of any net obligation
under any Hedging Agreement on any date shall be deemed to be the Termination
Value thereof as of such date.  The amount of any Indebtedness of any Person for
purposes of clause (e) that is expressly made non-recourse or limited-recourse
(limited solely to the assets securing such Indebtedness) to such Person shall
be deemed to be equal to the lesser of (i) the aggregate principal amount of
such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith.

 

“Indemnified Liabilities” has the meaning assigned to such term in Section
9.03(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Independent Financial Advisor” means an independent accounting, appraisal or
investment banking firm or consultant, (i) in the case of real estate or in
foreign jurisdictions, that is, in the good faith determination of the Borrower,
qualified to perform the task for which it has been engaged and (ii) in each
other case, of nationally recognized standing and in the good faith
determination of the Borrower, qualified to perform the task for which it has
been engaged.

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Instrument” has the meaning given to such term in the UCC.

 

22

--------------------------------------------------------------------------------


 

“Intellectual Property” means all worldwide rights, title and interests in or
relating to all Copyrights, Patents, Trademarks, Internet Domain Names, Trade
Secrets and IP Licenses and other similar proprietary rights arising under any
Law, and all IP Ancillary Rights relating thereto.

 

“Intercreditor Agreement” means the intercreditor agreement substantially in the
form attached hereto as Exhibit H dated as of the Closing Date, among the
Administrative Agent, the Second Lien Trustee and the Loan Parties, as the same
may be amended, restated and/or modified from time to time in accordance with
the terms thereof.

 

“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated EBITDA for such Test Period to (b) Consolidated Interest
Expense for such Test Period, in each case for the Group Members.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, which, when in writing,
shall be substantially in the form of Exhibit D.

 

“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date and (b) as
to any Eurodollar Rate Loan, the last day of each Interest Period therefor and,
in the case of any Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at three-month
intervals after the first day of such Interest Period, and the Maturity Date.

 

“Interest Period” means, as to any Eurodollar Rate Loan or Borrowing, the period
commencing on the date of such Loan or Credit Extension and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, if agreed to by all the Lenders, twelve months) thereafter, as
specified in the Borrowing Request or Interest Election Request; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period and (iii) no Interest Period
shall extend beyond the Maturity Date.  For purposes hereof, the date of a Loan
or Credit Extension initially shall be the date on which such Loan or Credit
Extension is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan or Credit Extension.

 

“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Law in or relating to internet domain
names and all registrations therefor.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” in respect of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but giving effect to any

 

23

--------------------------------------------------------------------------------


 

returns or distributions of capital or repayment of principal actually received
in case by such Person with respect thereto.

 

“IP Ancillary Rights” means, with respect to any Intellectual Property and other
similar proprietary rights, as applicable, all foreign counterparts to, and all
divisionals, reversions, continuations, continuations-in-part, reissues,
reexaminations, renewals and extensions of, such Intellectual Property and all
income, royalties, proceeds and Liabilities at any time due or payable or
asserted under or with respect to any of the foregoing or otherwise with respect
to such Intellectual Property, and all other intellectual property rights,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.

 

“IRS” means the Internal Revenue Service, or any Governmental Authority
succeeding to any of its principal functions.

 

“Junior Debt” means any Junior Lien Debt, Subordinated Debt and unsecured debt.

 

“Junior Lien Debt” means (i) the Second Lien Notes and (ii) any other
Indebtedness that is secured by Liens permitted by Section 6.02(v) on the
Collateral or any portion thereof.

 

“L/C Advance” means, as to any Revolving Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Percentage.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable L/C Issuer.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed by the Borrower on the date when
made or refinanced as a Revolving Borrowing.

 

“L/C Commitment” means, as to any L/C Issuer, its commitment to issue Letters of
Credit, and to amend, renew or extend Letters of Credit previously issued by it,
pursuant to Section 2.05.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or the extension of the expiry date thereof, or the renewal or increase
of the amount thereof.

 

“L/C Documents” means, as to any Letter of Credit, each L/C Application and any
other document, agreement and instrument entered into by the applicable L/C
Issuer and the Borrower or in favor of such L/C Issuer and relating to such
Letter of Credit.

 

“L/C Expiration Date” means the day that is five Business Days prior to the
scheduled Maturity Date then in effect (or, if such day is not a Business Day,
the immediately preceding Business Day).

 

“L/C Fee” has the meaning assigned to such term in Section 2.13(b).

 

“L/C Issuer” means (a) Barclays and (b) each other Revolving Lender as the
Borrower may from time to time select as an L/C Issuer hereunder (provided that
such Lender shall be reasonably

 

24

--------------------------------------------------------------------------------

 


 

acceptable to the Administrative Agent and has agreed, in its sole discretion,
to be an L/C Issuer hereunder in a writing reasonably satisfactory to the
Administrative Agent, executed by such Lender, the Borrower and the
Administrative Agent), each in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.  An L/C
Issuer may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such L/C Issuer, in which case the term “L/C Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.

 

“L/C Sublimit” means an amount equal to the lesser of (a) $7,500,000 and (b) the
Aggregate Revolving Commitments.  The L/C Sublimit is part of, and not in
addition to, the Revolving Facility.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, laws (including common law) treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“Lenders” means the Persons listed on the signature pages hereto as lenders and
any other Person that shall have become party hereto pursuant to an Assignment
and Assumption (other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption), and the term “Lender” shall, unless
otherwise expressly indicated or unless the context otherwise requires, includes
the L/C Issuers, the Swingline Lender and any Person serving as an Agent
hereunder in its individual capacity if such Agent also is a Lender hereunder.

 

“Letter of Credit” means any standby letter of credit issued hereunder.  Letters
of Credit may be issued in Dollars or in an Alternative Currency.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means a loan by a Lender to the Borrower under Article II in the form of
a Revolving Loan or a Swingline Loan.

 

“Loan Documents” means, collectively, this Agreement, the Security Documents,
the Intercreditor Agreement, the Revolving Notes, each Fee Letter, the L/C
Documents, any agreement creating or perfecting rights in the Cash Collateral
pursuant to the provisions of Section 2.23 and each

 

25

--------------------------------------------------------------------------------


 

document executed by a Loan Party and delivered to the Administrative Agent, any
Lender or any L/C Issuer in connection with or pursuant to any of the foregoing
or the Obligations.

 

“Loan Party” means the Borrower, each Subsidiary Guarantor and each of their
Subsidiaries that executes and delivers a Loan Document.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, properties, liabilities (actual or
contingent) or financial condition of the Group Members taken as a whole or (b)
a material adverse effect on (i) the ability of the Loan Parties to perform
their material Obligations, (ii) the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party, (iii) the rights, remedies and benefits available to, or conferred upon,
the Administrative Agent or any Lender under any Loan Documents or (iv) the
perfection or priority of any Lien granted to the Lenders or to Administrative
Agent for the benefit of the Secured Parties under any of the Security
Documents.

 

“Material Foreign Person” means a Foreign Person that is not an Immaterial
Foreign Person.

 

“Maturity Date” means the earlier of (a) February 7, 2017 and (b) the date of
termination in whole of the Revolving Commitments pursuant to the terms hereof;
provided, that, in the case of clause (a), if such date is not a Business Day,
the Maturity Date shall be the next Business Day.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

 

“Minimum Collateral Amount” means, at any time, (a) as to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the
L/C Obligations outstanding at such time and (b) otherwise, an amount determined
by the Administrative Agent and the L/C Issuers in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Administrative Agent as security for
the Secured Obligations.

 

“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Administrative Agent for such title
insurer to deliver endorsements to such title insurance as reasonably requested
by the Administrative Agent), environmental assessments and reports, appraisals
required to comply with FIRREA and evidence regarding recording and payment of
fees, insurance premium and taxes) that the Administrative Agent may reasonably
request, to create, register, perfect, maintain, evidence the existence,
substance, form or validity of or enforce a valid lien on such parcel of real
property in favor of the Administrative Agent for the benefit of the Secured
Parties, subject only to such Liens as the Administrative Agent may approve.

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

26

--------------------------------------------------------------------------------


 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program

 

“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, net of (i) the customary
out-of-pocket cash costs, fees and expenses paid or required to be paid to
non-Affiliates or to Affiliates if payable on terms and conditions as favorable
to the applicable Group Member as would be obtainable by it in a comparable
arms’-length transaction with an independent, unrelated third party in
connection therewith, (ii) taxes paid, accrued or reasonably estimated to be
payable, (iii) any amount required to be paid or prepaid on Indebtedness (other
than the Obligations and Indebtedness owing to any Group Member) secured by the
property subject thereto, and (iv) any payments to be made by the applicable
Group Member as agreed between such Group Member and the purchaser of any assets
subject to a Sale substantially contemporaneously with the consummation of such
Sale in accordance with the agreements, documents and instruments executed in
connection with such Sale, or (b) (i) any incurrence of Indebtedness or (ii) any
Qualified Equity Issuance, in each case, net of brokers’, advisors’ and
investment banking fees and other customary out-of-pocket underwriting
discounts, commissions and other customary out-of-pocket cash costs, fees and
expenses (including reasonable legal fees and expenses), in each case incurred
in connection with such transaction; provided, that any such proceeds received
by any Subsidiary of the Borrower that is not a Wholly Owned Restricted
Subsidiary of the Borrower shall constitute “Net Cash Proceeds” only to the
extent of the aggregate direct and indirect beneficial ownership interest of the
Borrower therein and to the extent cash is actually received in connection
therewith.

 

“New Revolving Lender” has the meaning assigned to such term in Section 2.25(b).

 

“Non-Consenting Lender” means any Lender that does not approve any amendment,
waiver or consent that (a) requires the approval of all affected Lenders or all
Lenders in accordance with the terms of Section 9.02 and (b) has been approved
by the Required Lenders.

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Not Otherwise Applied” means, with reference to any amount that is proposed to
be applied to a particular use or transaction, that such amount was not
previously applied for another use or transaction permitted by this Agreement.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any other
Loan Party of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.  Without limiting the foregoing, the
Obligations include (a) the obligation to pay principal, interest, charges,
expenses, fees, indemnities and other amounts payable by the Borrower under any
Loan Document and (b) the obligation of the Borrower to reimburse any amount in
respect of any of the foregoing that the Administrative Agent or any Lender, in
each case in its sole discretion, may elect to pay or advance on behalf of the
Borrower.

 

“OFAC” has the meaning assigned to such term in Section 3.18(b).

 

27

--------------------------------------------------------------------------------


 

“Organizational Documents” means (a) as to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) as to any
limited liability company, the certificate or articles of formation or
organization and operating agreement and (c) as to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization, and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Connection
Taxes imposed with respect to any assignment or participation of a Loan or
Commitment (other than an assignment made pursuant to Section 2.22) treating the
assignee and assignor with respect to any assignment, and the participating
Lender and Participant with respect to any participation, as the Recipient for
purposes of the definition of “Connection Taxes”.

 

“Outstanding Amount” means (a) with respect to the Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Borrowing) and Swingline Loans,
as the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Borrowing) or
any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Barclays in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning assigned to such term in Section 9.04(d).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(d).

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Law in or relating to letters patent and applications
therefor.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

 

28

--------------------------------------------------------------------------------


 

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, any Governmental Authority, in each case whether or not having
the force of law and applicable to or binding upon such Person or any of its
property or to which such Person or any of its Property is subject.

 

“Permitted Acquisition” means any acquisition by the Borrower or any of its
Restricted Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of or any business line, unit, division or any
operating stores of any Person, or of all or any portion of the outstanding
Equity Interests of any Person; provided, that:

 

(a)                                 on the date of execution of the purchase
agreement in respect of such acquisition, no Default or Event of Default shall
have occurred and be continuing or would result therefrom;

 

(b)                                 if the Borrower is required to comply with
the Total Leverage Ratio and the Interest Coverage Ratio pursuant to Section
6.14 as of the date of consummation of such Permitted Acquisition, then both
before and after giving effect to the consummation of such Permitted
Acquisition, the Borrower shall be in compliance on a Pro Forma Basis with each
such financial covenant set forth in Section 6.14, in each case as if such ratio
is calculated as of the last day of the Test Period most recently ended on or
prior to the date of such Permitted Acquisition;

 

(c)                                  the Borrower shall take or cause to be
taken with respect to the acquisition of any new Restricted Subsidiary of the
Borrower, each of the actions required to be taken under Section 5.14 within the
time periods specified therein, as applicable, and if Collateral is transferred
to any acquired Person in connection with such Permitted Acquisition, the
Borrower shall cause such Person to become a Subsidiary Guarantor pursuant to
the terms of Section 5.14;

 

(d)                                 the target company shall be, or shall be
engaged in, Permitted Business Activities; and

 

(e)                                  the Borrower shall have furnished to the
Administrative Agent, (i) no later than seven Business Days after the date on
which any such purchase or other acquisition is consummated, (A) a certificate
of a Responsible Officer of the Borrower demonstrating compliance with the
requirements of clauses (a) through (d) above and (B) pro forma financial
statements of the Borrower and its Restricted Subsidiaries after giving effect
to the consummation of such Permitted Acquisition and any incurrence of Loans on
a Pro Forma Basis and (ii) within seven Business Days of request by the
Administrative Agent, such other information and documents related to such
acquisition that the Administrative Agent may reasonably request, including,
without limitation, executed counterparts of the respective agreements,
documents or instruments pursuant to which such acquisition is to be consummated
(including, without limitation, any related management, non-compete, employment,
option or other material agreements), any schedules to such agreements,
documents or instruments and all other material ancillary agreements,
instruments and documents executed or delivered in connection therewith.

 

“Permitted Business Activities” means the business, operations or other
activities carried on by the Group Members (whether directly, through a joint
venture or otherwise) at the date hereof related to the electronic dance music
industry, including, without limitation, music and nightclub venues, festivals,
promoters and related businesses, ticketing, content sales, media sales, content
subscriptions, talent management, sponsorship sales, advertising, digital and
internet content and any business or other activities conducted by the Group
Members that is similar, reasonably related, complementary, incidental or
ancillary thereto or a reasonable extension, development or expansion thereof.

 

29

--------------------------------------------------------------------------------


 

“Permitted Equity Issuance” means any sale or issuance of any Equity Interests
(other than Disqualified Equity Interests) of the Borrower, the proceeds of
which are contributed to the common equity of the Borrower.

 

“Permitted Holder” means each of Robert F.X. Sillerman, Sheldon Finkel, Howard
Tytel, Richard Rosenstein, Chris Stephenson, Joseph F. Rascoff, Mitchell Slater,
Timothy J. Crowhurst and Robert Damon and one or more entities (including
investment partnerships) controlled by one or more of them.

 

“Permitted Indebtedness” means any Indebtedness of any Loan Party permitted by
Section 6.01.

 

“Permitted Investment” means any Investment of any Loan Party permitted by
Section 6.03.

 

“Permitted Lien” means any Liens on or with respect to the property of any Loan
Party that is not prohibited by Section 6.02 or any other provision of any Loan
Document.

 

“Permitted Refinancing Indebtedness” means Indebtedness that Refinances any
Indebtedness of the Borrower or any Restricted Subsidiary, including
Indebtedness that Refinances Permitted Refinancing Indebtedness; provided that,
in the case of Indebtedness which is not being used to concurrently refinance or
defease the Obligations in full, that (a) such Permitted Refinancing
Indebtedness has a final maturity no earlier than the final maturity of such
Indebtedness being Refinanced; (b) other than with respect to Permitted
Refinancing Indebtedness in respect of Indebtedness incurred pursuant to Section
6.01(s), such Permitted Refinancing Indebtedness has a Weighted Average Life at
the time such Permitted Refinancing Indebtedness is incurred that is equal to or
greater than the Weighted Average Life of the Indebtedness being Refinanced; (c)
unless otherwise permitted to be incurred pursuant to Section 6.01, such
Permitted Refinancing Indebtedness has an aggregate principal amount (or if
incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if incurred with original
issue discount, the aggregate accreted value) then outstanding or committed
(plus fees and expenses, including any premium and defeasance costs and accrued
interest) under the Indebtedness being Refinanced; (d) to the extent such
Permitted Refinancing Indebtedness refinances Subordinated Debt or the
Guarantees thereof of such Restricted Subsidiary, as applicable, such Permitted
Refinancing Indebtedness is subordinated in right of payment to the Obligations
or such Guaranty, as applicable, on terms at least as favorable to the Secured
Parties as those contained in the documents governing the Indebtedness being
Refinanced (e) the representations and warranties, covenants (including
financial covenants) and default and remedy provisions are not materially more
restrictive to the Borrower and its Restricted Subsidiaries from those
applicable to the Indebtedness being Refinanced, (f) no Person shall be a
borrower or guarantor with respect to such Permitted Refinancing Indebtedness
unless such Person was a borrower or guarantor with respect to the Indebtedness
being Refinanced and (g) to the extent that such Permitted Refinancing
Indebtedness is secured, the collateral with respect thereto should be secured
by Liens permitted by Section 6.02(v).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning assigned to such term in Section 5.02.

 

“Prepayment Notice” means a notice by the Borrower to prepay Loans, which, when
in writing, shall be substantially in the form of Exhibit E.

 

30

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Person acting as the Administrative Agent as its prime rate in
effect at its principal office in New York City.  The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer.  The Administrative Agent or any Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate. 
Any change in the Prime Rate shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Pro Forma Basis” means, with respect to any determination for any Test Period
and any Pro Forma Transaction, that such determination shall be made by giving
pro forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such Test Period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate, Financial Statement or other document provided to the
Administrative Agent or any Lender in connection herewith in accordance with (x)
Regulation S-X of the Securities Act of 1933 and (y) such other adjustments
relating to such Pro Forma Transaction and reflective of actual or reasonably
anticipated and factually supportable synergies and cost savings expected to be
realized or achieved in the twelve months following such Pro Forma Transaction
as are reasonably acceptable to the Administrative Agent.

 

“Pro Forma Cost Savings” means, with respect to any period, the projected
reduction in costs (provided such reduction in costs are reasonably identifiable
and factually supportable) that could be included in pro forma financials
prepared on a basis consistent with Regulation S-X and with respect to any
acquisition, Investment, Sale, reorganization or similar event permitted under
the Loan Documents, the cost savings, operational improvements or synergies
expected to be realized as a result of specified actions taken or to be taken no
later than 12 months after the end of such period (calculated on a pro forma
basis as though such cost savings, operational improvements or synergies had
been realized on the first day of such period) in each case as determined in
good faith by a financial or accounting officer of the Borrower and regardless
of whether such cost savings, operational improvements or synergies would be
permitted to be included in pro forma financials prepared under Regulation S-X.

 

“Pro Forma Transaction” means any transaction consummated as part of any
Investment, any Sale of assets or Property, or any incurrence or repayment of
Indebtedness, by a Group Member to the extent permitted hereunder, together with
each other transaction relating thereto and consummated in connection therewith.

 

“Projections” means the forecasts, in form reasonably acceptable to the
Administrative Agent, of the financial performance of the Group Members after
giving effect to the Closing Date, prepared on an annual basis through the 2017
Fiscal Year.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests and Intellectual Property.

 

“Property Loss Event” means, with respect to any Property, any loss of or damage
to such Property or any taking of such Property or condemnation thereof.

 

“Public Lender” has the meaning assigned to such term in Section 5.02.

 

“Public Lender Information” has the meaning assigned to such term in Section
5.02.

 

“Purchase Money Indebtedness” means Indebtedness incurred in the ordinary course
of business for the purpose of financing all or any part of the purchase price,
or the cost of acquisition,

 

31

--------------------------------------------------------------------------------


 

leasing, installation, construction or improvement, of any property (real or
personal), plant, equipment used or useful in the business of the Borrower and
its Restricted Subsidiaries.

 

“Qualified Equity Issuance” means any issuance by the Borrower of its Equity
Interests (other than Disqualified Equity Interests), the Net Cash Proceeds of
which are contributed to the Borrower.

 

“Qualified Marketing Agreement” means any definitive, effective agreement that
is in full force and effect and that has a term of one year or more between the
Borrower and/or its Restricted Subsidiaries and one or more commercial sponsors
relating to (i) the promotion of such commercial sponsor’s products, branding or
goodwill by the Borrower or any of its Subsidiaries or (ii) the participation of
such commercial sponsor in any media or online platform or musical, theatrical
or other entertainment concert, festival or similar event of the Borrower or its
Subsidiaries, which provides for a guaranteed payment that is readily
quantifiable pursuant to the terms of such definitive agreement and is not based
on any performance requirements or other operating metrics and the commercial
sponsor does not have the unilateral right to terminate such agreement at any
time during the next twelve months.

 

“Real Property” has the meaning assigned to such term in Section 3.13.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender (and, in the case
of a Lender that is classified as a partnership for U.S. federal tax purposes, a
Person treated as a beneficial owner thereof for U.S. federal tax purposes), (c)
any L/C Issuer and (d) any Swingline Lender, as applicable, in its capacity as a
Person receiving a payment under the Loan Documents.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, defease or retire, or to issue other Indebtedness
in exchange or replacement for, such Indebtedness.

 

“Register” has the meaning assigned to such term in Section 9.04(c).

 

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Related Obligations” has the meaning assigned to such term in Section 8.12.

 

“Related Parties” means, as to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, attorneys-in-fact, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the indoor or outdoor environment.

 

32

--------------------------------------------------------------------------------


 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30 day
notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) the Total Revolving Outstandings (with the aggregate
amount of each Revolving Lender’s participations (including funded
participations) in L/C Obligations and Swingline Loans being deemed “held” by
such Lender for purposes of this definition) and (b) the aggregate unused
Revolving Commitments; provided that the Required Lenders shall include at least
two Lenders.  The portion of the Total Revolving Outstandings and the unused
Revolving Commitment, as applicable, held or deemed held by a Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders at
any time.

 

“Responsible Officer” means (a) the chief executive officer, president,
executive vice president, vice chairman or a Financial Officer of the Borrower,
as applicable, (b) solely for purposes of the delivery of incumbency
certificates and certified Organizational Documents and resolutions pursuant to
Section 4.01, any vice president, secretary or assistant secretary of a Loan
Party and (c) solely for purposes of the Borrowing Request, prepayment notices,
any other officer or employee of the Borrower so designated from time to time by
one of the foregoing officers in a notice to the Administrative Agent (together
with evidence of the authority and capacity of each such Person to so act in
form and substance reasonably satisfactory to the Administrative Agent).  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Debt Payment” has the meaning assigned to such term in Section 6.12.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to such Person’s shareholders,
partners or members (or the equivalent Persons thereof).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurodollar Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Rate Loan
denominated in an Alternative Currency pursuant to Section 2.07, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit

 

33

--------------------------------------------------------------------------------


 

denominated in an Alternative Currency and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.

 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the Maturity Date.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by the Revolving Lenders.

 

“Revolving Commitment” means, as to any Lender, its commitment to (a) make
Revolving Loans, (b) purchase participations in L/C Obligations and (c) purchase
participations in Swingline Loans, in an aggregate principal and/or face amount
at any time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the heading “Revolving Commitments” or in
the Assignment and Assumption or Joinder Agreement pursuant to which such Lender
became a party hereto, as such commitment may be changed from time to time
pursuant to the terms hereof.

 

“Revolving Facility” means the Revolving Commitments and the Credit Extensions
thereunder.

 

“Revolving Lender” means a Lender that has a Revolving Commitment or, if the
Revolving Commitments have expired or been terminated, that holds a Revolving
Loan or a participation in a Letter of Credit or Swingline Loan.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.01.

 

“Revolving Note” means a promissory note of the Borrower evidencing Revolving
Loans made or held by a Lender, substantially in the form of Exhibit C.

 

“Revolving Percentage” means, as to any Revolving Lender as of any date of
determination, the percentage which such Lender’s Revolving Commitment then
constitutes of the Aggregate Revolving Commitments or, at any time after the
Revolving Commitments shall have expired or terminated, the percentage which the
sum of the aggregate Outstanding Amount of the Revolving Loans of such Lender,
plus such Lender’s participations in the Outstanding Amount of all L/C
Obligations at such time, plus such Lender’s participations in the Outstanding
Amount of all Swingline Loans at such time then constitutes of the Total
Revolving Outstandings, but subject to adjustment as provided in Section
2.24(a)(iv).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative

 

34

--------------------------------------------------------------------------------


 

Currency, same day or other funds as may be determined by the Administrative
Agent or the L/C Issuer, as the case may be, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Note Documents” means the Second Lien Indenture, the Second Lien
Notes and all documents entered into in connection therewith.

 

“Second Lien Indenture” means the Indenture, dated as of February 4, 2014
between the Borrower, the subsidiary guarantors party thereto and the Second
Lien Trustee, governing the Senior Notes.

 

“Second Lien Notes” means the 9.625% second lien secured Senior Notes due 2019
issued by the Borrower in an aggregate principal amount of $220,000,000 pursuant
to the Senior Note Indenture and any exchange notes issued in respect thereof on
substantially similar terms and any Permitted Refinancing Indebtedness in
respect thereof.

 

“Second Lien Trustee” means U.S. Bank National Association, in its capacity as
the trustee under the Second Lien Note Documents, and its successors and assigns
in such capacity.

 

“Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into by any Loan Party with a Secured Hedging Counterparty and (b) in
the case of a Hedging Agreement not entered into with or provided or arranged by
Barclays or an Affiliate of Barclays, is expressly identified as being a
“Secured Hedging Agreement” hereunder in a joint notice from such Loan Party and
such Person delivered to the Administrative Agent reasonably promptly after the
execution of such Hedging Agreement.

 

“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedging
Agreement with a Loan Party if such Hedging Agreement was provided or arranged
by Barclays or an Affiliate of Barclays, and any assignee of such Person or (b)
a Lender or an Affiliate of a Lender who has entered into a Hedging Agreement
with a Loan Party (or a Person who was a Lender or an Affiliate of a Lender at
the time it entered into a Hedging Agreement with a Loan Party).

 

“Secured Net Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Secured Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period, in each case for the Group
Members.

 

“Secured Obligations” means, collectively, the (i) Obligations, (ii) the
Guarantor Obligations and (iii) Hedging and Cash Management Obligations.

 

“Secured Parties” means the Lenders, the L/C Issuers, the Administrative Agent,
any Secured Hedging Counterparty, each other Indemnitee and any other holder of
any Secured Obligation (including any Cash Management Obligation) of any Loan
Party.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

 

“Security” has the meaning given to such term in the UCC.

 

35

--------------------------------------------------------------------------------


 

“Security Documents” means the Guarantee and Collateral Agreement, the Mortgages
(if any) and all other security documents hereafter delivered to the
Administrative Agent purporting to grant a Lien on any Property of any Loan
Party to secure the Secured Obligations.

 

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable. 
Conjugated forms thereof and the noun “Sale” have correlative meanings.  For the
avoidance of doubt, the following shall not be considered a “Sale”:

 

(a)                                 any disposition of cash or Cash Equivalents;

 

(b)                                 any lease, assignment, sublease,
non-exclusive license or non-exclusive sublicense in the ordinary course of
business which does not materially interfere with the business of the Borrower
and its Restricted Subsidiaries taken as a whole;

 

(c)                                  the creation of a Lien not prohibited by
the Credit Agreement;

 

(d)                                 surrender or waiver of contract rights or
the settlement, release or surrender of contract, tort or other claims of any
kind;

 

(e)                                  foreclosure, condemnation or similar action
on assets;

 

(f)                                   the issuance of Equity Interests by a
Restricted Subsidiary to the Borrower or to another Restricted Subsidiary;
provided that, the net proceeds received from such issuance have not been used
to make Restricted Payments; and

 

(g)                                  any institution of a proceeding for, or
actual condemnation, seizure or taking by exercise of the power of eminent
domain or otherwise of such property or asset, or confiscation of such property
or asset or the requisition of the use of such property or asset or settlement
in lieu of the foregoing.

 

“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

36

--------------------------------------------------------------------------------


 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; provided further that the L/C Issuer may
use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, association or joint venture or other business entity of which a
majority of the Equity Interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
owned or the management of which is controlled, directly, or indirectly through
one or more intermediaries, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” means each Restricted Subsidiary of the Borrower that is
a “Guarantor” under the Guarantee and Collateral Agreement.

 

“Swingline Lender” means (a) Barclays or (b) upon the resignation of Barclays as
Swingline Lender, any Revolving Lender as the Borrower may from time to time
select as a Swingline Lender hereunder (provided that such Lender shall be
reasonably acceptable to the Administrative Agent and has agreed, in its sole
discretion, to be a Swingline Lender hereunder in a writing reasonably
satisfactory to the Administrative Agent, executed by such Lender, the Borrower
and the Administrative Agent), in each case in its capacity as a lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a loan made by a Swingline Lender to the Borrower
pursuant to Section 2.04.

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Aggregate Revolving Commitments.  The Swingline Sublimit is part of, and
not in addition to, the Revolving Facility.

 

“Syndication Agent” means Deutsche Bank Securities Inc.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

37

--------------------------------------------------------------------------------


 

“Tax Return” has the meaning specified in Section 3.07.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Value” means, as to any one or more Hedging Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedging Agreements, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Test Period” means the most recent period of four consecutive Fiscal Quarters
ended on or prior to such date of determination (taken as one accounting period)
in respect of which the financial statements referenced in Sections 5.01 shall
have been delivered to the Administrative Agent for each Fiscal Quarter or
Fiscal Year, as applicable, in such period.  A Test Period may be designated by
reference to the last day thereof, and a Test Period shall be deemed to end on
the last day thereof.

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA or Section 412
of the Code or Section 302 or 303 of ERISA, other than a Multiemployer Plan, to
which any ERISA Affiliate incurs or otherwise has any obligation or liability,
contingent or otherwise.

 

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Total Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period, in each case for the Group Members.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

 

“Trade Date” has the meaning assigned to such term in Section 9.04(b)(i).

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Law in or relating to trade secrets.

 

“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Law, including common law, in or relating to
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers and, in each case, all goodwill associated therewith,
all registrations and recordations thereof and all applications in connection
therewith.

 

“Transactions” means, collectively, (a) the refinancing of the Existing Credit
Agreement, (b) the issuance of the Second Lien Notes, (c) the execution and
delivery of this Agreement and the Loan Documents and the incurrence of
Indebtedness hereunder and (d) the payment of all fees, costs and expenses
related thereto.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.

 

38

--------------------------------------------------------------------------------


 

“U.S. Federal Income Taxes” means any U.S. federal withholding Taxes.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.18(f).

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning assigned to such term in Section
2.05(c)(i).

 

“Unrestricted Cash” means cash or Cash Equivalents of the Loan Parties that
would not appear as “restricted” on a consolidated balance sheet of the Loan
Parties, including any cash constituting Cash Collateral.

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided that the Borrower shall only be permitted to so
designate an Unrestricted Subsidiary after the Closing Date and so long as (i)
no Default or Event of Default has occurred and is continuing or would result
therefrom, (ii) no such Subsidiary or any of its Subsidiaries owns any Equity
Interests, or owns or holds any Lien on any property of, the Borrower or any
Restricted Subsidiary of the Borrower that is not a Subsidiary of the Subsidiary
to be so designated, (iii) such Unrestricted Subsidiary shall be capitalized (to
the extent capitalized by the Borrower or any Restricted Subsidiary) through
Investments as permitted by, and in compliance with, Section 6.03 and valued at
its fair market value at the time of such designation, (iv) without duplication
of clause (iii), any assets owned by such Unrestricted Subsidiary at the time of
the initial designation thereof shall be treated as Investments pursuant to
Section 6.03 and valued at their fair market value at the time of such
designation, (v) such Subsidiary shall have been or will promptly be designated
an “unrestricted subsidiary” (or otherwise not be subject to the covenants)
under the Second Lien Indenture, (vi) following its initial designation, any
subsidiary may not be redesignated as a Restricted Subsidiary or Unrestricted
Subsidiary, as applicable, more than one time over the term of this Agreement
and (vii) the Borrower shall have delivered to the Administrative Agent a
certificate executed by a Responsible Officer of the Borrower, certifying
compliance with the requirements of preceding clauses (i) through (v) and (b)
any Subsidiary of an Unrestricted Subsidiary.  The Borrower may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided that (A) no Event of
Default has occurred and is continuing or would result therefrom, (B) any
Indebtedness of the applicable Subsidiary and any Liens encumbering its property
existing as of the time of such Subsidiary Redesignation shall be deemed newly
incurred or established, as applicable, at such time and (C) the Borrower shall
have delivered to the Administrative Agent a certificate executed by a
Responsible Officer of the Borrower, certifying compliance with the requirements
of the preceding clause (A) provided, further, that no Unrestricted Subsidiary
that has been designated as a Restricted Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary.

 

“Voting Stock” means Equity Interests of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such

 

39

--------------------------------------------------------------------------------


 

Person (irrespective of whether, at the time, Equity Interests of any other
class or classes of such entity shall have or might have voting power by reason
of the occurrence of any contingency).

 

“Weighted Average Life” means, as of any date, with respect to any Indebtedness,
the quotient obtained by dividing (1) the sum of the products of the number of
years from such date to the dates of each successive scheduled principal payment
(including any sinking fund payment requirements) of such Indebtedness
multiplied by the amount of such principal payment, by (2) the sum of all such
principal payments.

 

“Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (a)
director’s qualifying shares and (b) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person or by one or more
Wholly Owned Subsidiaries of such Person.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.

 

SECTION 1.02  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any Law herein shall, unless otherwise
specified, refer to such Law as amended, modified or supplemented from time to
time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

SECTION 1.03  Accounting Terms; Changes in GAAP.  (a)  Except as otherwise
expressly provided herein, all accounting terms not otherwise defined herein
shall be construed in conformity with GAAP.  Financial statements and other
information required to be delivered by the Borrower to the Lenders pursuant to
Sections 5.01(a) and 5.01(b) shall be prepared in accordance with GAAP as in
effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.02).  No change in GAAP or
in the application thereof adopted by the Borrower, as the case may be, shall be
given effect if such change would affect a calculation of the financial
covenants set forth in Section 6.14 (or any component definitions used therein)
or that measures compliance with any of the provisions in Article VI, unless the
Borrower, the Administrative Agent and the Required Lenders agree to modify such
provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, compliance certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all

 

40

--------------------------------------------------------------------------------


 

computations of the financial covenants set forth in Section 6.14 and all
computations of amounts shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Group Member at “fair value.”

 

(b)                                 Notwithstanding anything to the contrary
herein, for purposes of determining compliance with any test or covenant or the
compliance with or availability of any basket contained in this Agreement, the
Interest Coverage Ratio, First Lien Net Leverage Ratio, Secured Net Leverage
Ratio and Total Leverage Ratio shall, in each case, be calculated with respect
to such period on a Pro Forma Basis.  Notwithstanding anything to the contrary
herein, for any Test Period in which any contingent deferred purchase price
obligations (including without limitation any earnout obligations that have not
yet been determined and are not yet payable) are included as Consolidated Total
Debt for the purposes of determining the Total Leverage Ratio, then the amount
of net income that would be necessary for the respective Group Member to earn in
order for any such contingent deferred purchase price obligations (including
without limitation any earnout obligations that have not yet been determined and
are not yet payable) to be payable during such Test Period shall be deemed to be
an addition to Consolidated Net Income for the purposes of determining the Total
Leverage Ratio for such Test Period.

 

SECTION 1.04              Exchange Rates; Currency Equivalents.  (a) The
Administrative Agent or the L/C Issuer, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurodollar Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurodollar Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

 

SECTION 1.05              Additional Alternative Currencies.  (a) The Borrower
may from time to time request that Eurodollar Rate Loans be made and/or Letters
of Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  In the case of any such request with
respect to the making of Eurodollar Rate Loans, such request shall be subject to
the approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent, the L/C Issuers
and the Lenders.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., 20 Business Days prior to the
date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurodollar Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the L/C Issuer

 

41

--------------------------------------------------------------------------------


 

thereof.  Each Lender (in the case of any such request pertaining to Eurodollar
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurodollar Rate Loans or the issuance of Letters of
Credit, as the case may be, in such requested currency.

 

(c)                                  Any failure by a Lender or the L/C Issuer,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Lender or the
L/C Issuer, as the case may be, to permit Eurodollar Rate Loans to be made or
Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders consent to making Eurodollar Rate Loans
in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurodollar Rate
Loans; and if the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.05, the
Administrative Agent shall promptly so notify the Borrower.

 

SECTION 1.06              Change of Currency.  (a) Each obligation of the
Borrower to make a payment denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall be redenominated into Euro at the time of such
adoption (in accordance with the EMU Legislation).  If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

SECTION 1.07              Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time; provided that, with respect to any Letter of Credit that, by its
terms or the terms of any L/C Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

42

--------------------------------------------------------------------------------


 

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

SECTION 2.01  Commitments.

 

(a)                                 Revolving Loans.  Subject to the terms and
conditions set forth herein, each Revolving Lender agrees to make Revolving
Loans to the Borrower in Dollars or in one or more Alternative Currencies from
time to time on any Business Day during the Revolving Availability Period in an
aggregate principal amount not to exceed at any time outstanding such Lender’s
Revolving Commitment; provided that, after giving effect to any Revolving
Borrowing, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (ii) the sum of the aggregate Outstanding Amount of the
Revolving Loans of any Revolving Lender, plus such Lender’s Revolving Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Revolving
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender’s Revolving Commitment and (iii) the aggregate Outstanding Amount of
all Revolving Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.  Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, however, that any Base Rate
Loan shall be made in Dollars.

 

SECTION 2.02  Loans and Borrowings.

 

(a)                                 Borrowings.  Each Loan shall be made as part
of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class.  Each Swingline Loan shall be made in accordance with Section
2.04.

 

(b)                                 Type of Loans.  Subject to Section 2.20,
each Borrowing shall be comprised entirely of Base Rate Loans or Eurodollar Rate
Loans as the Borrower may request in accordance herewith.  Each Swingline Loan
shall be a Base Rate Loan.  Each Loan made in an Alternative Currency shall be a
Eurodollar Rate Loan.  Each Lender at its option may make any Eurodollar Rate
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Eurodollar Rate Loan in accordance with
the terms of this Agreement; provided further, that any such branch or Affiliate
shall be treated, for all purposes of this Agreement, in the same manner as the
Lender (in the case of a branch), or in the same manner as an Eligible Assignee
pursuant to Section 9.04(b) (in the case of an Affiliate), in respect of its
making such Eurodollar Rate Loan (and, in each case, shall be entitled to all
indemnities and similar provisions, and shall be subject to the limitations and
requirements of such indemnities and similar provisions).

 

(c)                                  Minimum Amounts; Limitation on Number of
Borrowings.  Each Eurodollar Rate Borrowing shall be in an aggregate amount of
$1,000,000 or a larger multiple of $100,000.  Each Base Rate Borrowing shall be
in an aggregate amount equal to $1,000,000 or a larger multiple of $100,000;
provided that a Base Rate Borrowing may be in an aggregate amount that is equal
to the entire unused balance of the Commitments of the applicable Class.  Each
Swingline Loan shall be in an amount equal to $500,000 or a larger multiple of
$100,000.  Borrowings of more than one Class and Type may be outstanding at the
same time; provided that there shall not be more than a total of five Eurodollar
Rate Borrowings outstanding at any time.

 

43

--------------------------------------------------------------------------------


 

SECTION 2.03  Borrowing Requests.

 

(a)                                 Notice by Borrower.  Each Borrowing shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent.  Each
such notice shall be in the form of a written Borrowing Request, appropriately
completed and signed by a Responsible Officer of the Borrower and must be
received by the Administrative Agent not later than 11:00 a.m. (New York City
time) (i) in the case of a Eurodollar Rate Borrowing denominated in Dollars,
three Business Days prior to the date of the requested Borrowing, (ii) in the
case of a Base Rate Borrowing, one Business Day prior to the date of the
requested Borrowing or (iii) in the case of any Borrowing of Eurodollar Rate
Loans denominated in Alternative Currencies, five Business Days (or six Business
Days in the case of a Special Notice Currency) prior to the date of the
requested Borrowing.  Each Swingline Borrowing shall be requested in accordance
with Section 2.04.

 

(b)                                 Content of Borrowing Requests.  Each
Borrowing Request pursuant to this Section shall specify and attach the
following information or documents in compliance with Section 2.02: (i) the
aggregate amount of the requested Borrowing; (ii) the date of such Borrowing
(which shall be a Business Day); (iii) whether such Borrowing is to be a Base
Rate Borrowing or Eurodollar Rate Borrowing; (iv) the currency of the Loans to
be borrowed, (v) in the case of a Eurodollar Rate Borrowing, the Interest Period
therefor; and (vi) the location and number of the Borrower’s account to which
funds are to be disbursed.  If the Borrower fails to specify a currency in a
Borrowing Notice requesting a Borrowing, then the Loans so requested shall be
made in Dollars.

 

(c)                                  Notice by Administrative Agent to Lenders. 
Promptly following receipt of a Borrowing Request, the Administrative Agent
shall advise each Lender of the details thereof and the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

 

(d)                                 Failure to Elect.  If no election as to the
Type of a Borrowing is specified in the applicable Borrowing Request, then the
requested Borrowing shall be a Base Rate Borrowing.  If no Interest Period is
specified with respect to any requested Eurodollar Rate Borrowing (including a
borrowing of Loans denominated in an Alternative Currency), the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.

 

SECTION 2.04  Swingline Loans.

 

(a)                                 Swingline Loans.  Subject to the terms and
conditions set forth herein, the Swingline Lender, in reliance on the agreements
of the Revolving Lenders set forth in this Section, agrees to make Swingline
Loans to the Borrower from time to time on any Business Day during the Revolving
Availability Period, in an aggregate principal amount not to exceed at any time
outstanding the Swingline Sublimit; provided that, after giving effect to any
Swingline Loan, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments and (ii) the sum of the aggregate Outstanding
Amount of the Revolving Loans of any Revolving Lender, plus such Lender’s
Revolving Percentage of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Revolving Percentage of the Outstanding Amount of all Swingline Loans
shall not exceed such Lender’s Revolving Commitment and (iii) the Outstanding
Amount of all Swingline Loans shall not exceed the Swingline Sublimit; provided,
further, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Swingline Loans.  Immediately upon the making of a
Swingline Loan by the Swingline Lender, each Revolving Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a participation in such Swingline Loan in an amount equal to
such Revolving Lender’s Revolving Percentage of the amount of such Swingline
Loan.  All Swingline Loans shall be made in Dollars.

 

44

--------------------------------------------------------------------------------


 

(b)                                 Borrowing Procedures for Swingline Loans. 
Each Swingline Borrowing shall be made upon the Borrower’s irrevocable notice to
the Swingline Lender and the Administrative Agent.  Each such notice shall be in
the form of a written Borrowing Request, appropriately completed and signed by a
Responsible Officer of the Borrower, or may be given by telephone (if
immediately confirmed in writing by delivery of such a written Borrowing Request
consistent with such telephonic notice) and must be received by such Swingline
Lender and the Administrative Agent not later than 11:00 a.m. (New York City
time) on the date of the requested Swingline Borrowing, and such notice shall
specify (i) the amount to be borrowed, which shall be in a minimum of $500,000
or a larger multiple of $100,000, and (ii) the date of such Swingline Borrowing
(which shall be a Business Day).  Promptly after receipt by a Swingline Lender
of such notice, such Swingline Lender will confirm with the Administrative Agent
that the Administrative Agent has also received such notice and, if not, such
Swingline Lender will notify the Administrative Agent of the contents thereof. 
Unless such Swingline Lender has received notice from the Administrative Agent
(including at the request of the Required Lenders) prior to 2:00 p.m. (New York
City time) on such requested borrowing date (A) directing such Swingline Lender
not to make such Swingline Loan as a result of the limitations set forth in the
first sentence of paragraph (a) of this Section or (B) that one or more of the
applicable conditions set forth in Section 4.02 is not then satisfied, then,
subject to the terms and conditions set forth herein, such Swingline Lender
shall make each Swingline Loan available to the Borrower, by wire transfer
thereof in accordance with instructions provided to (and reasonably acceptable
to) such Swingline Lender, not later than 3:00 p.m. (New York City time) on the
requested date of such Swingline Loan (which instructions may include standing
payment instructions, which may be updated from time to time by the Borrower,
provided that, unless the Swingline Lender shall otherwise agree, any such
update shall not take effect until the Business Day immediately following the
date on which such update is provided to such Swingline Lender).

 

(c)                                  Refinancing of Swingline Loans.

 

(i)                                     The Swingline Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swingline Lender to so request on its behalf),
that each Revolving Lender make a Base Rate Loan in an amount equal to such
Lender’s Revolving Percentage of the amount of Swingline Loans made by the
Swingline Lender then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Borrowing Request for purposes hereof)
and in accordance with the requirements of paragraph (b) of this Section,
without regard to the minimum and multiples specified therein, but subject to
the aggregate unused Revolving Commitments and the conditions set forth in
Section 4.02.  The Swingline Lender shall furnish the Borrower with a copy of
such Borrowing Request promptly after delivering such notice to the
Administrative Agent.  Each Revolving Lender shall make an amount equal to its
Revolving Percentage of the amount specified in such Borrowing Request available
to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 11:00 a.m. (New York City time) on
the day specified in such Borrowing Request, whereupon, subject to paragraph
(c)(ii) of this Section, each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.

 

(ii)                                  If for any reason any Swingline Loan
cannot be refinanced by such a Revolving Borrowing in accordance with paragraph
(c)(i) of this Section, the request for Base Rate Loans submitted by the
Swingline Lender as set forth herein shall be deemed to be a request by the
Swingline Lender that each of the Revolving Lenders fund its participation in
the relevant Swingline Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to such
paragraph (c)(i) shall be deemed payment in respect of such participation.  The
Administrative Agent shall notify the Borrower of any

 

45

--------------------------------------------------------------------------------


 

participations in any Swingline Loan funded pursuant to this clause (ii), and
thereafter payments in respect of such Swingline Loan (to the extent of such
funded participations) shall be made to the Administrative Agent and not to the
Swingline Lender.

 

(iii)                               If any Revolving Lender fails to make
available to the Administrative Agent for the account of the Swingline Lender
any amount required to be paid by such Revolving Lender pursuant to the
foregoing provisions of this paragraph (c) by the time specified in paragraph
(c)(i), the Swingline Lender shall be entitled to recover from such Revolving
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Swingline Lender at
a rate per annum equal to the greater of the Federal Funds Effective Rate from
time to time in effect and a rate determined by such Swingline Lender in
accordance with banking industry rules on interbank compensation, plus any
reasonable administrative, processing or similar fees customarily charged by
such Swingline Lender in connection with the foregoing.  If such Revolving
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or funded participation in the relevant Swingline Loan, as
the case may be.  A certificate of the Swingline Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving Lender’s obligation to make
Revolving Loans or to purchase and fund participations in Swingline Loans
pursuant to this paragraph (c) shall be absolute and unconditional and shall not
be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided
that each Revolving Lender’s obligation to make Revolving Loans pursuant to this
paragraph (c) is subject to the conditions set forth in Section 4.02.  No such
funding of participations shall relieve or otherwise impair the obligation of
the Borrower to repay Swingline Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Lender
has purchased and funded a participation in a Swingline Loan, if any Swingline
Lender receives any payment on account of such Swingline Loan, such Swingline
Lender will promptly remit such Revolving Lender’s Revolving Percentage of such
payment to the Administrative Agent (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Lender’s participation was funded) in like funds as received by such Swingline
Lender, and any such amounts received by the Administrative Agent will be
remitted by the Administrative Agent to the Revolving Lenders that shall have
funded their participations pursuant to paragraph (c)(ii) of this Section to the
extent of their interests therein.

 

(ii)                                  If any payment received by any Swingline
Lender in respect of principal or interest on any Swingline Loan is required to
be returned by such Swingline Lender under any of the circumstances described in
Section 9.15 (including pursuant to any settlement entered into by the Swingline
Lender in its discretion), each Revolving Lender shall pay to such Swingline
Lender its Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned at a rate per annum equal to the Federal Funds Effective Rate from time
to time in effect.  The Administrative Agent will make such demand upon the
request of the Swingline Lender.  The obligations of the

 

46

--------------------------------------------------------------------------------


 

Revolving Lenders under this clause (ii) shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swingline Lenders. 
The Swingline Lender shall be responsible for invoicing the Borrower for
interest on the Swingline Loans made by the Swingline Lender.  Until each
Revolving Lender funds its Base Rate Loan or participation pursuant to this
Section to refinance such Lender’s Revolving Percentage of any Swingline Loan
made by the Swingline Lender, interest in respect of such Lender’s share thereof
shall be solely for the account of the Swingline Lender.

 

(f)                                   Payments Directly to Swingline Lender. 
Except as otherwise expressly provided herein, the Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.

 

SECTION 2.05  Letters of Credit.

 

(a)                                 L/C Commitment.  (i)  Subject to the terms
and conditions set forth herein, (A) each L/C Issuer agrees, in reliance upon
the agreements of the Revolving Lenders set forth in this Section, (1) from time
to time on any Business Day during the Revolving Availability Period, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower and to amend, renew or extend Letters
of Credit previously issued by it, in accordance with paragraph (b) of this
Section, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in such Letters of Credit and
any drawings thereunder; provided that no L/C Issuer shall be obligated to make
any L/C Credit Extension, and no Revolving Lender shall be obligated to
participate in any Letter of Credit, if, as of the date of such L/C Credit
Extension, (w) with respect to any Letter of Credit denominated in an
Alternative Currency, the Total Revolving Outstandings would exceed the
Alternative Currency Sublimit, (x) the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, (y) the sum of the aggregate Outstanding
Amount of the Revolving Loans of any Revolving Lender, plus such Lender’s
Revolving Percentage of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Revolving Percentage of the Outstanding Amount of all Swingline Loans
would exceed such Lender’s Revolving Commitment or (z) the Outstanding Amount of
all L/C Obligations would exceed the L/C Sublimit.  All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto as of the Closing
Date, and from and after the Closing Date shall be subject to and governed by
the terms and conditions set forth herein.  Letters of Credit shall constitute
utilization of the Revolving Commitments.

 

(ii)                                  No L/C Issuer shall be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

47

--------------------------------------------------------------------------------


 

(C)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is in an initial
stated amount less than $10,000;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars or an Alternative Currency;

 

(E)                                such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;
and

 

(F)                                 any Revolving Lender is at such time a
Defaulting Lender; provided that such L/C Issuer shall issue a Letter of Credit
upon the reallocation of such Defaulting Lender’s Revolving Percentage of the
outstanding L/C Obligations pursuant to Section 2.24(a)(iv) or the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.24(a)(iv)) with respect to
such Defaulting Lender arising from the Letter of Credit then proposed to be
issued and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

 

(iii)                               No L/C Issuer shall be under any obligation
to amend or extend any Letter of Credit if (A) such L/C Issuer would have no
obligation at such time to issue the Letter of Credit in its amended form under
the terms hereof or (B) the beneficiary of such Letter of Credit does not accept
the proposed amendment thereto.

 

(iv)                              Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (A) the date twelve months after the
date of issuance of such Letter of Credit (or, in the case of any Auto-Renewal
Letter of Credit, twelve months after the then current expiration date of such
Letter of Credit) and (B) the L/C Expiration Date.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit.  (i)  Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to the applicable L/C Issuer (with a copy to the Administrative Agent)
in the form of an L/C Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such L/C Application must be received by
the applicable L/C Issuer and the Administrative Agent not later than 11:00 a.m.
(New York City time) at least three Business Days (or such shorter period as
such L/C Issuer and the Administrative Agent may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such L/C Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer:  (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may reasonably request.  In the case
of a request for an amendment of any outstanding Letter of Credit, such L/C
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer:  (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); and (3) the nature of
the proposed amendment.  Additionally, the Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any L/C Documents, as such L/C Issuer or the Administrative Agent may
reasonably require.

 

48

--------------------------------------------------------------------------------


 

(ii)                                  Promptly after receipt of any L/C
Application, the applicable L/C Issuer will confirm with the Administrative
Agent that the Administrative Agent has received a copy of such L/C Application
from the Borrower and, if not, such L/C Issuer will provide the Administrative
Agent with a copy thereof.  Upon receipt by such L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
set forth herein, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be.  Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a
participation in such Letter of Credit in an amount equal to such Lender’s
Revolving Percentage of the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable L/C Application, the applicable L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
renewal provisions (each, an “Auto-Renewal Letter of Credit”); provided that any
such Auto-Renewal Letter of Credit shall permit such L/C Issuer to prevent any
such renewal at least once in each twelve-month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer for any such
renewal.  Once an Auto-Renewal Letter of Credit has been issued, the Revolving
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to permit the renewal of such Letter of Credit at any time to an
expiry date not later than the L/C Expiration Date; provided, however, that such
L/C Issuer shall not (x) permit any such renewal if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its renewed form under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.05(a) or
otherwise) or (B) it has received notice (which may be in writing or by
telephone (if immediately confirmed in writing)) on or before the day that is
seven Business Days before the Nonrenewal Notice Date from the Administrative
Agent that the Required Lenders have elected not to permit such renewal or (y)
be obligated to permit such renewal if it has received notice (which may be in
writing or by telephone (if immediately confirmed in writing)) on or before the
day that is seven Business Days before the Nonrenewal Notice Date from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions set forth in Section 4.02 is not then satisfied, and
in each such case directing such L/C Issuer not to permit such renewal.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursement; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the Borrower and the Administrative Agent
thereof, and such L/C Issuer shall, within a reasonable time following its
receipt thereof, examine all documents purporting to represent a demand for
payment under such Letter of Credit.  In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or

 

49

--------------------------------------------------------------------------------


 

(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the L/C Issuer in Dollars. 
In the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof.  If such L/C Issuer notifies the Borrower
of any payment by such L/C Issuer under a Letter of Credit prior to 11:00 a.m.
(New York City time) on the date of such payment or prior to the Applicable Time
on the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency, the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency; provided that if such notice is not
provided to the Borrower prior to 11:00 a.m. (New York City time) on such
payment date, then the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency not later than 3:00 p.m. (New York City time) on the next
succeeding Business Day, and such extension of time shall be reflected in
computing fees in respect of such Letter of Credit.  If the Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Lender of such payment date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”) and the amount of such Lender’s
Revolving Percentage thereof.  In such event, the Borrower shall be deemed to
have requested a Revolving Borrowing of Base Rate Loans to be disbursed on such
payment date in an amount equal to such Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the aggregate unused Revolving Commitments and
the conditions set forth in Section 4.02 (other than delivery of a Borrowing
Request).  Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this clause (i) may be given by telephone if immediately confirmed
in writing; provided that the lack of such confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)                                  Each Revolving Lender (including each
Revolving Lender acting as an L/C Issuer) shall upon any notice pursuant to
paragraph (c)(i) of this Section make funds available (and the Administrative
Agent may apply Cash Collateral provided for this purpose) for the account of
the applicable L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Revolving Percentage of the relevant Unreimbursed Amount not later
than 3:00 p.m. (New York City time) on the Business Day specified in such notice
by the Administrative Agent, whereupon, subject to the provisions of paragraph
(c)(iii) of this Section, each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in accordance with the instructions provided to the Administrative Agent
by such L/C Issuer (which instructions may include standing payment
instructions, which may be updated from time to time by such L/C Issuer,
provided that, unless the Administrative Agent shall otherwise agree, any such
update shall not take effect until the Business Day immediately following the
date on which such update is provided to the Administrative Agent).

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate then applicable to
Base Rate Loans.  In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
paragraph (c)(i) of this Section shall be deemed payment in respect of its

 

50

--------------------------------------------------------------------------------


 

participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section.

 

(iv)                              Until each Revolving Lender funds its
Revolving Loan or L/C Advance to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Revolving Percentage of such amount shall be solely for the account of such L/C
Issuer.

 

(v)                                 Each Revolving Lender’s obligations to make
Revolving Loans or L/C Advances to reimburse the applicable L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this paragraph (c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against such L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default; or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this paragraph (c) is subject to
the conditions set forth in Section 4.02.  No such funding of a participation in
any Letter of Credit shall relieve or otherwise impair the obligation of the
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under such Letter of Credit, together with interest as
provided herein.

 

(vi)                              If any Revolving Lender fails to make
available to the Administrative Agent for the account of the applicable L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this paragraph (c) by the time specified in paragraph (c)(ii),
then, without limiting the other provisions of this Agreement, such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Effective Rate from time to time in effect and a rate determined
by such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any reasonable administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the applicable L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     If, at any time after an L/C Issuer has
made payment in respect of any drawing under any Letter of Credit issued by it
and has received from any Revolving Lender its L/C Advance in respect of such
payment in accordance with Section 2.05(c), if the Administrative Agent receives
for the account of such L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Revolving Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in like funds as received by the Administrative Agent.

 

51

--------------------------------------------------------------------------------


 

(ii)                                  If any payment received by the
Administrative Agent for the account of an L/C Issuer pursuant to Section
2.05(c)(i) is required to be returned under any of the circumstances described
in Section 9.15 (including pursuant to any settlement entered into by such L/C
Issuer in its discretion), each Revolving Lender shall pay to the Administrative
Agent for the account of such L/C Issuer its Revolving Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.  The
obligations of the Revolving Lenders under this clause (ii) shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit or any term or provision thereof, any Loan Document, or
any other agreement or instrument relating thereto;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the applicable
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the applicable L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not comply strictly with the terms of such Letter of Credit; or any payment made
by the applicable L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including arising in connection with any proceeding under any Debtor Relief Law;

 

(v)                                 any exchange, release or nonperfection of
any collateral, or any release or amendment or waiver of or consent to departure
from any guarantee, for all or any of the Obligations of the Borrower in respect
of such Letter of Credit;

 

(vi)                              any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the
Borrower or any Subsidiary or in the relevant currency markets generally; or

 

(vii)                           any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower.

 

52

--------------------------------------------------------------------------------


 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Revolving Lender
and the Borrower agree that, in paying any drawing under a Letter of Credit, the
applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
such Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any document or the authority of the Person executing or delivering any
document.  None of the applicable L/C Issuer, any Agent-Related Person nor any
of the respective correspondents, participants or assignees of such L/C Issuer
shall be liable to any Revolving Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the requisite
Revolving Lenders; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or L/C Application.  The Borrower hereby assumes all risks of the acts
of omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the applicable L/C Issuer, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of such L/C Issuer shall be liable or
responsible for any of the matters described in Section 2.05(e); provided that,
notwithstanding anything in such clauses to the contrary, the Borrower may have
a claim against such L/C Issuer, and such L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct (as opposed to
indirect, special, punitive, consequential or exemplary) damages suffered by the
Borrower which a court of competent jurisdiction determines in a final
nonappealable judgment were caused by such L/C Issuer’s gross negligence or
willful misconduct or such L/C Issuer’s willful or grossly negligent failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, the applicable L/C Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                                  Applicability of ISP98 and UCP.  Unless
otherwise expressly agreed by the applicable L/C Issuer and the Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance) shall
apply to each Letter of Credit.

 

(h)                                 Conflict with L/C Application.  In the event
of any conflict between the terms of this Agreement and the terms of any L/C
Application, the terms hereof shall control.

 

(i)                                     Reporting.  Not later than the third
Business Day following the last day of each month (or at such other intervals as
the Administrative Agent and the applicable L/C Issuer shall agree), each L/C
Issuer shall provide to the Administrative Agent a schedule of the Letters of
Credit issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, showing the date of issuance of each Letter of Credit, the
account party, the original face amount (if any), the expiration date, and the
reference number of any Letter of Credit outstanding at any time during such
month, and showing the aggregate amount (if any) payable by the Borrower to such
L/C Issuer during such month.

 

53

--------------------------------------------------------------------------------


 

SECTION 2.06  Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
the amount of each Borrowing to be made by it hereunder available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon (New York City time) on the proposed
date thereof; provided that Swingline Borrowings shall be made as provided in
Section 2.04.  The Administrative Agent will make all such funds so received
available to the Borrower in like funds, by wire transfer of such funds in
accordance with the instructions provided in the applicable Borrowing Request;
provided that if on the date of such Borrowing there are Swingline Loans or L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any L/C Borrowings, second, to the payment in
full of any such Swingline Loans, and third, to the Borrower as provided above.

 

(b)                                 Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender, prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with this Section and may (but shall not be required to), in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent immediately on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

SECTION 2.07  Interest Elections.

 

(a)                                 Elections by Borrower for Borrowings.  The
Loans comprising each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Rate Borrowing,
shall have the Interest Period specified in such Borrowing Request.  Thereafter,
the Borrower may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing as a Borrowing of the same Type and, in the
case of a Eurodollar Rate Borrowing, may elect the Interest Period therefor, all
as provided in this Section.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

 

(b)                                 Notice of Elections.  Each such election
pursuant to this Section shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent.  Each such notice shall be in the form of a written
Interest Election Request, appropriately completed and signed by a Responsible
Officer of the Borrower and must be received by the Administrative Agent not
later than the time that a

 

54

--------------------------------------------------------------------------------


 

Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.

 

(c)                                  Content of Interest Election Requests. 
Each Interest Election Request pursuant to this Section shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be a
Base Rate Borrowing or Eurodollar Rate Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Rate Borrowing, the Interest Period therefor after giving effect to such
election.

 

(d)                                 Notice by Administrative Agent to Lenders. 
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and such Lender’s portion
of each resulting Borrowing.

 

(e)                                  Failure to Elect; Events of Default.  If
the Borrower fails to deliver a timely and complete Interest Election Request
with respect to a Eurodollar Rate Borrowing prior to the end of the Interest
Period therefor, then, unless such Eurodollar Rate Borrowing is repaid as
provided herein, the Borrower shall be deemed to have selected that such
Eurodollar Rate Borrowing shall automatically be converted to a Base Rate
Borrowing at the end of such Interest Period.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as such Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Rate
Borrowing and (ii) unless repaid, each Eurodollar Rate Borrowing shall
automatically be converted to a Base Rate Borrowing at the end of the Interest
Period therefor.

 

SECTION 2.08  Optional Prepayments.  (a)  The Borrower may, upon notice to the
Administrative Agent, at any time and from time to time prepay any Borrowing in
whole or in part without premium or penalty, subject to the requirements of this
Section.

 

(b)                                 Notices.  Each such notice pursuant to this
Section shall be in the form of a written Prepayment Notice, appropriately
completed and signed by a Responsible Officer of the Borrower and must be
received by the Administrative Agent (and, in the case of prepayment of a
Swingline Loan, the applicable Swingline Lender) (i) in the case of prepayment
of a Eurodollar Rate Borrowing denominated in Dollars, not later than 11:00 a.m.
(New York City time) three Business Days before the date of prepayment, (ii) in
the case of prepayment of a Base Rate Borrowing, not later than 11:00 a.m. (New
York City time) one Business Day before the date of prepayment, (iii) in the
case of prepayment of a Eurodollar Rate Borrowing denominated in Alternative
Currencies, not later than 11:00 a.m. (New York City time) five Business Days
before the date of prepayment or (iv) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon (New York City time) on the date of prepayment. 
Each Prepayment Notice shall specify (x) the prepayment date and (y) the
principal amount of each Borrowing or portion thereof to be prepaid.  Promptly
following receipt of any such notice relating to a Borrowing,

 

55

--------------------------------------------------------------------------------


 

the Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each Prepayment Notice shall be irrevocable; provided, that the
Borrower may revoke a Prepayment Notice if such Prepayment Notice is in
connection with a refinancing of the Revolving Facility and such refinancing is
not consummated on the scheduled date of prepayment.

 

(c)                                  Amounts; Application.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in such
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12, together with any additional amounts required pursuant
to Section 2.17.

 

SECTION 2.09  Mandatory Prepayments.

 

(a)                                 Excess Outstandings.  On any date on which
the aggregate principal amount of the Total Revolving Outstandings exceeds the
Aggregate Revolving Commitments, the Borrower shall immediately pay to the
Administrative Agent an amount equal to such excess; provided, however, that if
any such excess results from all Loans denominated in Alternative Currencies
exceeding the Alternative Currency Sublimit, then the Borrower shall prepay such
excess in accordance with clause (b) below.

 

(b)                                 Excess Alternative Currency Borrowings.  If
the Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all Loans denominated in Alternative Currencies at such time exceeds
the Alternative Currency Sublimit then in effect, then, within one Business Day
after receipt of such notice, the Borrower shall prepay Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.

 

(c)                                  Application of Payments.  Any payments made
to the Administrative Agent pursuant to this Section 2.09 shall be applied to
the Obligations in accordance with Section 2.15(f).

 

SECTION 2.10  Termination or Reduction of Commitments.  (a)  Optional.  The
Borrower may, upon notice to the Administrative Agent, terminate the unused
portion of the Revolving Commitments, or from time to time reduce the unused
Revolving Commitments, the L/C Sublimit or the Swingline Sublimit; provided that
(a) each such notice shall be in writing and, unless waived by the
Administrative Agent, must be received by the Administrative Agent at least
three Business Days prior to the effective date of such termination or
reduction, and shall be irrevocable (provided that the Borrower may revoke any
such notice that is in connection with a refinancing of the Revolving Facility
if such refinancing is not consummated on the scheduled date of termination),
(b) any such partial reduction shall be in an aggregate amount of $1,000,000 or
a larger multiple of $500,000 and (c) the Borrower shall not terminate or reduce
(i) the Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, (ii) the L/C Sublimit if, after giving
effect thereto, the Outstanding Amount of all L/C Obligations would exceed the
L/C Sublimit, (iii) the Alternative Currency Sublimit if, after giving effect
thereto, the Outstanding Amount of all Loans denominated in Alternative
Currencies would exceed the Alternative Currency Sublimit or (iii) the Swingline
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of all Swingline Loans would exceed the
Swingline Sublimit.  For avoidance of doubt, upon termination of the Revolving
Commitments, the L/C Commitments shall automatically terminate.  Unless
previously terminated, the Revolving Commitments shall automatically terminate
on the date specified in clause (a)(i) of the definition of “Maturity Date.”

 

56

--------------------------------------------------------------------------------


 

(b)                                 Application of Commitment Reductions.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Commitments, the L/C Sublimit or the Swingline Sublimit
pursuant to this Section.  Upon any reduction of unused Revolving Commitments,
the Revolving Commitment of each Revolving Lender shall be reduced by such
Lender’s ratable share of the amount of such reduction.  The amount of any such
Aggregate Commitment reduction shall not be applied to the Alternative Currency
Sublimit unless otherwise specified by the Borrower.

 

SECTION 2.11  Repayment of Loans.  (a)  Revolving Loans.  The Borrower shall
repay to the Administrative Agent for the ratable account of the Revolving
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Loans outstanding on such date.

 

(b)                                 Swingline Loans.  The Borrower shall repay
to the Swingline Lender (or, to the extent required by Section 2.04(c), to the
Administrative Agent for account of the Revolving Lenders) each Swingline Loan
made by such Swingline Lender on the earlier to occur of (i) the date four
Business Days after such Swingline Loan is made and (ii) the Maturity Date.  At
any time that there shall exist a Defaulting Lender that is a Revolving Lender,
immediately upon the request of the Swingline Lender, the Borrower shall repay
the outstanding Swingline Loans made by such Swingline Lender in an amount
sufficient to eliminate any Fronting Exposure in respect of such Swingline
Loans.

 

SECTION 2.12  Interest.

 

(a)                                 Interest Rates.  Subject to paragraph (b) of
this Section, (i) each Base Rate Loan (other than Swingline Loans) shall bear
interest at a rate per annum equal to the Base Rate plus the Applicable Rate for
Base Rate Loans; (ii) each Eurodollar Rate Loan shall bear interest at a rate
per annum equal to the Adjusted Eurodollar Rate for the Interest Period therefor
plus the Applicable Rate for Eurodollar Rate Loans; and (iii) each Swingline
Loan shall bear interest at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.  Interest on each Loan shall be payable in
the currency in which such Loan was made.

 

(b)                                 Default Interest.  If (i) all or a portion
of the principal amount of any Loan shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise) or (ii) all or a portion of any
interest payable on any Loan or other amount payable hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at Default Rate, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

 

(c)                                  Payment Dates.  Accrued interest on each
Loan shall be payable in arrears on each Interest Payment Date applicable
thereto and at such other times as may be specified herein; provided, that (i)
interest accrued pursuant to paragraph (b) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of a Base Rate Loan prior to the Maturity Date of the Revolving
Facility), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Rate Borrowing prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.

 

(d)                                 Interest Computation.  All interest
hereunder shall be computed on the basis of a year of 360 days, except that
interest computed by reference to the Base Rate at times when the Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day) or,
in the case of interest in respect of Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market

 

57

--------------------------------------------------------------------------------


 

practice.  The applicable Base Rate or Adjusted Eurodollar Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

(e)                                  Miscalculation of Applicable Rate.  If, as
a result of any restatement of or other adjustment to the financial statements
delivered pursuant to Sections 5.01(a) or (b) or for any other reason, the
Administrative Agent determines in good faith in the exercise of its reasonable
business judgment that (x) the Interest Coverage Ratio, Secured Net Leverage
Ratio, Total Leverage Ratio or the First Lien Net Leverage Ratio as calculated
by the Borrower as of any applicable date was inaccurate and (y) a proper
calculation of the Interest Coverage Ratio, Secured Net Leverage Ratio, Total
Leverage Ratio or the First Lien Net Leverage Ratio, respectively, would have
resulted in a different Applicable Rate for any period then (i) if the proper
calculation of the Interest Coverage Ratio, Secured Net Leverage Ratio, Total
Leverage Ratio or the First Lien Net Leverage Ratio, respectively, would have
resulted in a higher Applicable Rate for such period, the Borrower shall
automatically and retroactively be obligated to pay to the Administrative Agent,
for the benefit of the applicable Lenders, promptly on demand by the
Administrative Agent, an amount equal to the excess of the amount of interest
that should have been paid for such period over the amount of interest actually
paid for such period and (ii) if the proper calculation of the Interest Coverage
Ratio, Secured Net Leverage Ratio, Total Leverage Ratio or the First Lien Net
Leverage Ratio, respectively, would have resulted in a lower Applicable Rate for
such period, neither the Administrative Agent nor any Lender shall have any
obligation to repay any interest to the Borrower.  The Borrower’s obligations
under this clause (e) shall survive the termination of the Commitments and the
repayment of the Obligations hereunder.

 

SECTION 2.13  Fees.

 

(a)                                 Commitment Fees.  The Borrower agrees to pay
to the Administrative Agent for the account of each Revolving Lender (other than
a Defaulting Lender) a commitment fee which shall accrue at a rate per annum
equal to 0.50% on the average daily unused amount of the Revolving Commitment of
such Lender, during the period from and including the Closing Date to but
excluding the Maturity Date.  Accrued commitment fees shall be payable in
arrears on the last Business Day of each March, June, September and December,
commencing on the first such date to occur after the date hereof, and on such
Maturity Date.  For purposes of computing commitment fees, the Revolving
Commitment of any Revolving Lender shall be deemed to be used to the extent of
the Outstanding Amounts of the Revolving Loans and L/C Obligations of such
Lender (but not to the extent of such Lender’s participations in outstanding
Swingline Loans).

 

(b)                                 L/C Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a Letter of Credit
fee in Dollars with respect to its participations in each outstanding Letter of
Credit (the “L/C Fee”) which shall accrue at a rate per annum equal to the
Applicable Rate for Revolving Loans that are Eurodollar Rate Loans on the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit), during the period from and including the Closing Date to but excluding
the later of the Maturity Date and the date on which such Lender ceases to have
any L/C Obligations; provided that any L/C Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral reasonably satisfactory
to the applicable L/C Issuer shall be payable, to the maximum extent permitted
by applicable Law, to the other Revolving Lenders in accordance with the upward
adjustments in their respective Revolving Percentages allocable to such Letter
of Credit pursuant to Section 2.24(a)(iv), with the balance of such fee, if any,
payable to the applicable L/C Issuer for its own account.  Accrued L/C Fees
shall be payable in arrears on the last Business Day of each March, June,
September and December, commencing on the first such date to occur after the
Closing Date, and on the Maturity Date; provided that, any such fees accruing
after

 

58

--------------------------------------------------------------------------------


 

such Maturity Date shall be payable on demand.  Notwithstanding anything herein
to the contrary, while any Event of Default exists, all L/C Fees shall accrue at
the applicable Default Rate.

 

(c)                                  L/C Fronting Fees.  The Borrower agrees to
pay to each L/C Issuer for its own account a fronting fee with respect to each
Letter of Credit issued by such L/C Issuer at a rate per annum equal to 0.125%
on the daily maximum amount then available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit), during the period from and including the Closing Date to
but excluding the later of the Maturity Date and the date on which such L/C
Issuer ceases to be owed any L/C Obligations.  Accrued fronting fees shall be
payable on the last Business Day of each March, June, September and December,
commencing on the first such date to occur after the Closing Date, and on the
Maturity Date; provided that any such fees accruing after such Maturity Date
shall be payable on demand.  In addition, the Borrower agrees to pay to each L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect, which fees, costs
and charges shall be payable to such L/C Issuer within five Business Days after
its demand therefor and are nonrefundable.

 

(d)                                 Upfront Fees.  The Borrower agrees to pay to
the Administrative Agent or the Arrangers, as applicable, on the Closing Date,
the fees payable pursuant to the Arrangers Fee Letter.

 

(e)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent for its own account the fees payable
in the amounts and at the times agreed to the Agency Fee Letter.

 

(f)                                   Fee Computation.  All fees payable under
this Section shall be computed on the basis of a year of 360 days and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day) or, in the case of fees in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  Each determination by
the Administrative Agent of a fee hereunder shall be conclusive absent manifest
error.

 

SECTION 2.14  Evidence of Debt.  (a)  Maintenance of Records.  Each Lender shall
maintain in accordance with its usual practice records evidencing the
indebtedness of the Borrower to such Lender resulting from each Credit Extension
made by such Lender.  The Administrative Agent shall maintain the Register in
accordance with Section 9.04(c).  The entries made in the records maintained
pursuant to this paragraph (a) shall be prima facie evidence absent manifest
error of the existence and amounts of the obligations recorded therein.  Any
failure of any Lender or the Administrative Agent to maintain such records or
make any entry therein or any error therein shall not in any manner affect the
obligations of the Borrower under this Agreement and the other Loan Documents. 
In the event of any conflict between the records maintained by any Lender and
the records maintained by the Administrative Agent in such matters, the records
of the Administrative Agent shall control in the absence of manifest error.

 

(b)                                 Promissory Notes.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall prepare,
execute and deliver to such Lender a Revolving Note of the Borrower payable to
such Lender and its registered assigns and in the form specified herein (or any
other form that is in “registered form” within the meaning of Section
5f.103-1(c) of the United States Treasury Regulations and is approved by the
Administrative Agent), which shall evidence such Lender’s Loans of a particular
Class in addition to such records.

 

59

--------------------------------------------------------------------------------


 

SECTION 2.15  Payments Generally; Several Obligations of Lenders.  (a)  Payments
by Borrower.  All payments to be made by the Borrower hereunder and the other
Loan Documents shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all such payments shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in immediately available
funds not later than 12:00 noon (New York City time) on the date specified
herein.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder with respect to principal and interest on Loans denominated
in an Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein.  Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. 
All amounts received by the Administrative Agent after such time on any date
shall be deemed to have been received on the next succeeding Business Day and
any applicable interest or fees shall continue to accrue.  The Administrative
Agent will promptly distribute to each applicable Lender its ratable share (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s applicable lending office (or
otherwise distribute such payment in like funds as received to the Person or
Persons entitled thereto as provided herein); provided, that the provisions of
this sentence shall not be construed to apply to any payment made pursuant to
Section 2.23, or obtained by a Lender as consideration for the assignment of or
sale of a participation of any of its Loans to any assignee or participant.  If
any payment to be made by the Borrower shall fall due on a day that is not a
Business Day, payment shall be made on the next succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be; provided that, if such next succeeding Business Day would fall after the
Maturity Date to which such payment relates, payment shall be made on the
immediately preceding Business Day.  Except as otherwise expressly provided
herein, all payments hereunder or under any other Loan Document shall be made in
Dollars.

 

(b)                                 Application of Insufficient Payments. 
Subject to Section 7.02, if at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and/or unreimbursed L/C Borrowings, as
applicable, then due to such parties.

 

(c)                                  Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuers hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lenders or the applicable L/C
Issuers, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the applicable Lenders or L/C
Issuers, as the case may be, severally agrees to repay to the Administrative
Agent immediately on demand the amount so distributed to such Lender or such L/C
Issuer, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

60

--------------------------------------------------------------------------------


 

(d)                                 Deductions by Administrative Agent.  If any
Lender shall fail to make any payment required to be made by it pursuant to
Section 2.04(c), 2.05(c), 2.06(b), 2.16 or 8.06, then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof, (i)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, the
applicable Swingline Lender or the applicable L/C Issuer, as applicable, to
satisfy such Lender’s obligations to the Administrative Agent, such Swingline
Lender and such L/C Issuer until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

(e)                                  Several Obligations of Lenders.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments pursuant to Section
8.06 are several and not joint.  The failure of any Lender to make any Loan or
to fund any such participation or to make any such payment on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participations or to make its
payment under Section 8.06.

 

(f)                                   Application of Mandatory Prepayments. 
Subject to the provisions of Section 7.02, any payment made by the Borrower to
the Administrative Agent pursuant to Section 2.09(a) shall be applied first, to
pay any Unreimbursed Amounts; second, to the outstanding principal balance of
the Swingline Loans; third, to the outstanding principal balance of Revolving
Loans constituting Base Rate Loans; and fourth, to the outstanding principal
balance of Revolving Loans constituting Eurodollar Rate Loans.

 

SECTION 2.16  Sharing of Payments.  If any Lender shall obtain on account of the
principal of or interest on any of its Loans of any Class or its participations
in Letters of Credit or Swingline Loans any payment (whether voluntary,
involuntary or through the exercise of any right of setoff or otherwise) in
excess of its ratable share thereof (or other share contemplated hereunder),
then the Lender shall (a) notify the Administrative Agent of such fact and (b)
purchase from the other Lenders of the applicable Class such participations in
such Loans made by them and/or subparticipations in such participations in
Letters of Credit or Swingline Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, ratably with
each of such other Lenders; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) this Section
shall not be construed to apply to (x) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (y) any
payment obtained by a Lender as consideration for any assignment or
participation pursuant to Section 9.04 or (z) the application of Cash Collateral
provided for in Section 2.23.  The Borrower consents to the foregoing and agrees
that any Lender acquiring a participation pursuant to this Section may, to the
fullest extent permitted by applicable Law, exercise against the Borrower rights
of setoff and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of the Borrower in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive absent manifest error) of participations purchased under this Section
and will in each case notify the applicable Lenders following any such purchases
or repayments.  Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

 

61

--------------------------------------------------------------------------------


 

SECTION 2.17  Compensation for Losses.  Upon written demand of any Lender (with
a copy to the Administrative Agent) from time to time, setting forth in
reasonable detail the basis for calculating such compensation, the Borrower
shall promptly (but in any event within ten days) after such demand compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of (a) any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); (b) any failure by the
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Eurodollar Rate Loan on the date or in
the amount notified by the Borrower; (c) any failure by the Borrower to make
payment of any Loan or drawing under any Letter of Credit (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or (d) any assignment of such Lender’s
Eurodollar Rate Loans pursuant to Section 2.22(b) on a day other than the last
day of the Interest Period therefor, including, in each case, any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained; provided that, for the avoidance of doubt, the
Borrower shall not be obligated to compensate any Lender under this Section for
any loss of anticipated profits in respect of any of the foregoing.  For
purposes of calculating amounts payable by the Borrower to the Lenders under
this Section, each Lender shall be deemed to have funded each Eurodollar Rate
Loan made by it at the Eurodollar Rate (excluding the impact of the last
sentence of the “Adjusted Eurodollar Rate” definition) for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.  Without limiting the foregoing, in
connection with each request for compensation by any Lender the Borrower shall
also pay such Lender with respect to each affected Eurodollar Rate Loan
customary administrative fees requested by such Lender.

 

SECTION 2.18  Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable Law.  If any applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by such Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholding applicable to additional sums payable
under this Section) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient within ten days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto (other than any penalties, interest and expenses resulting from
any gross negligence or wilful misconduct of such Recipient (as determined by a
court of competent jurisdiction in a final non-appealable judgment)), whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A

 

62

--------------------------------------------------------------------------------


 

certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d)                                 Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, promptly (but in any event
within ten days) after demand therefor, for (x) any Indemnified Taxes (but only
to the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (y) the Administrative Agent for any Taxes attributable to
such Lender’s failure to comply with Section 9.04(d) relating to the maintenance
of a Participant Register and (z) each Loan Party and the Administrative Agent
for any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent or such Loan Party (as applicable)
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Excluded Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent or any Loan Party
(as applicable) shall be conclusive absent manifest error.  Each Lender hereby
authorizes the Administrative Agent or any Loan Party (as applicable) to set off
and apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent or such Loan Party (as
applicable) to the Lender from any other source against any amount due to the
Administrative Agent or such Loan Party (as applicable) under this paragraph
(d).  The agreements in this paragraph (d) shall survive the resignation and/or
replacement of the Administrative Agent.

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Status of Lenders.  (i)  Any Lender that
is entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything in the preceding two sentences
to the contrary, the completion, execution and submission of such documentation
(other than such documentation set forth in clauses (ii)(A), (ii)(B)(I) through
(IV) and (ii)(C) of this paragraph (f)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the

 

63

--------------------------------------------------------------------------------


 

Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Non-U.S. Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

 

(I)                                   in the case of a Non-U.S. Lender claiming
the benefits of an income tax treaty to which the United States is a party (x)
with respect to payments of interest under any Loan Document, executed originals
of IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
Income Taxes pursuant to the “interest” article of such tax treaty and (y) with
respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal Income
Taxes pursuant to the “business profits” or “other income” article of such tax
treaty;

 

(II)                              in the case of a Non-U.S. Lender claiming an
exemption from U.S. Federal Income Taxes for income that is effectively
connected with a U.S. trade or business, executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN;

 

(IV)                          to the extent that a Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by a Form
W-8ECI, W-8BEN, U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided, that if the Non-U.S. Lender is a
partnership and one or more partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such partner; or

 

(V)                               executed originals of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. Federal Income Taxes, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(C)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by

 

64

--------------------------------------------------------------------------------


 

applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this paragraph (C), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

 

(g)                                  At or prior to the Closing Date (and from
time to time thereafter upon the request of the Borrower), the Administrative
Agent will provide the Borrower with an original IRS Form W-8IMY certifying on
Part I and Part IV of such Form W-8IMY that it is a U.S. branch that has agreed
to be treated as a U.S. person for U.S. Federal withholding tax purposes with
respect to payments received by it from the Borrower.  The Administrative Agent
shall update such certification if it expires or becomes obsolete or inaccurate
in any respect or promptly notify the Borrower in writing of its legal inability
to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.18 (including additional amounts pursuant to this Section 2.18), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section 2.18 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything in this paragraph (h) to the contrary, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This paragraph (h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

SECTION 2.19  Increased Costs.  (a)  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted Eurodollar Rate) or any L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Excluded Taxes described in clauses (b) through
(f) of the definition thereof and (C) Connection Income Taxes) that are imposed
on or measured by such Recipient’s loans, loan principal, letters

 

65

--------------------------------------------------------------------------------


 

of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Rate
Loan or of maintaining its obligation to make any such Loan, or to increase the
cost to such Lender, such L/C Issuer of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such L/C Issuer, as the case may be, hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or such L/C Issuer, the Borrower will pay to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or L/C
Issuer determines that any Change in Law affecting such Lender, any of its
applicable lending offices or its holding company or such L/C Issuer or its
holding company, as the case may be, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on capital for such
Lender or its holding company or such L/C Issuer or its holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by any L/C Issuer, to a level below that
which such Lender or its holding company or such L/C Issuer or its holding
company, as the case may be, could have achieved but for such Change in Law
(taking into consideration such Lender’s or its holding company’s policies or
such L/C Issuer’s or its holding company’s policies, as applicable, with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or its holding company or such L/C Issuer or its
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth in reasonable detail the
amount or amounts necessary to compensate such Lender or such L/C Issuer or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and delivered to the Borrower, shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or such L/C Issuer, as the case may
be, the amount shown as due on any such certificate promptly (but in any event
within ten days) after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or L/C Issuer pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or such L/C Issuer, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

SECTION 2.20  Inability to Determine Rates.  If prior to the commencement of the
Interest Period for any Eurodollar Rate Borrowing:

 

66

--------------------------------------------------------------------------------


 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period; or

 

(b)                                 if such Borrowing is of a particular Class
of Loans (whether in Dollars or an Alternative Currency), the Administrative
Agent is advised by the Required Lenders of such Class that the Eurodollar Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their respective Loans included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or the continuation of any Borrowing as, a
Eurodollar Rate Borrowing shall be ineffective and such Borrowing (unless
prepaid) shall be continued as, or converted to, a Base Rate Borrowing and (ii)
if any Borrowing Request requests a Eurodollar Rate Borrowing, such Borrowing
shall be made as a Base Rate Borrowing.

 

SECTION 2.21  Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund Loans
(whether denominated in Dollars or an Alternative Currency) whose interest is
determined by reference to the Adjusted Eurodollar Rate, or to determine or
charge interest rates based upon the Adjusted Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the London interbank market, then, upon notice thereof
by such Lender to the Borrower (through the Administrative Agent), (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the Adjusted
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Adjusted Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Adjusted Eurodollar
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Adjusted Eurodollar Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Adjusted Eurodollar Rate. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted, together with any additional
amounts required pursuant to Section 2.16.

 

SECTION 2.22  Mitigation Obligations; Replacement of Lenders.  (a)  Designation
of a Different Lending Office.  If at any time (i) any Lender requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 2.18, (ii) any Lender requests compensation under Section 2.19 or

 

67

--------------------------------------------------------------------------------


 

(iii) any Lender gives a notice pursuant to Section 2.21, then such Lender or
L/C Issuer shall, as applicable, at the request of the Borrower, use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or L/C
Issuer, such designation or assignment (A) would eliminate or reduce amounts
payable pursuant to Section 2.18 or Section 2.19, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 2.21, and (B)
in each case, would not subject such Lender or L/C Issuer, as the case may be,
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender or L/C Issuer, as the case may be.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or L/C Issuer in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If at any time (i)
the Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.18, (ii) any Lender requests compensation under Section 2.19 (and,
in each case with respect to clauses (i) and (ii) hereunder, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.22(a)), (iii) any Lender gives a notice pursuant to Section 2.21 or
(iv) any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to the Administrative
Agent and such Lender, replace such Lender by causing such Lender (and such
Lender shall be obligated) to assign pursuant to Section 9.04(b) (with the
processing and recording fee under Section 9.04(b)(iv) to be paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement and the other Loan Documents to one or more Eligible Assignees;
provided that:

 

(A)                               neither the Administrative Agent nor any
Lender shall have any obligation to find a replacement assignee;

 

(B)                               such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in outstanding L/C Borrowings and Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 2.13 and Section 2.16) from
the applicable assignee (to the extent of such outstanding principal, funded
participations and accrued interest and fees) or the Borrower (in the case of
all other amounts);

 

(C)                               in the case of any such assignment resulting
from payments required to be made pursuant to Section 2.18 or a claim for
compensation under Section 2.19, such assignment will result in a reduction in
such payments or compensation thereafter or, in the case of any such assignment
resulting from a notice pursuant to Section 2.21, such assignment will eliminate
the need for such notice;

 

(D)                               such assignment does not conflict with
applicable Law; and

 

(E)                                in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable assignee shall be
deemed to have consented to the applicable amendment, waiver or consent.

 

In connection with any such assignment resulting from a Lender becoming a
Defaulting Lender or a Non-Consenting Lender, if any such Defaulting Lender or
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption pursuant to Section 9.04(b) reflecting
such assignment within five Business Days of the date on which the applicable
assignee executes and delivers such Assignment and Assumption to such Defaulting
Lender or Non-Consenting Lender, then such Defaulting Lender or Non-Consenting
Lender shall be deemed to have

 

68

--------------------------------------------------------------------------------


 

executed and delivered such Assignment and Assumption without any action on the
part of such Defaulting Lender or Non-Consenting Lender, whereupon such
assignment shall become effective upon payment to such Lender of all amounts
owing to such Lender under clause (B) above (which amounts shall be calculated
by the Administrative Agent and shall be conclusive absent manifest error) and
compliance with the other applicable requirements pursuant to Section 9.04(b).

 

Notwithstanding anything in this Section to the contrary, (i) any Revolving
Lender that acts as an L/C Issuer may not be replaced hereunder at any time it
has any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such Lender (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that acts as the Administrative Agent may
not be replaced hereunder except in accordance with the terms of Section 8.07.

 

A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise (including any action taken by
such Lender pursuant to paragraph (a) of this Section), the circumstances
entitling the Borrower to replace such Lender cease to apply.

 

SECTION 2.23  Cash Collateral.  (a)  Obligation to Cash Collateralize.  Upon the
request of the Administrative Agent or the applicable L/C Issuer (i) if the
applicable L/C Issuer has honored any full or partial drawing under any Letter
of Credit and such drawing has resulted in an L/C Borrowing or (ii) if, as of
the L/C Expiration Date, any L/C Obligation for any reason remains outstanding,
or upon request of the Administrative Agent or as otherwise required pursuant to
Section 7.01, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations in an amount not less than
the Minimum Collateral Amount.  At any time that there shall exist a Defaulting
Lender, immediately upon the written request of the Administrative Agent or any
applicable L/C Issuer or Swingline Lender (in each case, with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize all Fronting
Exposure of such L/C Issuer or Swingline Lender, as applicable, with respect to
such Defaulting Lender (determined after giving effect to Section 2.24(a)(iv)
and any Cash Collateral provided by such Defaulting Lender) in an amount not
less than the Minimum Collateral Amount.

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent.  The Borrower and, to the extent provided by any Lender,
such Lender, hereby grants to (and subject to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the applicable L/C Issuers
and the applicable Lenders (including the applicable Swingline Lenders), and
agrees to maintain, a first priority security interest in all such Cash
Collateral, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and all proceeds of the foregoing, as
security for the obligations to which such Cash Collateral may be applied
pursuant to paragraph (c) of this Section.  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount or, if
applicable, the applicable Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

 

69

--------------------------------------------------------------------------------


 

(c)                                  Application.  Notwithstanding anything
herein to the contrary, Cash Collateral provided under this Section or Section
2.24 or 7.01 or otherwise in respect of Letters of Credit or Swingline Loans
shall be applied to the satisfaction of the specific L/C Obligations, Swingline
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligations) and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(d)                                 Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce Fronting Exposure or
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of the Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with Section
9.04(b)(v)), or (ii) the determination by the Administrative Agent that there
exists excess Cash Collateral; provided that (A) Cash Collateral furnished by or
on behalf of the Borrower shall not be released during the continuance of a
Default under Section 7.01(a), (g) or (h) or an Event of Default (and following
application as provided in this Section may be otherwise applied in accordance
with Section 7.02) and (B) the Person providing Cash Collateral and the
applicable L/C Issuer(s) or Swingline Lender may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations hereunder.

 

SECTION 2.24  Defaulting Lenders.  (a)  Defaulting Lender Adjustments. 
Notwithstanding anything herein to the contrary, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 9.02
unless otherwise agreed by the Borrower and the Administrative Agent.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the applicable L/C
Issuer(s) or Swingline Lender hereunder; third, to Cash Collateralize the L/C
Issuers’ Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.23; fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.23; sixth, to the payment of any
amounts owing to the Lenders, the applicable L/C Issuers or the Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the applicable L/C Issuers or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of

 

70

--------------------------------------------------------------------------------


 

such Defaulting Lender’s breach of its obligations under this Agreement; and,
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and the L/C Borrowings owed to, all the Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, such Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
clause (ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)                               Commitment and L/C Fees.  No Defaulting
Lender (x) shall be entitled to receive any commitment fees payable under
Section 2.13(a) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender) and (y) shall be
limited in its right to receive L/C Fees as provided in Section 2.13(b).

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the sum of the aggregate Outstanding
Amount of the Revolving Loans of any Non-Defaulting Lender, plus such Lender’s
Revolving Percentage of the Outstanding Amount of all L/C Obligations at such
time, plus such Lender’s Revolving Percentage of the Outstanding Amount of all
Swingline Loans at such time to exceed such Lender’s Revolving Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from such Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, each Swingline Lender and each L/C Issuer agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), such Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to Section
2.24(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

71

--------------------------------------------------------------------------------


 

(c)                                  New Swingline Loans and Letters of Credit. 
So long as any Revolving Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) no L/C Issuer shall be required to issue, extend or amend any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

SECTION 2.25  Increase in Revolving Commitments.  (a)  Request for Increase. 
Provided there exists no Default, upon notice to the Administrative Agent, the
Borrower may from time to time request to increase the amount of the existing
Revolving Commitments (an “Increased Revolving Commitment”), in an aggregate
amount not exceeding the (i) sum of (A) the greater of (x) $30,000,000 and (y)
100% of Consolidated EBITDA for the Test Period ending immediately on or prior
to the date of such incurrence plus all interest (including interest which, but
for the filing of a petition in bankruptcy with respect to the Borrower or the
Subsidiary Guarantors, would have accrued, whether or not a claim is allowed
against the Borrower or such Subsidiary Guarantor for such interest in the
related bankruptcy proceeding), fees, expenses, indemnification or other amounts
owed to the Lenders hereunder or under any other Loan Document and all Hedging
Obligations related thereto less (ii) the Aggregate Revolving Commitments and
the aggregate principal of any Increased Revolving Commitments then outstanding;
provided that (A) any such request for an Increased Revolving Commitment shall
be in a minimum amount of the lesser of (x) $5,000,000 (or such lesser amount as
may be approved by the Administrative Agent) and (y) the entire remaining amount
available under this Section for Increased Revolving Commitments and (B) the
Borrower shall make no more than a total of 2 requests for Increased Revolving
Commitments under this Section 2.25.

 

An Increased Revolving Commitment may be provided by any existing Lender or
other Person, in each case, that is an Eligible Assignee (each such existing
Lender or other Person that provides such Increased Revolving Commitment, a “New
Revolving Lender”); provided that each New Revolving Lender shall be subject to
the consent (in each case, not to be unreasonably withheld or delayed) of the
Administrative Agent.  Notwithstanding anything herein to the contrary, no
Lender shall have any obligation to agree to provide an Increased Revolving
Commitment pursuant to this Section and any election to do so shall be in the
sole discretion of such Lender.

 

(b)                                 Terms of Increased Revolving Commitments. 
The Administrative Agent and the Borrower shall determine the effective date for
each Increased Revolving Commitment pursuant to this Section (each, a “Increased
Revolving Commitment Effective Date”) and, if applicable, the final allocation
of such increase among the Persons providing the commitments thereunder;
provided that such date shall be a Business Day at least ten Business Days after
delivery of the request therefor (or such shorter period as may be approved by
the Administrative Agent).

 

In order to effect each Increased Revolving Commitment, the Borrower, the
applicable New Revolving Lender(s) and the Administrative Agent (but no other
Lenders or Persons) shall enter into one or more Joinder Agreements, each in
form and substance satisfactory to the Borrower and the Administrative Agent,
pursuant to which the applicable New Revolving Lender(s) will provide such
Increased Revolving Commitment.

 

Notwithstanding anything herein to the contrary, this Agreement and the other
Loan Documents may be amended to effect such changes as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section, which amendment (which may be incorporated into the
applicable Joinder Agreement(s)) shall be executed by the Borrower, the
Administrative Agent and the applicable New Revolving Lender(s) (but not any
other Lenders).

 

72

--------------------------------------------------------------------------------


 

(c)                                  Conditions to Effectiveness.  Each
Increased Revolving Commitment pursuant to this Section (and the Revolving Loans
to be made thereunder on the applicable Increased Revolving Commitment Effective
Date) shall be subject to the satisfaction of the following conditions
precedent:

 

(i)                                     the Administrative Agent shall have
received one or more Joinder Agreements executed and delivered by the Borrower,
the applicable New Revolving Lender(s) and Administrative Agent, and (if
applicable) an amendment to this Agreement and the other Loan Documents, in each
case as contemplated above, providing for such Increased Revolving Commitment;

 

(ii)                                  the proceeds of the Credit Extensions
under the Increased Revolving Commitments shall be used by the Borrower solely
to for working capital and general corporate purposes, including without
limitation for any transactions permitted hereunder, and for the payment of
related transaction costs, fees and expenses;

 

(iii)                               the Administrative Agent shall have received
a certificate of a Responsible Officer of the Borrower dated as of such
Increased Revolving Commitment Effective Date (A) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such Increased
Revolving Commitment and (B) certifying that the conditions of this Section with
respect thereto have been satisfied;

 

(iv)                              Administrative Agent shall have received such
legal opinions and other documents reasonably requested by the Administrative
Agent in connection therewith;

 

(v)                                 both before and after giving effect to the
Increased Revolving Commitments and the making Credit Extensions thereunder,
each of the conditions set forth in Section 4.02 shall be satisfied; and

 

(vi)                              all fees and expenses owing in respect of such
Increased Revolving Commitment to the Administrative Agent or any Lender (other
than a Defaulting Lender) shall have been paid.

 

(d)                                 The Loans and Commitments extended or
established pursuant to this Section 2.25 shall constitute Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the guarantees and security interests created by the
Security Documents.

 

SECTION 2.26  Extension of Revolving Commitments.  (a)  Extension Offers. 
Notwithstanding anything to the contrary in this Agreement, pursuant to one or
more offers (each, an “Extension Offer”) made from time to time by the Borrower
to all Lenders with a like Maturity Date or commitments with a like Maturity
Date, in each case on a pro rata basis (based on the aggregate outstanding
principal amount of the respective Loans or commitments with a like Maturity
Date) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the Maturity
Date of each such Lender’s Loans and/or commitments and otherwise modify the
terms of such Loans and/or commitments pursuant to the terms of the relevant
Extension Offer (each, an “Extension”, and each group of Loans or commitments,
as applicable, in each case as so extended, as well as the original Loans and
the original commitments (in each case not so extended), being a “tranche”; and
any Extended Revolving Credit Commitments shall constitute a separate tranche of
revolving commitments from the tranche of revolving commitments from which they
were converted), so long as the following terms are satisfied:

 

73

--------------------------------------------------------------------------------


 

(i)                                     each of the conditions set forth in
Section 4.02 shall be satisfied; and

 

(ii)                                  the Borrower shall deliver or cause to be
delivered any customary certificates, legal opinions or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction.

 

(b)                                 Terms of Extended Revolving Credit
Commitments.  The term and provisions of extended Revolving Credit Commitments
made pursuant to such extension:

 

(i)                                     except as to (x) interest rates, fees
and final maturity (which shall, subject to immediately succeeding clause (ii),
be determined by the Borrower and set forth in the relevant Extension Offer) and
(y) any covenants or other provisions applicable only to periods after the
Latest Maturity Date (in each case, as of the date of such Extension), the
commitment of any Revolving Lender that agrees to an Extension (an “Extended
Revolving Credit Commitment”; and the Revolving Loans thereunder, “Extended
Revolving Loans”), and the related outstandings, shall be a revolving commitment
(or related outstandings, as the case may be) with the same terms (or terms not
less favorable to existing Revolving Lenders) as the original revolving
commitments (and related outstandings) provided hereunder; provided that (x) to
the extent any non-extended portion of the Revolving Facility then exists, (1)
the borrowing and repayment (except for (A) payments of interest and fees at
different rates on such revolving facilities (and related outstandings), (B)
repayments required upon the Maturity Date of such revolving facilities and (C)
repayments made in connection with any permanent repayment and termination of
commitments (subject to clause (3) below)) of Extended Revolving Loans after the
effective date of such Extended Revolving Credit Commitments shall be made on a
pro rata basis with such portion of the Revolving Facility, (2) all swingline
loans or letters of credit made or issued, as applicable, under any Extended
Revolving Credit Commitment shall be participated on a pro rata basis by all
Revolving Lenders and (3) the permanent repayment of Revolving Loans with
respect to, and termination of commitments under, any such Extended Revolving
Credit Commitment after the effective date of such Extended Revolving Credit
Commitments shall be made on a pro rata basis with such portion of the Revolving
Facility, except that the Borrower shall be permitted to permanently repay and
terminate commitments of any such revolving facility on a greater than pro rata
basis as compared with any other revolving facility with a later maturity date
than such revolving facility and (y) at no time shall there be more than three
separate Classes of revolving commitments hereunder (including Revolving Credit
Commitments, Increased Revolving Credit Commitments and Extended Revolving
Credit Commitments);

 

(ii)                                  no Extended Revolving Credit Commitments
or Extended Revolving Loans shall have a final maturity date earlier than (or
require commitment reductions prior to) the then applicable Latest Revolving
Loan Maturity Date;

 

(iii)                               the aggregate principal amount of Loans or
commitments, as the case may be, in respect of which Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Loans or commitments, as the case may be, offered to be extended by the
Borrower pursuant to such Extension Offer, then the Loans or commitments, as the
case may be, of such Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer;

 

(iv)                              shall otherwise have terms and conditions that
are substantially identical to, or less favorable to the investors providing
such extended Revolving Credit Commitments than, the terms of the non-extended
Revolving Credit Commitments;

 

74

--------------------------------------------------------------------------------


 

(v)                                 each Extension shall be in a minimum amount
of $5,000,000;

 

(vi)                              all documentation in respect of such Extension
shall be consistent with the foregoing; and

 

(vii)                           the Extended Revolving Credit Commitments shall
be effected by an extension agreement (the “Revolving Extension Agreement”)
executed by the Borrower, the Administrative Agent and each Lender making such
extended Commitment, in form and substance satisfactory to each of them.  The
Revolving Extension Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.26.

 

(c)                                  Equal and Ratable Benefit.  The Extended
Revolving Credit Commitments shall constitute Revolving Credit Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Security Documents.  The Administrative Agent and the Lenders hereby consent to
the transactions contemplated by this Section 2.26 (including, for the avoidance
of doubt, any payment of any interest, fees or premium in respect of any
Extended Revolving Credit Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement or any other Loan Document that may otherwise prohibit any
Extension or any other transaction contemplated by this Section 2.26.

 

(d)                                 Consent to Extensions.  No consent of any
Lender or the Administrative Agent shall be required to effectuate any
Extension, other than (i) the consent of each Lender agreeing to such Extension
with respect to one or more of its Loans and/or commitments (or a portion
thereof) and (ii) with respect to any Extension of the Revolving Credit
Commitments, the consent of each L/C Issuer to the extent the commitment to
provide Letters of Credit is to be extended and the Swingline Lender to the
extent the swingline facility is to be extended.  All Extended Revolving Credit
Commitments provided to the Borrower and all obligations in respect thereof
shall be Secured Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral and guaranteed on a pari passu basis with all
other applicable Secured Obligations under this Agreement and the other Loan
Documents.  The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order to establish new tranches or sub-tranches
in respect of Loans or commitments so extended and such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new tranches
or sub-tranches, in each case on terms consistent with this Section 2.26.

 

(e)                                  Notice Requirements.  In connection with
any Extension, the Borrower shall provide the Administrative Agent at least ten
Business Days’ (or such shorter period as may be agreed by the Administrative
Agent) prior written notice thereof, and shall agree to such procedures
(including regarding timing, rounding and other adjustments and to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.26.

 

75

--------------------------------------------------------------------------------


.

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants on the Closing Date and on the date
of each Credit Extension, on its own behalf and on behalf of each other Group
Member, to the Administrative Agent and the Lenders that:

 

SECTION 3.01  Corporate Existence; Compliance with Law.

 

Each Group Member (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) is duly qualified to
do business as a foreign entity and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (c) has all
requisite power and authority and the legal right to own, pledge, mortgage and
operate its property, to lease or sublease any property it operates under lease
or sublease and to conduct its business as now conducted, except where the
failure to have such power, authority or right could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, (d)
is in compliance with its Organizational Documents in all material respects, (e)
except to the extent addressed by any other representation and warranty in this
Article III, is in compliance with all applicable requirements of Law except
where the failure to be in compliance could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (f)
subject to Section 3.17 hereof, has all necessary Permits from or by, has made
all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of business, except
where the failure to obtain such Permits, make such filings or give such notices
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

SECTION 3.02  Loan Documents.

 

(a)                                 Power and Authority.  The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party and the consummation of the Transactions and other transactions
contemplated in such Loan Documents (i) are within such Loan Party’s corporate
or similar powers and, at the time of execution thereof, have been duly
authorized by all necessary corporate and similar action (including, if
applicable, consent of holders of its Equity Interests), (ii) do not (A)
contravene such Loan Party’s Organizational Documents, (B) violate any
applicable requirement of Law, except where such violation relating to any such
performance by a Loan Party could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (C) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any material Contractual Obligation of any Loan
Party (including any Loan Documents) other than those that could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (D) result in the imposition of any Lien (other than a
Permitted Lien) upon any property of any Loan Party and (iii) do not require any
Permit from, or filing with, any Governmental Authority or any consent of, or
notice to, any Person, other than (A) with respect to the Loan Documents, the
filings required to perfect the Liens created by such Loan Documents, (B) those
listed on Schedule 3.02 and that have been, or will be prior to the Closing
Date, obtained or made, copies of which have been, or will be prior to the
Closing Date, delivered to the Administrative Agent, and each of which on the
Closing Date will be in full force and effect and (C) where the failure to
obtain such Permits or consents, make such filings or give such notices required
with respect to such performance by a Loan Party would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

76

--------------------------------------------------------------------------------


 

(b)                                 Due Execution and Delivery.  From and after
its delivery to the Administrative Agent, each Loan Document has been duly
executed and delivered to the other parties thereto by each Loan Party party
thereto, is the legal, valid and binding obligation of such Loan Party and is
enforceable against such Loan Party in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and (ii) that rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law).

 

SECTION 3.03  Ownership of Group Members.

 

Set forth on Schedule 3.03 is a complete and accurate summary showing, as of the
Closing Date, (a) for each Group Member, its jurisdiction of organization and
the percentage of the outstanding Equity Interests of each such class owned
(directly or indirectly) by the Borrower, and (b) for each Loan Party and their
direct Subsidiaries, the number of shares of each class of Equity Interests
authorized (if applicable) and the number outstanding on the Closing Date (if
applicable).  All outstanding Equity Interests of each of them has been validly
issued, is fully paid and non-assessable (to the extent applicable) and, except
in the case of the Borrower, is owned beneficially and of record by a Loan Party
free and clear of all Liens other than the security interests created by the
Loan Documents and Permitted Liens.

 

SECTION 3.04  Solvency.

 

Both before and after giving effect to (a) the Loans and Letters of Credit made
or issued on or prior to the date this representation and warranty is made, (b)
the disbursement of the proceeds of such Loans in accordance with Section 5.13,
(c) the consummation of the Transactions (including the issuance of the Second
Lien Notes) and (d) the payment and accrual of all transaction costs in
connection with the foregoing, the Borrower and its Subsidiaries, taken as a
whole, are Solvent.

 

SECTION 3.05  Financial Statements; No Material Adverse Effect.  (a)  Financial
Statements.  The Audited Financial Statements were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and fairly present in all material respects
the financial condition of the Group Members as of the date thereof and their
results of operations and cash flows for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.  The Projections are based upon
estimates and assumptions stated therein, all of which the Borrower believes to
be reasonable and fair in light of conditions and facts known to the Borrower as
of the Closing Date and reflect the good faith, reasonable and fair estimates by
the Borrower of the future consolidated financial performance of the Borrower
and its Restricted Subsidiaries and the other information projected therein for
the periods set forth therein, it being recognized by the Lenders, however, that
projections as to future events are not to be viewed as facts and actual results
during the periods covered thereby may differ from the projected results and
that such differences may be material.

 

(b)                                 No Material Adverse Change.  Since December
31, 2012, there has been no event or circumstance that, either individually or
in the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.06  Litigation.  Except as set forth on Schedule 3.06, there are no
pending (or, to the knowledge of any Group Member, threatened in writing)
actions, investigations, suits, proceedings, audits, claims, written demands,
orders or disputes to which the Borrower or any of its Restricted Subsidiaries
is a party with, by or before any Governmental Authority, other than those that,
if

 

77

--------------------------------------------------------------------------------


 

adversely determined, could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.07  Taxes.  Except as set forth on Schedule 3.07, all federal, state,
local and foreign income and franchise and other material tax returns, reports
and statements (collectively, the “Tax Returns”) required to be filed by any
Group Member have been filed with the appropriate Governmental Authorities in
all jurisdictions in which such Tax Returns are required to be filed, all such
Tax Returns are true and correct in all material respects, and all material
taxes, charges and other impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any Liability may be added
thereto for non-payment thereof except for (a) Taxes (or any requirement to file
Tax Returns with respect thereto) that are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Group Member in accordance with GAAP
or (b) to the extent that the failure to file Tax Returns or pay Taxes,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.08  Margin Regulations.  No Loan Party is engaged in the business of
extending credit for the purpose of, and no proceeds of any Loans or other
extensions of credit hereunder have been used for the purposes of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.

 

SECTION 3.09  No Burdensome Obligations; No Defaults.  No Group Member is a
party to any Contractual Obligation, no Group Member has Organizational
Documents containing obligations, and, to the knowledge of any Group Member,
there are no applicable requirements of Law, in each case the compliance with
which would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  No Group Member (and, to the knowledge of
each Group Member, no other party thereto) is in default under or with respect
to any Contractual Obligation of any Group Member, other than those that could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.10  Investment Company Act.  No Group Member is an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940.

 

SECTION 3.11  Labor Matters.  There are no strikes, work stoppages, slowdowns or
lockouts existing or pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member, except for those that could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Except as set forth on Schedule 3.11, as of the
Closing Date, (a) there is no collective bargaining or similar agreement with
any union, labor organization, works council or similar representative covering
any employee of any Group Member, (b) no petition for certification or election
of any such representative is existing or pending with respect to any employee
of any Group Member, and (c) no such representative has sought certification or
recognition with respect to any employee of any Group Member.

 

SECTION 3.12  ERISA.  Schedule 3.12 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans and (b) all Multiemployer Plans.  Except as would not reasonably be
expected to have a Material Adverse Effect, each Benefit Plan, and each trust
thereunder, intended to qualify for tax exempt status under Section 401 or 501
of the Code or other requirements of Law so qualifies.  Except for those that
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (x) each Benefit Plan is in

 

78

--------------------------------------------------------------------------------


 

compliance in all material respects with applicable provisions of ERISA, the
Code and other requirements of Law, (y) there are no existing or pending (or to
the knowledge of any Group Member, threatened) claims (other than routine claims
for benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigation involving any Benefit Plan to which any Group
Member incurs or otherwise has or could have an obligation or any Liability and
(z) no ERISA Event is reasonably expected to occur.  Except as would not
reasonably be expected to have a Material Adverse Effect, on the Closing Date,
no ERISA Event has occurred in connection with which obligations and liabilities
(contingent or otherwise) remain outstanding.

 

SECTION 3.13  Environmental Matters.  Except as set forth on Schedule 3.13, (a)
the operations of each Group Member are in compliance with all applicable
Environmental Laws, including obtaining, maintaining and complying with all
Permits required by any applicable Environmental Law, other than non-compliances
that, individually or in the aggregate, would not have a reasonable likelihood
of resulting in a Material Adverse Effect, (b) no Group Member is party to and
no Group Member is subject to or the subject of, any Contractual Obligation or
any pending (or, to the knowledge of any Group Member, threatened in writing)
order, action, investigation, suit, proceeding, audit, claim, written demand,
dispute or notice of violation or of potential liability or similar notice under
or pursuant to any Environmental Law other than those that, either individually
or in the aggregate, are not reasonably likely to have a Material Adverse
Effect, (c) to the knowledge of any Group Member, no Lien in favor of any
Governmental Authority securing, in whole or in part, Environmental Liabilities
has attached to any real property owned, leased long term, subleased long term
or operated long term by any Group Member (as used in this Section, Section
5.04(c) and Section 5.12, the “Real Property”), except as would not reasonably
be expected to have a Material Adverse Effect, (d) no Group Member has caused a
Release of Hazardous Materials at, on or from any Real Property and each such
Real Property is free of contamination by any Hazardous Materials except for
such Release or contamination that would not reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect, (e) no
Group Member (i) is or has been engaged in operations, or (ii) knows of any
facts, circumstances or conditions, including receipt of any information request
or notice of potential responsibility under CERCLA or similar Environmental
Laws, that, either individually or in the aggregate, would have a reasonable
likelihood of resulting in a Material Adverse Effect and (f) each Group Member
has made available to the Administrative Agent copies of all existing
environmental reports, reviews and audits and all material documents pertaining
to actual or potential Environmental Liabilities, in each case to the extent
such reports, reviews, audits and documents are in their possession, custody or
control.

 

SECTION 3.14  Intellectual Property.  Except as set forth in Schedule 3.14, each
Group Member owns or has a valid and continuing right to use all Intellectual
Property that is necessary for the operations of its businesses as currently
conducted free and clear of all Liens (except Permitted Liens), other than where
a failure to own or license any Intellectual Property could not, either
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.  All necessary registration, maintenance, renewal and other
relevant filing fees in connection with any of the Intellectual Property that is
the subject of a registration or an application for registration have been
timely paid, and all necessary documents, certificates and filings in connection
with the Intellectual Property have been timely filed with the relevant
Governmental Authority and internet domain name registrar(s) for the purpose of
maintaining such Intellectual Property and all registrations and applications
therefor.  The conduct and operations of the businesses of each Group Member
does not infringe, misappropriate, dilute, violate or otherwise impair in any
material respect any Intellectual Property owned by any other Person, other than
as could not reasonably be expected to have a Material Adverse Effect.  No other
Person has contested any right, title or interest of any Group Member in, or
relating to, or the validity of, any material Intellectual Property, and no
allegations have been made of any infringement, misappropriation or violation by
any Group Member, and no Person is infringing, misappropriating or violating any
material Intellectual Property owned or exclusively licensed by any Group
Member, and no Group Member has

 

79

--------------------------------------------------------------------------------


 

made or threatened to make any claim relating to the foregoing, other than, in
each case, as could not reasonably be expected, in the aggregate, to have a
Material Adverse Effect.  No holding, injunction, decision or judgment has been
rendered by any Governmental Authority, and no Group Member has entered into any
settlement stipulation or other agreement (except license agreements in the
ordinary course of business) which would limit, cancel, or question the validity
of the Group Member’s rights in any Intellectual Property.  Each Group Member
has taken all actions that in the exercise of their reasonable business judgment
should be taken to protect their Intellectual Property, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect. 
All material Intellectual Property owned or purportedly owned by a Group Member
is valid and enforceable.

 

SECTION 3.15  Title; Real Property.

 

(a)                                 Each Group Member has good and marketable
fee simple title to all material owned real Property and valid leasehold
interests in all material long-term leased real Property, and owns, leases or
licenses all material personal Property, in each case that is purported to be
owned, leased or licensed by it, including those reflected on the most recent
Financial Statements delivered by the Borrower, and none of such property is
subject to any Lien except Permitted Liens.

 

(b)                                 Set forth on Schedule 3.15 is, as of the
Closing Date, (i) a complete and accurate list of all real property owned in fee
simple by any Loan Party setting forth, for each such real property, the current
street address (including, where applicable, county, state and other relevant
jurisdictions), the record owner thereof and, where applicable, each lessee and
sublessee thereof and (ii) for each such real property to be subject to a
Mortgage pursuant to the terms hereof or that is otherwise material to the
business of any Loan Party, each Contractual Obligation by any Loan Party,
whether contingent or otherwise, to Sell such real property.

 

SECTION 3.16  Full Disclosure.

 

The written information (other than any projections, forward looking information
and information of a general or industry specific nature) prepared or furnished
by or on behalf of any Group Member in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other written information so furnished) did not, when taken as a whole to the
knowledge of the Borrower, contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances when made, not materially misleading;
provided, that projections contained therein are based upon estimates and
assumptions as stated therein, all of which the Borrower believes to be
reasonable and fair in light of conditions and facts known to the Borrower as of
the date such written information was prepared or furnished and such projections
reflect the good faith, reasonable and fair estimates by the Borrower of the
information projected for the periods set forth therein for the periods set
forth therein, it being recognized by the Lenders, however, that projections as
to future events are not to be viewed as facts and actual results during the
periods covered thereby may differ from the projected results and that such
differences may be material.

 

SECTION 3.17  Licenses and Permits.

 

(a)                                 Except as set forth on Schedule 3.17, to the
knowledge of any Loan Party, each material Permit held by a Group Member was
duly and validly issued by the applicable Governmental Authority pursuant to
procedures which comply with all material requirements of Law.  No Group Member
has knowledge of the occurrence of any event or the existence of any
circumstance which, in the reasonable judgment of such Group Member, is likely
to lead to the revocation of any material Permit.  Except as set forth on
Schedule 3.17, the appropriate Group Member has the right to use all of its
material

 

80

--------------------------------------------------------------------------------


 

Permits and has obtained, all material Permits required for the operation of the
business of the Group Members as presently conducted, except where the failure
to have the right to use such material Permits or obtain such material Permits
affecting the business or assets of any Group Member could not in the reasonable
judgment of the Borrower reasonably be expected to have a Material Adverse
Effect.  Each material Permit held by a Group Member is in full force and effect
and does not, to the knowledge of the Group Members, conflict with the valid
rights of others, except where the failure of such Permit to be in full force
and effect or such conflict affecting the business or assets of any Group Member
could not in the reasonable judgment of the Borrower reasonably be expected to
have a Material Adverse Effect.

 

(b)                                 Except as set forth on Schedule 3.17, no
Group Member is a party to and the Borrower has no knowledge of any
investigation, notice of apparent liability, violation, forfeiture or other
order or written complaint issued by or before any court or regulatory body, or
of any other proceedings which would reasonably be expected to adversely affect
the validity or continued effectiveness of any Permit held by a Group Member or
give rise to any order of forfeiture except for such investigations, notices,
violations, forfeitures or other orders, complaints or proceedings, for which
the potential penalty, if found in violation, would not reasonably be expected
to exceed $500,000 in the aggregate.  No Group Member has received written
notice, or has reason to believe, that any Governmental Authority intends to
cancel, terminate, modify or amend any material Permit, other than any such
notices or intentions affecting the business or assets of any Group Member that
could not in the reasonable judgment of the Borrower (i) expose any Group Member
to liability in an aggregate amount in excess of $500,000 or (ii) reasonably be
expected to have a Material Adverse Effect.  Each Group Member has filed in a
timely manner all material reports, applications, documents, instruments and
information required to be filed by it in order to make each material Permit
currently outstanding to be in full force and effect pursuant to applicable
rules and regulations or requests of every regulatory body having jurisdiction
over any of such Permits.

 

(c)                                  No Group Member has engaged in any criminal
act in connection with obtaining, maintaining or amending any Permit, including
without limitation, unfair trade practices, anti-competitive behavior, bribery
or fraud or conspiracy to commit any of the foregoing criminal acts.

 

SECTION 3.18  PATRIOT Act; OFAC; Anti-Corruption Laws.  (a) PATRIOT Act.  To the
extent applicable, each of the Group Members is in compliance in all material
respects with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act.

 

(b)                                 OFAC.  No Group Member nor, to the knowledge
of the Borrower, any director or officer of any Group Member is subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

(c)                                  Anti-Corruption Laws.  No part of the
proceeds of the Loans or any Letter of Credit has been used, directly or, to the
knowledge of the Borrower, indirectly by or on behalf of any Group Member, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage in violation of any Anti-Corruption Law.

 

SECTION 3.19  Security Documents.  (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, a legal and valid first priority security interest in the
Collateral described therein (including any proceeds of any item of Collateral)
(except with respect to non-consensual Permitted Liens).  In the case of (i) the
Pledged Securities described in the Guarantee and Collateral Agreement, when any
stock certificates or notes, as

 

81

--------------------------------------------------------------------------------


 

applicable, representing such Pledged Securities are delivered to the Collateral
Agent and (ii) the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19(a) (which financing statements have been duly
completed and executed (as applicable) and delivered to the Collateral Agent),
recordation of the security interest of the Collateral Agent on behalf of the
Secured Parties has been made in the United States Patent and Trademark Office,
and such other filings as are specified on Schedule 3.19(a) are made, the
Collateral Agent shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral (including
any proceeds of any item of Collateral) (to the extent a security interest in
such Collateral can be perfected through the filing of financing statements in
the offices specified on Schedule 3.19(a) and the filings specified on Schedule
3.19(a), and through the delivery of the Pledged Securities or required to be
delivered on the Closing Date), as security for the Obligations, in each case
prior and superior in right to any other Person (except with respect to
non-consensual Permitted Liens) to the extent required by the Guarantee and
Collateral Agreement and subject to the Intercreditor Agreement.

 

(b)                                 Upon the execution and delivery of any
Mortgage executed and delivered pursuant to Section 5.14, such Mortgage shall be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal and valid first priority Lien on the mortgaged property
described therein and proceeds thereof (except with respect to non-consensual
Permitted Liens or other encumbrances or rights permitted by the relevant
Mortgage); and when such Mortgage is filed in the recording office designated by
the Borrower, such Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
mortgaged property and the proceeds thereof (except with respect to
non-consensual Permitted Liens), as security for the Obligations (as defined in
the relevant Mortgage), in each case prior and superior in right to any other
Person (except with respect to non-consensual Permitted Liens or other
encumbrances or rights permitted by the relevant Mortgage).

 

SECTION 3.20  Certain Fees.  Except as disclosed in writing to the
Administrative Agent, no brokers or finder’s fee or commission will be payable
by any of the Loan Parties with respect hereto of any of the transactions
contemplated hereby.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01  Closing Date.  The obligation of each Lender (including each
Swingline Lender and each L/C Issuer) to make a Credit Extension hereunder is
subject to the satisfaction (or waiver in accordance with Section 9.02) of the
following conditions (and, in the case of each document specified in this
Section to be received by the Administrative Agent, such document shall be in
form and substance reasonably satisfactory to the Administrative Agent):

 

(a)                                 Executed Loan Documents.  The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Lender whose name appears on the
signature pages hereof, (ii) the Guarantee and Collateral Agreement, executed
and delivered by the parties thereto, (iii) the Intercreditor Agreement,
executed and delivered by the parties thereto and (iv) a Revolving Note,
executed and delivered by the Borrower, for the account of each Lender
requesting the same.

 

(b)                                 Security Documents.  The Administrative
Agent shall have received evidence reasonably satisfactory to it that, upon the
filing and recording of instruments delivered on the Closing Date, the
Administrative Agent (for the benefit of the Secured Parties) shall have a valid
and perfected

 

82

--------------------------------------------------------------------------------


 

first priority security interest in the Collateral, including (i) copies of UCC,
Intellectual Property and other appropriate search reports and of all effective
prior filings listed therein, together with evidence of the termination of such
prior filings, in each case as may be reasonably requested by the Administrative
Agent, (ii) such documents duly executed by each Loan Party as the
Administrative Agent may reasonably request with respect to the perfection of
its security interests in the Collateral (including financing statements under
the UCC, Intellectual Property security agreements suitable for filing with the
Patent and Trademark Office or the Copyright Office, as the case may be, and
other applicable documents under the laws of any jurisdiction with respect to
the perfection of Liens created by the Guarantee and Collateral Agreement),
(iii) all certificates, instruments and other documents representing all
Securities being pledged pursuant to the Guarantee and Collateral Agreement and
related undated powers or endorsements duly executed in blank, (iv) all
Instruments being pledged pursuant to the Guarantee and Collateral Agreement and
related undated powers or endorsements duly executed in blank and (v) subject to
Section 5.16, all Control Agreements, each duly executed by, in addition to the
applicable Loan Party, the applicable financial institution with respect to each
Deposit Account or Securities Account required to be subject to a Control
Agreement pursuant to Section 5.15.

 

(c)                                  Corporate Documents.  The Administrative
Agent shall have received a copy of the articles or certificate of formation (or
equivalent Organizational Document) of each Loan Party, certified as of a recent
date by the Secretary of State of the state of organization of such Loan Party,
together with certificates of such official attesting to the good standing of
each such Loan Party.

 

(d)                                 Officer’s Certificates.  The Administrative
Agent shall have received a certificate of a Responsible Officer of each Loan
Party certifying (i) the names and true signatures of each officer of such Loan
Party that has been authorized to execute and deliver any Loan Document to which
such Loan Party is a party or other document required hereunder to be executed
and delivered by or on behalf of such Loan Party, (ii) the by-laws (or
equivalent Organizational Document) of such Loan Party as in effect on the date
of such certification, (iii) the resolutions of such Loan Party’s board of
directors (or equivalent governing body) approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and (iv) that there have been no changes in the
certificate of incorporation (or equivalent Organizational Document) of such
Loan Party from the certificate of incorporation (or equivalent Organizational
Document) delivered pursuant to clause (c) above.

 

(e)                                  Opinion of Counsel.  The Administrative
Agent shall have received an opinion of (x) Paul Hastings LLP, special counsel
to the Loan Parties and (y) Hogan Lovells, Colorado counsel to certain of the
Loan Parties, in each case, addressed to the Administrative Agent, the Lenders
and the L/C Issuers and dated the Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent.

 

(f)                                   Fees and Expenses.  The Borrower shall
have paid all fees, costs and expenses (including legal fees and expenses)
agreed in writing to be paid by it to the Arrangers, Agents and/or the Lenders
in connection herewith to the extent due (and, in the case of expenses
(including legal fees and expenses), to the extent that statements for such
expenses shall have been delivered to the Borrower not less than one Business
Day prior to the Closing Date).

 

(g)                                  KYC Information.  Upon the reasonable
request of any Lender, the Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least ten days prior to the Closing Date.

 

83

--------------------------------------------------------------------------------


 

(h)                                 Financial Statements.  The Borrower shall
have delivered to the Arrangers (i) the Audited Financial Statements, (ii) the
Projections and (iii) pro forma financial statements of the Group Members in
form and substance reasonably satisfactory to the Arrangers (after giving effect
to the borrowing of the Loans and any issuance of Letters of Credit on the
Closing Date and the Transactions (including the issuance of the Second Lien
Notes).

 

(i)                                     Closing Certificate.  The Administrative
Agent shall have received a certificate, dated the Closing Date and signed by
the Chief Financial Officer of the Borrower, certifying (i) that after giving
effect to the Revolving Facility, the application of the proceeds thereof in
accordance with Section 5.13, the consummation of the Transactions, and the
payment of all estimated legal, accounting and other fees related hereto and
thereto, the Loan Parties, taken as a whole, are Solvent and (ii) satisfaction
of the conditions set forth in Section 4.01(k), (l) and (n).

 

(j)                                    [Reserved].

 

(k)                                 Consents.  Each Group Member shall have
received all consents and authorizations required pursuant to any material
Contractual Obligation with any other Person and shall have obtained all Permits
of, and effected all notices to and filings with, any Governmental Authority, in
each case, as may be necessary in connection with the consummation of the
transactions contemplated in any Loan Document (including the Transactions).

 

(l)                                     Litigation.  Except as set forth on
Schedule 3.06, there shall be no pending (or, to the knowledge of any Group
Member, threatened in writing) actions, investigations, suits, proceedings,
audits, claims, written demands, orders or disputes to which a Group Member is a
party with, by or before any Governmental Authority, other than those that would
not reasonably be expected to materially and adversely affect the Obligations,
the Loan Documents and the other transactions contemplated thereby (including
the Transactions).

 

(m)                             Insurance.  The Administrative Agent shall have
received insurance certificates in form and substance reasonably satisfactory to
the Administrative Agent demonstrating that the insurance policies required by
Section 5.09 are in full force and effect and have all endorsements required by
such Section 5.09.

 

(n)                                 Representations and Warranties; No Default. 
the representations and warranties of the Group Members as set forth in this
Agreement and in any other Loan Document to which a Loan Party is a party, shall
in each case be true and correct in all material respects on and as of this date
as if made on and as of this date except to the extent that such representations
and warranties relates to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date; provided, that any representation and warranty that is qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects.  No Default or Event of Default shall have occurred
and be continuing or would result from the Borrowing of the Loans, the
application of proceeds thereof as of the Closing Date.

 

(o)                                 Borrowing Request.  The Administrative Agent
shall have received a written Borrowing Request in accordance with the
requirements of Section 2.03.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.  Notwithstanding
the foregoing, the obligations of the Lenders to make Credit Extensions
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02).

 

84

--------------------------------------------------------------------------------


 

SECTION 4.02  Conditions to All Credit Extensions.  The obligation of each
Lender (including each Swingline Lender and each L/C Issuer) to make a Credit
Extension (including its initial Credit Extension) is additionally subject to
the satisfaction of the following conditions:

 

(a)                                 the Administrative Agent and, if applicable,
the applicable Swingline Lender or the applicable L/C Issuer shall have received
a written Borrowing Request or an L/C Application, as applicable, in accordance
with the requirements hereof;

 

(b)                                 the representations and warranties of the
Borrower set forth in this Agreement and in any other Loan Document shall be
true and correct in all material respects (or, in the case of any such
representation or warranty already qualified by materiality, in all respects) on
and as of the date of such Credit Extension (or, in the case of any such
representation or warranty expressly stated to have been made as of a specific
date, as of such specific date);

 

(c)                                  no Default shall have occurred and be
continuing or would result from such Credit Extension or from the application of
proceeds thereof;

 

(d)                                 immediately after giving effect to such
Credit Extension and the application of proceeds thereof on a Pro Forma Basis,
the Borrower shall be in compliance with a Total Leverage Ratio of not greater
than 4.50:1.00 as if such ratio is calculated as of the last day of the Test
Period most recently ended on or prior to the date of such Credit Extension;

 

(e)                                  the aggregate amount of cash and Cash
Equivalents of the Borrower and its Restricted Subsidiaries shall have been
reduced by at least $100,000,000 since February 4, 2014; and

 

(f)                                   in the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

 

Each Borrowing Request or request for an L/C Credit Extension, as applicable, by
the Borrower hereunder and each Credit Extension shall be deemed to constitute a
representation and warranty by the Borrower on and as of the date of the
applicable Credit Extension as to the matters specified in clauses (b) through
(e) above in this Section.  Notwithstanding anything to the contrary set forth
herein, satisfaction of the condition set forth in clause (d) above shall not be
applicable to continuations or conversions of Revolving Borrowings or the
extension of the expiry date or renewal of any Letter of Credit.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated, all Obligations shall
have been indefeasibly paid in full in cash (other than contingent
indemnification obligations as to which no claim has been asserted) and all
Letters of Credit shall have expired or been terminated (other than Letters of
Credit which have been Cash Collateralized), the Borrower hereby covenants and
agrees, on its own behalf and on behalf of each other Group Member, to the
Administrative Agent and the Lenders that:

 

85

--------------------------------------------------------------------------------


 

SECTION 5.01  Financial Statements.  The Borrower shall furnish to the
Administrative Agent:

 

(a)                                 as soon as available, and in any event
within the time periods specified in the rules and regulations of the SEC
(beginning with the Fiscal Year ending December 31, 2013) (or such later date to
which the Administrative Agent may, in its sole discretion, consent in writing),
the audited consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of the end of such Fiscal Year and related audited Consolidated
statements of income, stockholders’ equity and cash flow for such Fiscal Year,
each prepared in accordance with GAAP, together with a certification by the
Group Members’ Accountants that such Consolidated Financial Statements fairly
present in all material respects the consolidated financial position, results of
operations and cash flow of the Borrower and its Restricted Subsidiaries as at
the dates indicated and for the periods indicated therein in accordance with
GAAP without qualification as to the scope of the audit (which shall be in
accordance with the standards of the United States Public Company Accounting
Oversight Board (or any successor entity thereof)) or as to going concern and
without any other similar qualification.

 

(b)                                 as soon as available, but in any event
within the time periods specified in the rules and regulations of the SEC
(beginning with the Fiscal Quarter ended March 31, 2014) (or such later date to
which the Administrative Agent may, in its sole discretion, consent in writing),
the unaudited Consolidated balance sheets of the Borrower and its Restricted
Subsidiaries as of the close of such Fiscal Quarter, related unaudited
Consolidated statements of income for such Fiscal Quarter and that portion of
the Fiscal Year ending as of the close of such Fiscal Quarter, and statements of
cash flow for that portion of the Fiscal Year ending as of the close of such
Fiscal Quarter, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year and the figures contained in the
Projections or, if applicable, the latest operating plan delivered pursuant to
Section 5.01(c) hereof, in each case certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the Consolidated
financial position, results of operations and cash flow of the Borrower and its
Restricted Subsidiaries as at the dates indicated and for the periods indicated
in accordance with GAAP (subject to the absence of footnote disclosure and
normal year-end audit adjustments).

 

(c)                                  as soon as available, but not later than
120 days after the end of each Fiscal Year (beginning with the Fiscal Year
ending December 31, 2015) (or such later date to which the Administrative Agent
may, in its sole discretion, consent in writing), an annual operating plan for
the Borrower and its Restricted Subsidiaries, on a consolidated basis, for the
following Fiscal Year, which (i) includes a statement of all of the material
assumptions on which such plan is based, (ii) includes projected quarterly
income statements and annual balance sheets and statements of cash flows for the
following year and (iii) integrates sales, gross profits, operating expenses,
operating profit and cash flow projections, all prepared on the same basis and
in similar detail as that on which operating results are reported (and in the
case of cash flow projections, representing management’s good faith estimates of
future financial performance based on historical performance), and including
proposed capital expenditures.

 

(d)                                 as soon as available, but in any event
within the time periods specified in the rules and regulations of the SEC, all
current reports that would be required to be filed with or furnished to the SEC
on Form 8-K if the Borrower were required to file or furnish such reports.

 

(e)                                  all statements, reports and other
information required to be delivered pursuant to clauses (a), (b) and (d) of
this Section shall be deemed to have been delivered to the extent such
statements, reports and other information are otherwise filed with the SEC.  If,
notwithstanding

 

86

--------------------------------------------------------------------------------


 

the foregoing, the SEC will not accept the Borrower’s filings for any reason,
the Borrower will post the reports referred to in the preceding paragraph on its
website within the time periods that would apply if the Borrower were required
to file those reports with the SEC.

 

SECTION 5.02  Certificates; Other Information.  The Borrower shall deliver to
the Administrative Agent:

 

(a)                                 together with each delivery of any Financial
Statement pursuant to Section 5.01(a) or Section 5.01(b), a Compliance
Certificate duly executed by a Responsible Officer of the Borrower that, among
other things, (A) shows in reasonable detail, the calculations used in
determining the First Lien Net Leverage Ratio and Interest Coverage Ratio of the
Borrower, as of the end of such period; provided such calculations shall only be
required if the financial covenants in Section 6.14 are applicable as at the end
of such period and (B) states that no Default or Event of Default is continuing
as of the date of delivery of such Compliance Certificate or, if a Default or
Event of Default is continuing, states the nature thereof and the action that
the Borrower proposes to take with respect thereto;

 

(b)                                 as part of the Compliance Certificate
delivered pursuant to clause (a) above, each in form and substance reasonably
satisfactory to the Administrative Agent, a certificate by a Responsible Officer
of the Borrower that (i) no changes have occurred with respect to the Corporate
Chart attached thereto (or the last Corporate Chart delivered pursuant to this
clause (b)) or indicating those changes which have occurred and (ii) solely at
such time as the annual reports are delivered under Section 5.01(a) (or upon the
request of the Administrative Agent following an Event of Default), complete and
correct copies of all documents modifying any term of any Organizational
Document of any Loan Party thereof on or prior to the date of delivery of such
Compliance Certificate have been delivered to the Administrative Agent or are
attached to such certificate;

 

(c)                                  together with each delivery of any
Compliance Certificate pursuant to clause (a) above, a discussion and analysis
of the financial condition and results of operations of the Group Members for
the portion of the Fiscal Year then elapsed and discussing the reasons for any
significant variations from the Projections or, if applicable, the latest
operating plan delivered pursuant to Section 5.01(c), for such period and the
figures for the corresponding period in the previous Fiscal Year;

 

(d)                                 together with each delivery of any Financial
Statement for any Fiscal Year pursuant to Section 5.01(a), copies of each
management letter, audit report or similar letter or report received by any
Group Member from any independent registered certified public accountant
(including the Group Members’ Accountants) in connection with such Financial
Statements or any audit thereof, each certified to be complete and correct
copies by a Responsible Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such Financial Statements;

 

(e)                                  together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (a) above, each in
form and substance reasonably satisfactory to the Administrative Agent and
certified as complete and correct by a Responsible Officer of the Borrower as
part of the Compliance Certificate delivered in connection with such Financial
Statements, a summary of all material insurance coverage maintained as of the
date thereof by any Loan Party, together with such other related documents and
information as the Administrative Agent may reasonably require to evidence
compliance with Section 5.09;

 

87

--------------------------------------------------------------------------------


 

(f)                                   (i) all material reports that the Borrower
transmits to its security holders generally and (ii) all material documents that
any Group Member files with the SEC, the National Association of Securities
Dealers, Inc., any securities exchange or any Governmental Authority exercising
similar functions; and

 

(g)                                  promptly following any request therefor,
such other information regarding the business, properties, liabilities (actual
or contingent), financial condition, legal, financial or corporate or similar
affairs or operations of the Borrower or any of its Restricted Subsidiaries, or
compliance with the terms of the Loan Documents to which a Loan Party is a
party, as the Administrative Agent or any Lender may from time to time
reasonably request.

 

The Borrower hereby acknowledges that (A) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and information provided
by or on behalf of the Borrower hereunder and under the other Loan Documents
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (B) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower agrees to
prepare a version of the information package and presentation consisting
exclusively of information and documentation that (x) is publicly available, (y)
constitutes information of a type that would be made publicly available if the
Borrower was a public reporting company or (z) is not material with respect to
the Borrower or its Affiliates or any of their respective securities for
purposes of United States federal and state securities law (all of such
information package and presentation, “Public Lender Information”).  The Public
Lender Information will be of a type that would be included in any filings made
by the Borrower or any of its Affiliates with the SEC if the Borrower or such
Affiliates were public reporting companies.  Before distribution of any
information package and presentation, the Borrower agrees to identify the
portion thereof that may be distributed as Public Lender Information, which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof.  By marking Borrower Materials “PUBLIC,” the Borrower shall
be deemed to have authorized the Agents, the L/C Issuers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of U.S.
federal and state securities Laws; provided, that to the extent that such
Borrower Materials constitute Information, they shall be subject to Section
9.12.  All Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”.  The
Agents shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.

 

SECTION 5.03  [Reserved].

 

SECTION 5.04  Notices.  (a)  The Borrower shall promptly notify the
Administrative Agent of, after a Responsible Officer of any Group Member becomes
aware of the existence of:

 

(i)                                     the occurrence of any Default;

 

(ii)                                  any event, matter or development
(including the commencement of, or any material developments in, any action,
investigation, suit, proceeding, audit, claim, demand, order or dispute with, by
or before any Governmental Authority affecting any Group Member or any Property
of any Group Member) that has had or would reasonably be expected to have a
Material Adverse Effect;

 

88

--------------------------------------------------------------------------------


 

(iii)                               any material change in accounting or
financial reporting practices by the Borrower or any of its Restricted
Subsidiaries; and

 

(iv)                              the acquisition of any real property with a
fair market value in excess of $5,000,000.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the
occurrence requiring such notice and stating what action the Borrower has taken
and proposes to take with respect thereto.

 

(b)                                 The Borrower shall give the Administrative
Agent (i) promptly after the occurrence of an ERISA Event, notice of the
occurrence of such ERISA Event, including a copy of any notice filed in
connection with such ERISA Event and (ii) promptly after any Responsible Officer
of any ERISA Affiliate knows or has reason to know that a request for a minimum
funding waiver under the Code has been filed with respect to any Title IV Plan
or Multiemployer Plan, a written notice describing such waiver request and any
action that any ERISA Affiliate proposes to take with respect thereto, together
with a copy of any notice filed with the PBGC or the IRS pertaining thereto.

 

(c)                                  The Borrower shall provide the
Administrative Agent written notice of each of the following promptly after any
Responsible Officer of any Group Member knows of it (and, upon reasonable
request of the Administrative Agent, documents and information in connection
therewith): (i)(A) unpermitted Releases, (B) the receipt by any Group Member of
any notice of violation of or potential liability or similar notice under, or
the existence of any condition that would reasonably be expected to result in
violations of or liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or liability
under any Environmental Law, that, for each of clauses (A), (B) and (C) above
(and, in the case of clause (C), if adversely determined), in the aggregate for
each such clause, would reasonably be expected to have a Material Adverse Effect
and (ii) the receipt by any Group Member of notification that any Real Property
of any Group Member is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities which would
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.05  Preservation of Existence, Etc.  Each Group Member shall (a)
preserve and maintain its legal existence, except in the consummation of
transactions expressly permitted by Section 6.04, and (b) take all necessary
steps to preserve and maintain it rights (charter and statutory), privileges,
franchises and Permits necessary or desirable in the normal conduct of its
business, except, in the case of this clause (b), where the failure to do so
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.06  Compliance with Laws, OFAC; Anti-Corruption Laws; Etc.  (a)  Each
Group Member shall comply with all applicable requirements of Law, Contractual
Obligations and Permits, except for such failures to comply that could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 The Borrower will not directly or indirectly
use the proceeds of the Loans or any Letter of Credit otherwise make available
such proceeds to any Person, for the purpose of financing the activities of any
Person subject to any U.S. sanctions administered by OFAC.

 

(c)                                  No part of the proceeds of the Loans or any
Letter of Credit shall be used, directly or, to the knowledge of the Borrower,
indirectly by or on behalf of any Group Member, for any payments to any
governmental official or employee, political party, official of a political
party, candidate

 

89

--------------------------------------------------------------------------------


 

for political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage in violation
of any Anti-Corruption Law.

 

SECTION 5.07  Payment of Obligations.  Each Group Member shall pay or discharge
before they become delinquent more than 30 days (a) all material claims, taxes,
assessments, charges and levies imposed by any Governmental Authority and (b)
all other material lawful claims that if unpaid would, by the operation of
applicable requirements of Law, become a Lien (other than a non-consensual
Permitted Lien) upon any property of any Group Member, except, in for each of
clauses (a) and (b), (i) for those whose amount or validity is being contested
in good faith by appropriate proceedings diligently conducted and (ii) (x) for
which adequate reserves are maintained on the books of the appropriate Group
Member in accordance with GAAP or (z) for those that could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.08  Maintenance of Property.  Each Group Member shall maintain and
preserve (a) in good working order and condition all of its property necessary
in the conduct of its business (ordinary wear and tear excepted) and (b) all
Permits necessary, whether because of its ownership, lease, sublease or other
operation or occupation of property or other conduct of its business, and shall
make all necessary filings with, and give all required notices to, Governmental
Authorities, except for such failures to maintain and preserve such property and
Permits that could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each Group Member shall take all
reasonable and necessary steps, including, in any proceeding before the United
States Patent and Trademark Office or the United States Copyright Office, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of the Intellectual Property, including,
filing of applications for renewal, affidavits of use and affidavits of
incontestability, except in each case, the failure to do so would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.09  Maintenance of Insurance.  Each Group Member shall (a) maintain or
cause to be maintained in full force and effect all policies of insurance of any
kind with respect to the property and businesses of the Group Members with
financially sound and reputable insurance companies or associations (in each
case that are not Affiliates of the Borrower) of a nature and providing such
coverage as is sufficient and as is customarily carried by businesses of the
size and character of the business of the Group Members and (b) cause all such
insurance relating to any property or business of any Loan Party to name the
Administrative Agent on behalf of the Secured Parties as additional insured or
loss payee, as appropriate, and, to the extent permitted by applicable Law, to
provide 30 days’ prior written notice to the Administrative Agent of any
cancellation, material addition in amount or material change in coverage. 
Notwithstanding the requirement in clause (a) above, Federal Flood Insurance
shall not be required for (x) real property that is not required to be subject
to a Mortgage in favor of the Administrative Agent for the benefit of the
Secured Parties, (y) real property not located in a Special Flood Hazard Area,
or (z) real property located in a Special Flood Hazard Area in a community that
does not participate in the National Flood Insurance Program.  In the event that
a Group Member fails to obtain Flood Insurance as required by this Section 5.09
and the Administrative Agent or any Lender is legally required to obtain such
Flood Insurance, with prior written notice to the Borrower, the Administrative
Agent shall have the right to obtain such Flood Insurance and to charge the
Borrower or any Group Member for the cost thereof.

 

SECTION 5.10  Keeping of Books.  The Group Members shall keep proper books of
record and account, in which full, true and correct entries in all material
respects shall be made in accordance with GAAP and all other applicable
requirements of Law of all financial transactions and the assets and business of
each Group Member.

 

90

--------------------------------------------------------------------------------


 

SECTION 5.11  Access to Books and Property.  Each Group Member shall permit the
Administrative Agent, the Lenders and any Related Parties of any of them, as
often as reasonably requested (but as long as no Event of Default has then
occurred and is continuing such requests shall be limited to one for all such
Persons collectively each Fiscal Year), at any reasonable time during normal
business hours and with reasonable advance notice (except that, during the
continuance of an Event of Default, no such notice shall be required) to (a)
visit and inspect the property of each Group Member and examine and make copies
of and abstracts from, the corporate (and similar), financial, operating and
other books and records of each Group Member, (b) discuss the affairs, finances
and accounts of each Group Member with any officer or director of any Group
Member and (c) communicate directly with any registered certified public
accountants (including the Group Members’ Accountants) of any Group Member. 
Each Group Member shall authorize their respective registered certified public
accountants to communicate directly with the Administrative Agent, the Lenders
and their Related Parties and to disclose to the Administrative Agent, the
Lenders and their Related Parties all financial statements and other documents
and information as they might have and the Administrative Agent or any Lender
reasonably requests with respect to any Group Member.

 

SECTION 5.12  Environmental.

 

(a)                                 Each Group Member shall (a) comply with, and
maintain its Real Property in compliance with, all applicable Environmental Laws
(including by implementing any Remedial Action necessary to achieve such
compliance or that is required by orders and directives of any Governmental
Authority), except for failures to comply that would not reasonably be expected
to have a Material Adverse Effect, and (b) implement any Remedial Actions that
are necessary to avoid or minimize liability under or to otherwise comply with
applicable Environmental Laws, except for failures as would not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 No Group Member shall cause any Release of
any Hazardous Material at or from any Real Property that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Property (whether or not
owned by any Group Member), other than such violations, Environmental
Liabilities and affects that would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.13  Use of Proceeds; Margin Stock.  The proceeds of the Loans and
Letters of Credit shall be used by the Borrower solely (a) for the payment of
transaction costs, fees and expenses related to the Transactions and (b) for
working capital and general corporate purposes.  None of such proceeds shall be
used to purchase or carry margin stock (within the meaning of Regulation U of
the Federal Reserve Board) in contravention of Regulation U of the Federal
Reserve Board.

 

SECTION 5.14  Additional Collateral and Loan Parties.  Unless not otherwise
required to be joined hereunder, each Loan Party shall do each of the following
within 30 days after the creation or acquisition of a Restricted Subsidiary
(other than an Excluded Subsidiary):

 

(a)                                 deliver to the Administrative Agent (i) an
executed Assumption Agreement and (ii) to the extent applicable as determined by
the Administrative Agent, such other documents, in each case in form and
substance reasonably satisfactory to the Administrative Agent and as the
Administrative Agent deems necessary or advisable in order to ensure the
following:

 

(i)                                     each such Restricted Subsidiary of any
Loan Party shall Guarantee, as primary obligor and not as surety, the payment of
the Obligations of the Borrower; and

 

91

--------------------------------------------------------------------------------


 

(ii)                                  each Loan Party (including any Person
required to become a Subsidiary Guarantor pursuant to clause (i) above) shall
effectively grant to the Administrative Agent, for the benefit of the Secured
Parties, a valid and enforceable security interest in all or substantially all
of its property, including all of its Equity Interests and other Securities, as
security for the Secured Obligations of such Loan Party;

 

provided, that in no event shall (x) any Excluded Subsidiary be required to
Guarantee the payment of any Obligation, (y) the Loan Parties, individually or
collectively, be required to pledge any or grant a Lien on any Excluded Assets;

 

(b)                                 deliver to the Administrative Agent all
documents representing all Equity Interests and other Securities that are
evidenced by certificates and pledged pursuant to the documents delivered
pursuant to clause (a) above, together with undated powers or endorsements duly
executed in blank;

 

(c)                                  deliver to it a Mortgage on any real
property located in the United States owned in fee by any Loan Party with a fair
market value in excess of $5,000,000, together with all Mortgage Supporting
Documents relating thereto and, in connection therewith upon the request of the
Administrative Agent, (x) an appraisal complying with FIRREA, and (y) within 45
days of receipt of notice from the Administrative Agent (or such longer period
of time as approved by the Administrative Agent in its sole discretion) that
real property of the Loan Parties is located in a Special Flood Hazard Area,
Federal Flood Insurance as required by Section 5.09;

 

(d)                                 to take all other actions necessary to
ensure the validity or continuing validity of any guaranty for any Obligation or
any Lien securing any Obligation, to perfect, maintain, evidence or enforce any
Lien securing any Obligation or to ensure such Liens have the same priority as
that of the Liens on similar Collateral set forth in the Loan Documents to which
such Loan Party is a party executed on the Closing Date, including the filing of
UCC financing statements in such jurisdictions as may be required by such Loan
Documents or applicable requirements of Law or as the Administrative Agent may
otherwise reasonably request;

 

(e)                                  deliver to the Administrative Agent legal
opinions relating to the matters described in this Section 5.14, which opinions
shall be as reasonably required by, and in form and substance and from counsel
reasonably satisfactory to, the Administrative Agent; and

 

(f)                                   take all actions as reasonably requested
by the Administrative Agent to ensure the Administrative Agent has a valid,
enforceable and perfected Lien against those assets of the Loan Parties located
outside the United States.

 

SECTION 5.15  Deposit Accounts; Securities Accounts.  (a)  Each Loan Party shall
(i) maintain each of its deposit accounts (other than Excluded Deposit Accounts)
as Controlled Deposit Accounts, and (ii) maintain each securities account or
commodity account with an average daily balance of $500,000 or more as a
Controlled Securities Account; provided, such securities account or commodities
account excluded pursuant to this clause (ii) do not have an average daily
balance in excess of $2,500,000 at any time,

 

(b)                                 The Administrative Agent shall not have any
responsibility for, or bear any risk of loss of, any investment or income of any
funds constituting Cash Collateral.  From time to time after any Cash Collateral
is provided to the Administrative Agent, the Administrative Agent may apply such
Cash Collateral to the payment of Obligations in accordance with Section 2.15. 
No Loan Party and no Person claiming on behalf of or through any Loan Party
shall have any right to demand payment of any

 

92

--------------------------------------------------------------------------------


 

funds constituting Cash Collateral at any time prior to the termination of all
Commitments, the payment in full of all Obligations (other than contingent
indemnification obligations as to which no claim has been asserted) and the
termination of all outstanding Letters of Credit.

 

SECTION 5.16  Post-Closing Matters.

 

The Borrower shall cause to be delivered or performed the documents and other
agreements set forth on Schedule 5.16, including those documents and other
agreements that would have been required to be delivered on the Closing Date,
within the time frames specified on such Schedule 5.16  (or such later date as
agreed to by the Administrative Agent in its sole discretion).

 

SECTION 5.17  Ratings.

 

The Borrower shall at all times maintain (a) a corporate rating and (b) a rating
of its senior secured long-term debt, in each case, from each of Moody’s and
S&P.

 

SECTION 5.18  Credit Enhancements.

 

If the Second Lien Trustee or any holder of the Second Lien Notes receives any
additional guaranty or any additional collateral agreement after the date hereof
(other than in the case of any guaranty of the obligations of a Foreign
Subsidiary), the Borrower shall cause the same to be granted to the
Administrative Agent to guarantee or secure as applicable, for its own benefit
and the benefit of the Secured Parties (subject to the terms of the
Intercreditor Agreement).

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or been terminated, all Obligations have been
indefeasibly paid in full in cash (other than contingent indemnification
obligations for which claims have not been asserted) and all Letters of Credit
have expired or been terminated (other than Letters of Credit which have been
Cash Collateralized), the Borrower hereby covenants and agrees, on its own
behalf and on behalf of each other Group Member that:

 

SECTION 6.01  Indebtedness.  No Group Member shall, directly or indirectly,
incur or otherwise remain liable with respect to or responsible for, any
Indebtedness except for the following:

 

(a)                                 Indebtedness of the Loan Parties under or
pursuant to the Loan Documents and all other Secured Obligations;

 

(b)                                 Indebtedness in respect of the Second Lien
Notes in an aggregate principal amount at any one time outstanding that does not
exceed $220,000,000, plus the aggregate amount of fees, costs and expenses
(including underwriting commissions paid as discounts) incurred in connection
with such financing;

 

(c)                                  Indebtedness existing on the date hereof
and set forth on Schedule 6.01;

 

(d)                                 Indebtedness in respect of Hedging
Agreements incurred in the ordinary course of business and not for speculative
purposes;

 

93

--------------------------------------------------------------------------------


 

(e)                                  Indebtedness of (A) any Loan Party owing to
any other Loan Party, (B) any Restricted Subsidiary that is not a Loan Party
owed to (1) any other Restricted Subsidiary that is not a Loan Party or (2) any
Loan Party in respect of an Investment permitted under Section 6.03 and (C) any
Loan Party owed to any Restricted Subsidiary which is not a Loan Party; provided
that all Indebtedness under clause (C) of this Section 6.01(e) of any Loan Party
must be unsecured and expressly subordinated to the Obligations in form and
substance reasonably satisfactory to the Administrative Agent;

 

(f)                                   the incurrence by the Borrower or any of
its Restricted Subsidiaries of Permitted Refinancing Indebtedness in exchange
for, or the net proceeds of which are used to refund, refinance or replace
Indebtedness incurred under Sections 6.01(b), (c), (f), (l), (s) and (v);

 

(g)                                  Indebtedness of any Loan Party incurred in
connection with the Guarantee of any Indebtedness of the Loan Parties incurred
in accordance with the provisions of this Agreement; provided that in the event
such Indebtedness that is being Guaranteed is Junior Debt, then the related
Guarantee shall be subject to subordination provisions and customary
intercreditor arrangements reasonably satisfactory to the Administrative Agent;

 

(h)                                 Indebtedness in respect of judgments,
decrees, attachments or awards that do not constitute an Event of Default under
Section 7.01(g);

 

(i)                                     Capitalized Leases; provided, that the
aggregate amount of all such Attributable Indebtedness in connection with such
Capitalized Leases at any one time outstanding shall not exceed the greater of
$15,000,000 and 2.00% of Consolidated Total Assets as of the most recently ended
fiscal quarter for which financial statements have been delivered to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b), as applicable;

 

(j)                                    Indebtedness in connection with one or
more standby letters of credit or performance bonds issued in the ordinary
course of business or pursuant to self-insurance obligations;

 

(k)                                 Indebtedness represented by property,
liability and workers’ compensation insurance (which may be in the form of
letters of credit);

 

(l)                                     Acquired Indebtedness or Indebtedness
incurred to finance a Permitted Acquisition; provided that, if the Borrower is
required to comply with the financial covenants set forth in Section 6.14 as of
the date of such incurrence, then immediately prior and after giving effect to
such incurrence the Borrower shall be in compliance on a Pro Forma Basis with
each such financial covenant set forth in Section 6.14, in each case as if such
ratio is calculated as of the last day of the Test Period most recently ended on
or prior to the date of such incurrence;

 

(m)                             Indebtedness which is a Permitted Investment;

 

(n)                                 Indebtedness of Restricted Subsidiaries that
are not Subsidiary Guarantors at any one time outstanding shall not exceed the
greater of $20,000,000 and 2.50% of Consolidated Total Assets as of the most
recently ended fiscal quarter for which financial statements have been delivered
to the Administrative Agent pursuant to Section 5.01(a) or 5.01(b), as
applicable;

 

(o)                                 Indebtedness arising from agreements
providing for indemnification, adjustment of purchase price, earn outs or, in
each case, similar obligations, or Guarantees or letters of credit, surety bonds
or performance bonds securing any obligations of the Borrower or any Restricted
Subsidiary pursuant to such agreements, in any case incurred in connection with
the disposition or acquisition of any business, assets or Equity Interests of a
Restricted Subsidiary (other than Guarantees of Indebtedness

 

94

--------------------------------------------------------------------------------


 

incurred by any Person acquiring all or any portion of such business, assets or
Equity Interests of a Restricted Subsidiary for the purpose of financing such
acquisition);

 

(p)                                 Indebtedness arising from (i) the honoring
by a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided,
however, that such Indebtedness is extinguished within ten (10) Business Days of
its incurrence, (ii) bankers’ acceptances, performance, surety, judgment, appeal
or similar bonds, instruments or obligations, (iii) VAT or other tax guarantees
in the ordinary course of business, (iv) self-insurance obligations or captive
insurance company obligations of the financing of insurance premiums in the
ordinary course of business and (v) any customary cash management, cash pooling
or netting or setting off arrangements;

 

(q)                                 Indebtedness constituting reimbursement
obligations with respect to letters of credit issued in the ordinary course of
business, including letters of credit in respect of workers’ compensation
claims, or other Indebtedness with respect to reimbursement obligations
regarding workers’ compensation claims; provided that, upon the drawing of such
letters of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;

 

(r)                                    Indebtedness in respect of endorsements
made in connection with the deposit of items for credit or collection in the
ordinary course of business;

 

(s)                                   Purchase Money Indebtedness not to exceed
$10,000,000 at any time outstanding;

 

(t)                                    Indebtedness for borrowed money owed to
an Unrestricted Subsidiary; provided that such Indebtedness is unsecured and
subordinated in right of payment to the Obligations, on terms reasonably
acceptable to the Administrative Agent, and the Weighted Average Life of such
Indebtedness is greater than the Weighted Average Life of the Second Lien Notes;

 

(u)                                 Indebtedness incurred in connection with the
preparation, staging, promotion, ticketing or execution of one or more musical,
theatrical or other entertainment concerts, festivals or similar events (i) with
a term of not more than one year, (ii) pursuant to arrangements under which such
Indebtedness will be repaid out of ticket and other revenue derived from such
events and (ii) in an aggregate principal amount at any time outstanding for all
such events not to exceed $2,000,000;

 

(v)                                 additional Indebtedness of the Loan Parties;
provided that, if the Borrower is required to comply with the financial
covenants set forth in Section 6.14 as of the date of such incurrence, then
immediately prior and after giving effect to such incurrence the Borrower shall
be in compliance on a Pro Forma Basis with each such financial covenant set
forth in Section 6.14, in each case as if such ratio is calculated as of the
last day of the Test Period most recently ended on or prior to the date of such
incurrence; provided, further, that, (x) no such Indebtedness shall mature or
require any scheduled amortization or scheduled payments of principal and shall
not be subject to any mandatory redemption, repurchase, repayment or sinking
fund obligation (other than (A) customary offers to repurchase in connection
with any change of control, Sale or casualty event and (B) customary
acceleration rights after an event of default), in each case, prior to the date
that is 91 days after the Maturity Date as of the date of the incurrence
thereof, (y) such Indebtedness is not at any time guaranteed by any Person other
than the Loan Parties, and (z) the documentation evidencing such Indebtedness
are on current market terms; provided further that, in the case of clause (z) of
this proviso, the financial covenants shall comply with clause (x) of this
proviso and the Obligations shall be cross-defaulted to such Indebtedness; and

 

95

--------------------------------------------------------------------------------


 

(w)                               Indebtedness in an aggregate principal amount
at any one time outstanding not to exceed the greater of $20,000,000 and 2.50%
of Consolidated Total Assets as of the most recently ended fiscal quarter for
which financial statements have been delivered to the Administrative Agent
pursuant to Section 5.01(a) or 5.01(b), as applicable.

 

For purposes of compliance with this Section 6.01, in the event any Indebtedness
meets the criteria set forth in more than one of the clauses set forth above,
the Borrower may (x) classify or reclassify such Indebtedness in any manner that
complies with this Section 6.01 and (y) divide and classify such Indebtedness
among more than one of the clauses set forth above applicable thereto and, in
each case, such Indebtedness shall be treated as having been permitted pursuant
to such clause.

 

SECTION 6.02  Liens.  No Group Member shall incur, maintain or otherwise suffer
to exist any Lien upon or with respect to any of its property, whether now owned
or hereafter acquired, or assign any right to receive income or profits, except
for the following:

 

(a)                                 Liens created pursuant to any Loan Document,
Secured Hedging Agreement or Cash Management Document securing the Secured
Obligations;

 

(b)                                 Liens on the Collateral securing the Second
Lien Notes which are subordinated to the Liens securing the Secured Obligations
pursuant to the Intercreditor Agreement or another intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent;

 

(c)                                  Liens on the Collateral securing
Indebtedness incurred pursuant to Section 6.01(v) in an aggregate principal
amount not to exceed the greater of (i) $35,000,000 and (ii) the maximum
principal amount of such Indebtedness that, as of the date such Indebtedness was
incurred, would not cause the Secured Net Leverage Ratio to exceed 4.00:1.00
calculated on a Pro Forma Basis, as such ratio is calculated as of the last day
of the Test Period most recently ended on or prior to the date of such
incurrence and such Liens shall be subordinated to the Liens securing the
Secured Obligations pursuant to the Intercreditor Agreement or another
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent;

 

(d)                                 pledges or deposits under workers
compensation legislation, unemployment insurance legislation, old age pension
legislation, other social security legislation or similar legislation, or good
faith deposits or other Liens in connection with bids, tenders, contracts (other
than for the payment of Indebtedness) or leases to which such Person is a party,
or deposits or Liens to secure public or statutory obligations of such Person or
deposits of cash or United States government bonds to secure surety or appeal
bonds to which such Person is a party, or deposits or other Liens as security
for contested taxes or import or customs duties or for the payment of rent, in
each case incurred in the ordinary course of business;

 

(e)                                  (i) Liens imposed by Laws, including
landlord’s and carriers’, warehousemen’s, employees’, banks’, mechanics’ and
construction Liens and other similar Liens, and (ii) Liens to secure claims for
labor, materials or supplies, in each case on the property of the Borrower or
any Restricted Subsidiary, and arising in the ordinary course of business and
securing payment of obligations that are not more than 60 days past due, or are
being contested in good faith by appropriate proceedings if a reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made in respect thereof;

 

(f)                                   Liens for taxes, assessments or other
governmental charges not yet subject to penalties for non-payment or which are
being contested in good faith by appropriate proceedings provided appropriate
reserves required pursuant to GAAP have been made in respect thereof;

 

96

--------------------------------------------------------------------------------


 

(g)                                  Liens on the Equity Interests of
Unrestricted Subsidiaries;

 

(h)                                 Liens in favor of issuers of surety or
performance bonds or letters of credit or bankers’ acceptances issued pursuant
to the request of and for the account of such Person in the ordinary course of
its business;

 

(i)                                     encumbrances, ground leases, easements
or reservations of, or rights of others for, licenses, rights of way, sewers,
gas and oil, electric lines, telegraph, telephone and cable lines and other
similar purposes, or zoning, building codes or other restrictions (including,
without limitation, minor defects or irregularities in title and similar
encumbrances) as to the use of real properties or Liens incidental to the
conduct of the business of such Person or to the ownership of its properties
which do not in the aggregate materially impair their use in the operation of
the business of such Person;

 

(j)                                    leases, licenses, subleases and
sublicenses of assets or property and liens on assets or property (including,
without limitation, real property and intellectual property rights) in the
ordinary course of business;

 

(k)                                 any non-exclusive licenses of or option to
license Intellectual Property or covenant not to assert claims of infringement,
misappropriation or other violation with respect to Intellectual Property;

 

(l)                                     Liens for any final judgments, decrees
or orders of any court for the payment of money that do not constitute an Event
of Default;

 

(m)                             Liens securing the payment of Purchase Money
Indebtedness; provided that the aggregate amount of Indebtedness secured by such
Liens does not exceed the cost of the assets or property so acquired,
constructed, installed or improved; provided further that, such Liens are
created within 180 days of construction or acquisition of such assets or
property and do not encumber any other assets or property of the Borrower or any
Restricted Subsidiary other than such assets or property and assets affixed or
appurtenant thereto (including for the avoidance of doubt the property and
assets of any Person acquired by the Borrower or any Restricted Subsidiary);

 

(n)                                 Liens arising solely by virtue of any
statutory or common law provisions relating to banker’s Liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a depositary institution;

 

(o)                                 Liens (i) of a collection bank arising under
Section 4-210 of the UCC as in effect from time to time in the State of New York
on the items in the course of collection, and (ii) in favor of a banking or
other financial institution arising as a matter of law encumbering deposits or
other funds maintained with a financial institution (including the right of set
off) and that are within the general parameters customary in the banking
industry;

 

(p)                                 Liens arising from UCC financing statement
filings regarding operating leases entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

 

(q)                                 Liens existing on the Closing Date and
listed on Schedule 6.02 hereto and any modifications, replacements, renewals,
refinancings or extensions thereof; provided that (i) the Lien does not encumber
any property other than (A) property encumbered on the Closing Date, (B)
after-acquired property that is affixed or incorporated into the property
encumbered by such Lien on the Closing Date and (C) proceeds and products
thereof and (ii) the modification, replacement, renewal, extension or

 

97

--------------------------------------------------------------------------------


 

refinancing of the obligations secured or benefited by such Liens, to the extent
constituting Indebtedness, is permitted by Section 6.01;

 

(r)                                    Liens on property or shares of stock of a
Person at the time such Person becomes a Restricted Subsidiary; provided that,
such Liens are not created, incurred or assumed in connection with, or in
contemplation of, such other Person becoming a Restricted Subsidiary; provided
further that, any such Lien may not extend to any other property owned by the
Borrower or any Restricted Subsidiary;

 

(s)                                   Liens on property at the time the Borrower
or a Restricted Subsidiary acquired the property, including any acquisition by
means of a merger or consolidation with or into the Borrower or any Restricted
Subsidiary; provided that, such Liens are not created, incurred or assumed in
connection with, or in contemplation of, such acquisition; provided further
that, such Liens may not extend to any other property owned by the Borrower or
any Restricted Subsidiary;

 

(t)                                    Liens (not on the Collateral) securing
Indebtedness or other obligations of a Restricted Subsidiary that is a
Subsidiary Guarantor owing to the Borrower or another Restricted Subsidiary
permitted to be incurred in accordance with Section 6.01;

 

(u)                                 Liens on assets of a Restricted Subsidiary
that is not a Subsidiary Guarantor securing Indebtedness of such Restricted
Subsidiary permitted to be incurred in accordance with Section 6.01;

 

(v)                                 Liens securing Permitted Refinancing
Indebtedness; provided that (x) any such Lien is limited to all or part of the
same property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or, under the written
arrangements under which the original Lien arose, could secure) the Indebtedness
being refinanced and (y) to the extent the Liens securing the Indebtedness being
refinanced were secured by the Collateral pursuant to Sections 6.02(b) or (c)
above, the Liens securing such Permitted Refinancing Indebtedness shall be
subordinated to the Liens securing the Secured Obligations pursuant to the
Intercreditor Agreement or another intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent;

 

(w)                               any interest or title of a lessor under any
Capitalized Lease or operating lease or similar arrangement;

 

(x)                                 Liens encumbering property or assets under
construction arising from progress or partial payments or deposits by the
Borrower or its Restricted Subsidiaries relating to such property or assets or
such deposits;

 

(y)                                 Liens on assets of Restricted Subsidiaries
that are not Subsidiary Guarantors securing Indebtedness of Restricted
Subsidiaries that are not Subsidiary Guarantors;

 

(z)                                  Liens arising by operation of law or under
lease to secure landlords, lessors or under leases or rental agreements made in
the ordinary course of business and confined to the premises or property rented
and the tangible property located thereon;

 

(aa)                          Liens deemed to exist in connection with
reasonable and customary initial deposits and margin deposits and similar Liens
attaching to brokerage accounts maintained in the ordinary course of business
and not for speculative purposes;

 

(bb)                          deposits in the ordinary course of business,
including deposits paid for retention of professional services;

 

98

--------------------------------------------------------------------------------


 

(cc)                            Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

 

(dd)                          Liens arising from the deposit of funds or
securities in trust for the purpose of decreasing, discharging or defeasing
Indebtedness so long as such deposit of funds or securities and such decreasing,
discharging or defeasing of Indebtedness are permitted under the Loan Documents;

 

(ee)                            Liens on cash collateral securing letters of
credit (other than Letters of Credit), where the aggregate face amount of such
letters of credit are in an amount not to exceed $5,000,000 at any time
outstanding;

 

(ff)                              Liens (i) on cash advances in favor of the
seller of any property to be acquired to be applied against the purchase price
for property and (ii) consisting of any letter of intent or any agreement to
sell, transfer, lease or otherwise dispose of any property;

 

(gg)                            any restrictions on any stock or stock
equivalents or other joint venture interests of the Borrower or any of its
Restricted Subsidiaries providing for a breach, termination or default under any
joint venture, stockholder, membership, limited liability company or partnership
agreement between such Person and one or more other holders of such stock or
stock equivalents or interests of such Person, if a security interest or other
Lien is created on such stock or stock equivalents or interest as a result
thereof and other similar Liens;

 

(hh)                          Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods in the ordinary course of business;

 

(ii)                                  Liens deemed to exist in connection with
Investments in repurchase agreements permitted by Section 6.03; provided that,
such Liens do not extend to any assets other than those that are the subject of
such repurchase agreements;

 

(jj)                                Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Borrower or any of its Restricted Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and its Restricted Subsidiaries or (iii)
relating to purchase orders and other agreements entered into in the ordinary
course of business;

 

(kk)                          Liens on property of an Unrestricted Subsidiary at
the time that it is designated as a Restricted Subsidiary pursuant to the
definition of “Unrestricted Subsidiary”; provided that such Liens were not
incurred in connection with, or contemplation of, such designation;

 

(ll)                                  deposits made or other security provided
to secure liabilities to insurance carriers under insurance or self-insurance
arrangements in the ordinary course of business;

 

(mm)                  other Liens securing obligations in an amount at any one
time outstanding not to exceed the greater of $15,000,000 and 2.00% of
Consolidated Total Assets as of the most recently ended fiscal quarter for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a) or 5.01(b), as applicable; provided that, such Liens will rank
junior to the Liens on the Collateral securing the Obligations and, in each
case, and such Liens shall be subordinated to the Liens

 

99

--------------------------------------------------------------------------------


 

securing the Secured Obligations pursuant to the Intercreditor Agreement or
another intercreditor agreement in form and substance reasonably satisfactory to
the Administrative Agent; and

 

(nn)                          any extension, renewal or replacement, in whole or
in part, of any Lien described in the foregoing clauses (other than clauses (a),
(b), (c) and (v)); provided that any such extension, renewal or replacement
shall be no more restrictive in any material respect than the Lien so extended,
renewed or replaced and shall not extend in any material respect to any
additional property or assets.

 

SECTION 6.03  Investments.  No Group Member shall make or maintain, directly or
indirectly, any Investment except for the following:

 

(a)                                 Investments (i) by the Borrower or any
Restricted Subsidiary in any Loan Party, (ii) by any Restricted Subsidiary that
is not a Loan Party in any other Restricted Subsidiary that is also not a Loan
Party, (iii) by Loan Parties in any Restricted Subsidiary that is not a Loan
Party; provided that, with respect to this clause (iii) only, if the Borrower is
required to comply with the financial covenants set forth in Section 6.14 as of
the date of such Investment, then immediately prior to and after giving effect
to such Investment on a Pro Forma Basis, the Borrower would be in compliance on
a Pro Forma Basis with each such financial covenant set forth in Section 6.14,
in each case as if such ratio is calculated as of the last day of the Test
Period most recently ended on or prior to the date of such Investment;

 

(b)                                 (i) Investments in another Person
constituting a Permitted Acquisition and (ii) Investments held by a Person that
is acquired and becomes a Restricted Subsidiary or of a company merged or
amalgamated or consolidated into any Restricted Subsidiary, (including pursuant
to a Permitted Acquisition), to the extent that such Investments pursuant to
clause (ii) were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;

 

(c)                                  Investments held by any Group Member in the
form of cash and Cash Equivalents;

 

(d)                                 (i) Investments in the form of receivables
owing to the Borrower or any Restricted Subsidiary if created or acquired in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms; provided that, such trade terms may include such
concessionary trade terms as the Borrower or any such Restricted Subsidiary
deems reasonable under the circumstances and (ii) Investments (including debt
obligations and Equity Interests) received in satisfaction or partial
satisfaction thereof from account debtors or received in connection with the
bankruptcy or reorganization of promoters, suppliers or customers or in
settlement of delinquent obligations of, or other disputes with, customers and
suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

(e)                                  Investments in the form of commission,
payroll, travel, moving, relocation and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business;

 

(f)                                   Investments in the form of loans or
advances to employees, officers or directors of the Borrower, such Restricted
Subsidiary, not to exceed $2,000,000 in the aggregate outstanding at any one
time;

 

(g)                                  Investments in the form of stock,
obligations or securities or other Investments received in settlement of debts
created in the ordinary course of business and owing to the Borrower or

 

100

--------------------------------------------------------------------------------


 

any Restricted Subsidiary or in satisfaction of judgments or foreclosure of
Liens or pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of a debtor;

 

(h)                                 Investments resulting from the receipt of
promissory notes and other non-cash consideration in connection with any Sale
permitted under Section 6.05 and transfers of assets permitted under Section
6.05(n) that constitute Investments;

 

(i)                                     Investments in the form of Hedging
Agreements and Hedging and Cash Management Obligations entered into in
compliance with Section 6.01;

 

(j)                                    Investments in existence on, or that are
made pursuant to legally binding written commitments that are in existence on,
the Closing Date and are set forth on Schedule 6.03, and any modification,
replacement, renewal or extension thereof; provided no such modification,
replacement, renewal or extension shall increase the amount of Investments then
permitted under this Section 6.03(j) except pursuant to the terms of such
Investment in existence on the Closing Date or as otherwise permitted by this
Section 6.03;

 

(k)                                 Investments in the form of credit or
advances to landlords in connection with leases (or similar occupancy
agreements) or the sale of real property to any Restricted Subsidiary in the
ordinary course of business;

 

(l)                                     Investments the payment for which
consists of Equity Interests of the Borrower (other than Disqualified Equity
Interests);

 

(m)                             Investments in the form of Guarantees permitted
by Section 6.01;

 

(n)                                 Investments in the form of advances, loans
or extensions of credit to distributors, customers, brokers, suppliers and
vendors in the ordinary course of business;

 

(o)                                 other Investments not exceeding the greater
of $20,000,000 and 2.50% of Consolidated Total Assets as of the most recently
ended fiscal quarter for which financial statements have been delivered to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b), as applicable;

 

(p)                                 Investments in a Person engaged in Permitted
Business Activities having a fair market value, taken together with all other
Investments made pursuant to this Section 6.03(p) that are at that time
outstanding, not to exceed $15,000,000 at the time of such Investment;

 

(q)                                 (i) Investments by the Borrower or any
Restricted Subsidiary in any joint venture or Unrestricted Subsidiary to the
extent that the aggregate amount of all Investments made pursuant to this
Section 6.03(q) is not in excess of the greater of $15,000,000 and 2.00% of
Consolidated Total Assets as of the most recently ended fiscal quarter for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a) or 5.01(b), as applicable;

 

(r)                                    any Investment consisting of the
licensing or contribution of intellectual property pursuant to joint marketing
arrangements with other Persons in the ordinary course of business;

 

(s)                                   any Investment consisting of purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses of intellectual property or leases, in each case, in
the ordinary course of business;

 

101

--------------------------------------------------------------------------------


 

(t)                                    so long as (x) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and (y)
the Borrower would be in compliance, on a Pro Forma Basis, with a Secured Net
Leverage Ratio, calculated as of the last day of the Test Period most recently
ended on or prior to the date of such Investment, of no greater than 4.00:1.00,
the Group Members may make additional Investments in an aggregate amount not to
exceed the Available Amount at the time of each such Investment;

 

(u)                                 any Investment that is a Restricted Payment
permitted under Section 6.06 (other than clause (l) thereof); and

 

(v)                                 any contribution of any Investment in a
joint venture or partnership that is not a Restricted Subsidiary to a Person
that is not a Restricted Subsidiary in exchange for an Investment in the Person
to whom such contribution is made; provided that such Investment must be
received by a Restricted Subsidiary and must be equal to or greater than the
Fair Market Value of such contribution.

 

SECTION 6.04  Fundamental Changes.

 

(a)                                 The Borrower will not, in a single
transaction or through a series of related transactions, consolidate with or
merge with or into any other Person, whether or not the Borrower is the
surviving corporation, or sell, assign, transfer, lease or otherwise dispose of
all or substantially all of its properties and assets to any Person or group of
affiliated Persons unless at the time and after giving effect thereto:

 

(i)                                     Such transaction constitutes a Permitted
Investment pursuant to which the Borrower will be the surviving entity;

 

(ii)                                  immediately after giving effect to such
transaction on a Pro Forma Basis, no Default or Event of Default shall have
occurred and be continuing; and

 

(iii)                               if the Borrower is required to comply with
the financial covenants set forth in Section 6.14 as of the date of such
transaction, then immediately prior to and after giving effect to such
transaction on a Pro Forma Basis, except in the case of the consolidation or
merger of any Restricted Subsidiary with or into the Borrower, the Borrower
would be in compliance on a Pro Forma Basis with each financial covenant set
forth in Section 6.14, in each case as if such ratio is calculated as of the
last day of the Test Period most recently ended on or prior to the date of such
transaction.

 

To the extent required under the Loan Documents, the Borrower will cause such
amendments, supplements or other instruments to be executed, delivered, filed
and recorded, as applicable, in such jurisdictions as may reasonably be required
by applicable law to preserve and protect the Lien of the Loan Documents on the
Collateral owned by or transferred to the Borrower.

 

(b)                                 No Subsidiary Guarantor may in a single
transaction or through a series of related transactions, consolidate with or
merge with or into any other Person, whether or not such Subsidiary Guarantor is
the surviving corporation, or sell, assign, transfer, lease or otherwise dispose
of all or substantially all of its properties and assets to any Person or group
of affiliated Persons unless at the time and after giving effect thereto:

 

(i)                                     the other Person is the Borrower or any
Restricted Subsidiary that is a Subsidiary Guarantor or becomes a Subsidiary
Guarantor concurrently with the transaction;

 

102

--------------------------------------------------------------------------------


 

(ii)                                  (1) either (x) the Subsidiary Guarantor is
the continuing Person or (y) the resulting, surviving or transferee Person
expressly assumes all of the Obligations of the Subsidiary Guarantor under the
Loan Documents, including the guarantee and grant of security interests in its
Collateral required thereunder; and (2) immediately after giving effect to the
transaction, no Default or Event of Default has occurred and is continuing; or

 

(iii)                               the transaction constitutes a sale,
assignment, transfer, lease or other disposition (including by way of
consolidation or merger) of the Subsidiary Guarantor or the sale or disposition
of all or substantially all the assets of the Subsidiary Guarantor (in each case
other than to the Borrower or a Restricted Subsidiary) otherwise permitted by
the Loan Documents.

 

SECTION 6.05  Sales.

 

No Group Member shall make any Sales except for the following:

 

(a)                                 a Sale by a Restricted Subsidiary to the
Borrower or by the Borrower or a Restricted Subsidiary to a Restricted
Subsidiary; provided that any such disposition that constitutes a disposition of
Collateral (x) is only to the Borrower or a Subsidiary Guarantor to the extent
that such Sale is not otherwise a Permitted Investment and (y) the transferee
shall comply with Section 5.14;

 

(b)                                 a Sale permitted by Sections 6.03 or 6.06;

 

(c)                                  a Sale of assets in a single transaction or
series of related transactions with a fair market value of less than
$15,000,000;

 

(d)                                 Sales of obsolete, damaged, surplus or worn
out equipment or property or property that is no longer used or useful in the
conduct of the business of the Borrower or its Restricted Subsidiaries;

 

(e)                                  any Sales of inventory, equipment, goods,
fixtures, accounts receivable or other assets in the ordinary course of
business;

 

(f)                                   any Sales of Equity Interests of or other
Investments in an Unrestricted Subsidiary;

 

(g)                                  any grant of any license of patents,
trademarks, know-how or any other intellectual property in the ordinary course
of business which does not materially interfere with the business of the
Borrower and its Restricted Subsidiaries taken as a whole (for the avoidance of
doubt, other than perpetual licenses of any material intellectual property);

 

(h)                                 the Sale or discounting, in each case
without recourse and in the ordinary course of business, of accounts receivable
arising in the ordinary course of business (x) which are overdue, or (y) which
the Borrower or any Restricted Subsidiary, as applicable, may reasonably
determine are difficult to collect but only in connection with the compromise or
collection thereof consistent with prudent business practice (and not as part of
any bulk sale or financing of receivables);

 

(i)                                     to the extent allowable under Section
1031 of the Internal Revenue Code or any comparable or successor provision, any
exchange of like property (excluding any boot thereon) for use in Permitted
Business Activities; provided that in the case of an exchange of Collateral for
property, such property shall be pledged as Collateral of the same priority and
in accordance with the Collateral Documents;

 

103

--------------------------------------------------------------------------------


 

(j)                                    the Sale of any property in a Sale and
Leaseback Transaction within six months of the acquisition of such property;
provided that the fair market value of all property so disposed of shall not
exceed $30,000,000 from and after the Closing Date;

 

(k)                                 Sales, transfers and other dispositions of
Investments in joint ventures or any Subsidiary of the Borrower that is not a
wholly-owned Subsidiary of the Borrower to the extent required by, or made
pursuant to, buy/sell arrangements between the joint venture or similar parties
set forth in the relevant joint venture arrangements and/or similar binding
arrangements;

 

(l)                                     Sales by the Borrower or any Restricted
Subsidiary not otherwise permitted under this Section 6.05, provided that (i) at
the time of such Sale (other than any such Sale made pursuant to a legally
binding commitment entered into at a time when no Default or Event of Default
exists), no Default or Event of Default shall exist or would result from such
Sale and (ii) the aggregate fair market value in respect of all such Sales in
any Fiscal Year of the Borrower is not in excess of the greater of (x)
$15,000,000 and (y) 2.00% of Consolidated Total Assets;

 

(m)                             Sales disclosed in writing to the Arrangers
prior to the Closing Date; and

 

(n)                                 Sales of foreign intellectual property
rights by a Loan Party to a Restricted Subsidiary that is not a Guarantor in the
ordinary course of business or otherwise consistent with past practice;

 

provided that, any Sale of any property pursuant to Sections 6.05(c), (j), (k)
or (l) shall be for no less than the fair market value of such property at the
time of such Sale and the purchase price for such property shall be paid to such
Borrower or such Restricted Subsidiary, as applicable, for not less than 75%
cash consideration; provided that, for purposes of the 75% cash consideration
requirement any Designated Non-cash Consideration received in respect of such
sale or disposition having an aggregate fair market value, taken together with
all other Designated Non-cash Consideration received pursuant to this proviso
that is at that time outstanding, not in excess of $5,000,000, in each case,
shall be deemed to be cash.

 

SECTION 6.06  Restricted Payments.

 

No Group Member shall directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Payment except for the following:

 

(a)                                 so long as (x) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and (y)
the Borrower would be in compliance, on a Pro Forma Basis, with a Secured Net
Leverage Ratio, calculated as of the last day of the Test Period most recently
ended on or prior to the date of payment of such Restricted Payment, of no
greater than 4.00:1.00, the Borrower may make Restricted Payments in an
aggregate amount not to exceed sum of (A) $5,000,000 minus the amount of
Restricted Payments made pursuant to Section 6.12(d) plus (B) the Available
Amount at the time of each such Restricted Payment;

 

(b)                                 the payment of dividends and distributions
within 60 days after the date of declaration thereof, if at the date of
declaration of such payment, such payment would have complied with the other
provisions of this Section 6.06;

 

(c)                                  the Borrower and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
the Equity Interests (other than Disqualified Equity Interests) of such Person;

 

104

--------------------------------------------------------------------------------


 

(d)                                 each Restricted Subsidiary may make
Restricted Payments to the Borrower and to other Restricted Subsidiaries that
directly or indirectly own Equity Interests of such Restricted Subsidiary (and,
in the case of a Restricted Payment by a non-wholly owned Restricted Subsidiary,
to the Borrower and any such other Restricted Subsidiary and to each other owner
of Equity Interests of such Restricted Subsidiary; provided, that any such Cash
distributions shall be made at least pro rata in amount with respect to such
equity holders that are Loan Parties);

 

(e)                                  make any purchase, repurchase, redemption,
defeasance or other acquisition or retirement of Equity Interests of the
Borrower (i) deemed to occur upon the exercise of stock options to the extent
such Equity Interests represents a portion of the exercise price of such options
or a portion of the tax liability of the holder with respect thereto, or (ii) in
connection with the terms of any restricted stock option agreement awarded to
any employee, officer or director of the Borrower or its Restricted
Subsidiaries; provided that the aggregate amount of payments made pursuant to
this Section 6.06(e) shall not exceed $5,000,000 in any Fiscal Year of the
Borrower;

 

(f)                                   make other Restricted Payments in an
aggregate amount not to exceed $10,000,000 at any one time outstanding;

 

(g)                                  make the payment of cash, dividends,
distributions, advances or other Restricted Payments in lieu of fractional
shares pursuant to (i) the exchange or conversion of any securities or (ii) the
exercise of options or warrants; provided, that such payment shall not be for
the purpose of evading the limitations of this covenant (as determined in good
faith by the board of directors of the Borrower);

 

(h)                                 the declaration or payment of dividends to
holders of any class or series of Disqualified Equity Interests of the Borrower
or any of its Restricted Subsidiaries or any class or series of preferred stock
of a Restricted Subsidiary issued after the Closing Date in accordance with
Section 6.01;

 

(i)                                     advances or loans to (i) any future,
present or former officer, director, employee or consultant of the Borrower or a
Restricted Subsidiary to pay for the purchase or other acquisition for value of
Equity Interests (other than Disqualified Equity Interests) of the Borrower or a
Restricted Subsidiary, or any obligation under a forward sale agreement,
deferred purchase agreement or deferred payment arrangement pursuant to any
management equity plan or stock option plan or any other management or employee
benefit or incentive plan or other agreement or arrangement or (ii) any
management equity plan or stock option plan or any other management or employee
benefit or incentive plan or unit trust or the trustees of any such plan or
trust to pay for the purchase or other acquisition for value of Equity Interests
of the Borrower or a Restricted Subsidiary, in each case of this Section 6.06(i)
in an aggregate principal amount, together with the aggregate principal amount
of Restricted Payments made pursuant to Section 6.06(j), not to exceed
$3,500,000 in any calendar year (with any unused amounts in any calendar year
carried over to the next two succeeding calendar years);

 

(j)                                    the repurchase, redemption or other
acquisition or retirement for value of any Equity Interests of the Borrower held
by any current or former officer, director, employee or consultant of the
Borrower or any of its Restricted Subsidiaries pursuant to any equity
subscription agreement, stock option agreement, shareholders’ agreement or
similar agreement; provided that the total aggregate amount of Restricted
Payments under this Section 6.06(j), together with the aggregate principal
amount of Restricted Payments made pursuant to Section 6.06(i), does not exceed
$3,500,000 in any calendar year (with any unused amounts in any calendar year
carried over to the next two succeeding calendar years);

 

(k)                                 the purchase, repurchase, redemption or
defeasance of other acquisition or retirement of the Equity Interests of the
Borrower (i) in an aggregate amount not to exceed $15,000,000 pursuant to the
terms of the rights held by Totem Onelove Group Pty Ltd, Totem Industries Pty
Ltd and

 

105

--------------------------------------------------------------------------------


 

any of their affiliates as in effect on the date of this Agreement or as
subsequently amended, supplemented or otherwise modified thereafter and (ii) in
an aggregate amount not to exceed $12,500,000 pursuant to the terms of any other
purchase, repurchase, redemption or similar rights right by holders of the
Borrower’s Equity Interests;

 

(l)                                     any Restricted Payment that constitutes
an Investment permitted under Section 6.03 (other than clause (u) thereof);

 

(m)                             any distribution of the proceeds from a Sale of
any assets of the Borrower or any of its Restricted Subsidiaries permitted
pursuant to Section 6.05(m) to the equity holders of the Person subject to such
Sale.

 

In the event that a Restricted Payment meets the criteria of more than one of
the types of Restricted Payments described in the above paragraphs of this
covenant the Borrower in its sole discretion may divide, classify or from time
to time reclassify all or any portion of such Restricted Payment in any manner
that complies with this covenant and such Restricted Payment shall be treated as
having been made pursuant only to the clause or clauses of this covenant to
which such Restricted Payment has been classified or reclassified.

 

SECTION 6.07  Change in Nature of Business.

 

No Group Member shall carry on any business, operations or activities other than
Permitted Business Activities.

 

SECTION 6.08  Transactions with Affiliates.  The Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into or suffer to exist any transaction or series of related transactions
(including, without limitation, the sale, purchase, exchange or lease of assets,
property or services) with any Affiliate of the Borrower (other than a
Restricted Subsidiary of the Borrower) involving aggregate consideration in
excess of $5,000,000.

 

The foregoing provisions will not apply to:

 

(a)                                 any transaction or series of transactions is
on terms that are no less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, than would be available at the time of such
transaction or series of transactions in a comparable transaction in an arm’s
length dealing with an unaffiliated third party;

 

(b)                                 transactions with a Person that is an
Affiliate of the Borrower solely because the Borrower, directly or indirectly,
owns Equity Interest in such Person;

 

(c)                                  any Restricted Payment not prohibited by
Section 6.06, any Permitted Investment or any payments with respect to Junior
Debt not prohibited by Section 6.12;

 

(d)                                 any transaction or series of transactions
between the Borrower and one or more of its Restricted Subsidiaries or between
two or more of its Restricted Subsidiaries;

 

(e)                                  the payment of reasonable and customary
fees, including consulting fees, bonuses and compensation (including amounts
paid pursuant to employee benefit plans) for the personal services of, the
reimbursement of expenses paid by, and indemnity provided on behalf of, future,
present or former officers, directors, employees, members of management,
consultants, or independent contractors of the Borrower or any of its Restricted
Subsidiaries paid in the ordinary course of business;

 

106

--------------------------------------------------------------------------------


 

(f)                                   any agreements or arrangements in
existence on the Closing Date and set forth on Schedule 6.08 and any amendments,
modifications, extensions or replacements thereof; provided that, any such
amendments, modifications, extensions or replacements shall only be permitted by
this Section 6.08(f) to the extent that the terms of such amendment,
modification, extension or replacement, taken as a whole, are not materially
more disadvantageous to the Borrower and its Restricted Subsidiaries than the
terms of such agreements or arrangements in effect on the Closing Date; provided
further that, a good faith determination by a majority of the disinterested
members of the board of directors (as evidenced by a board resolution) that the
terms of such amendment, modification, extension or replacement, taken as a
whole, are not materially more disadvantageous to the Borrower and its
Restricted Subsidiaries than the terms of such agreements or arrangements in
effect on the Closing Date shall be conclusive;

 

(g)                                  transactions with customers, clients,
suppliers, landlords, lessors or purchasers or sellers of goods or services, in
each case in the ordinary course of business and otherwise in compliance with
the terms of the Loan Documents that are fair to the Borrower, or are on terms
at least as favorable as would reasonably have been entered into at such time
with an unaffiliated party and transactions with joint ventures or Unrestricted
Subsidiaries entered into in the ordinary course of business;

 

(h)                                 transactions in which the Borrower or any of
its Restricted Subsidiaries, as the case may be, delivers to the Administrative
Agent a letter from an Independent Financial Advisor stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or stating that the terms are not materially less
favorable to the Borrower or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis;

 

(i)                                     any issuance or sale of Equity Interests
(other than Disqualified Equity Interests) of the Borrower and the granting of
registration and other customary rights in connection therewith;

 

(j)                                    purchases, repurchases or repayments of
the Second Lien Notes or other Indebtedness or solicitations of amendments,
waivers or consents in respect of the Second Lien Notes or such other
Indebtedness, if such purchase, repurchase or repayment or solicitation is on
the same terms as those offered to holders of the Second Lien Notes or such
other Indebtedness that are not Affiliates;

 

(k)                                 the granting and performance of registration
rights for the Borrower’s Equity Interests;

 

(l)                                     transactions with an Affiliate where the
only consideration paid by the Borrower or any Restricted Subsidiary is Equity
Interests of the Borrower (other than Disqualified Equity Interests); and

 

(m)                             any employment agreement, consultant agreement
or employee benefit arrangements with any employee, consultant, officer or
director of the Borrower or any Restricted Subsidiary, including under any stock
option, stock appreciation rights, stock incentive or similar plans, entered
into in the ordinary course of business.

 

SECTION 6.09  Burdensome Agreements.

 

No Group Member shall enter into or permit to exist any Contractual Obligation
(other than this Agreement or any other Loan Document) that limits the ability

 

(a)                                 of any Restricted Subsidiary to make
Restricted Payments to the Borrower or any Subsidiary Guarantor or to otherwise
transfer property to or invest in the Borrower or any Subsidiary

 

107

--------------------------------------------------------------------------------


 

Guarantor, except for (i) any agreement in effect on the Closing Date and
described on Schedule 6.09, (ii) any agreement in effect at the time any
Restricted Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, (iii) any agreement representing Indebtedness of a
Restricted Subsidiary of the Borrower which is not a Loan Party which is
permitted by Section 6.01(i) or 6.01(s), (iv) any agreement in connection with a
Sale of all or substantially all of the Equity Interests or assets of such
Subsidiary permitted by Section 6.05, (v) customary provisions in joint venture
agreements or other similar agreements applicable to joint ventures permitted
under Section 6.03 and applicable solely to such joint venture entered into in
the ordinary course of business, (vi) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(vii) any restrictions regarding licenses or sublicenses by the Borrower and the
other Restricted Subsidiaries of Intellectual Property rights in the ordinary
course of business (in which case such restriction shall relate only to such
Intellectual Property rights), (viii) customary provisions restricting the
subletting or assignment of any lease governing a leasehold interest, (ix) in
each case so long as such restrictions are no broader in scope than those
contained herein or in the Second Lien Note Documents, customary restrictions
contained in Indebtedness incurred pursuant to Sections 6.01(v) and (x) (and any
Permitted Refinancing Indebtedness incurred in lieu thereof in accordance with
Section 6.01(f)), (x) restrictions imposed by reason of applicable Law and (xi)
restrictions imposed under the Second Lien Note Documents, or

 

(b)                                 of the Borrower or any Loan Party to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Lenders with respect to the Revolving Facility and the
Obligations or under the Loan Documents except for (i) any agreement in effect
on the Closing Date and described on Schedule 6.09, (ii) any agreement in effect
at any time any Restricted Subsidiary becomes a Subsidiary of the Borrower, or
any agreement assumed in connection with the acquisition of assets from any
Person, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower or of the acquisition of
assets from such Person and applies solely to such acquired assets, (iii)
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01(i) or 6.01(s) or, to the extent it
constitutes Indebtedness of a type permitted under Section 6.01(i) or 6.01(s),
Indebtedness permitted under Section 6.01(l), but in each case solely to the
extent any negative pledge relates to the property financed by or the subject of
such Indebtedness, (iv) customary restrictions in leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto, (v) in each case so long as such
restrictions are no broader in scope than those contained herein or in the
Second Lien Note Documents, customary restrictions contained in Indebtedness
incurred pursuant to Sections 6.01(v) and (w) (solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness);
provided that such restrictions do not restrict the Liens securing the
Obligations or the senior priority status thereof, (vi) restrictions arising in
connection with cash or other deposits permitted under Sections 6.02 or 6.03 and
limited to such cash or deposit, (vii) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(viii) customary provisions restricting the subletting or assignment of any
lease governing a leasehold interest, (ix) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business relating to the assets and Equity
Interests of such Joint Venture, (x) restrictions imposed by applicable Law,
(xii) restrictions contained in Indebtedness permitted pursuant to Section
6.01(d) or Section 6.01(o), or to the extent it constitutes Indebtedness of a
type permitted under Section 6.01(d), Section 6.01(l) to the extent relating to
the Subsidiary incurring such Indebtedness and its Subsidiaries and provided
that such restrictions do not restrict the Liens securing the Obligations as
contemplated by Loan Documents or the first priority status thereof, (xiii)
restrictions contained in Indebtedness permitted pursuant to Section 6.01(n) and
(iv) restrictions contained in the Second Lien Note Documents.

 

108

--------------------------------------------------------------------------------


 

SECTION 6.10  Modification of Certain Documents.

 

No Group Member shall do any of the following:

 

(a)                                 waive or otherwise modify any term of any
Organizational Document of, or otherwise change the capital structure of, any
Group Member, as applicable, in each case, except for those modifications and
waivers that do not materially and adversely affect the interests of any Secured
Party under the Loan Documents to which a Loan Party is a party or in the
Collateral without the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed);

 

(b)                                 waive or otherwise modify any term of the
Second Lien Notes and other Indebtedness that is Junior Debt if the effect
thereof on such Indebtedness (i) is materially adverse to the Lenders, (ii) is
otherwise prohibited by the terms of any subordination or intercreditor
agreement applicable thereto or (iii) has the effect of (A) shortening the
maturity of such Indebtedness to a date which is prior to 91 days after the
Maturity Date, (B) shortening the date scheduled for any principal payment or
increasing the amount of any required principal payment in excess of an amount
to be agreed (other than paid-in-kind interest), or (C) increasing the amount of
any mandatory prepayment required thereunder which is payable prior to the
indefeasible payment in full in cash of all Obligations and the expiration or
termination of all Letters of Credit (other than Letters of Credit which have
been Cash Collateralized), or add a requirement for any additional mandatory
prepayment thereunder, in the case of this clause (iii); or

 

(c)                                  waive, amend or otherwise modify the terms
of, or terminate the Employee Hiring and Retention Procedures, except for those
waivers, amendments or modifications that do not materially affect the interests
of any Secured Party under the Loan Documents to which a Loan Party is a party
or in the Collateral without the prior written consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed); provided
that, such consent shall not be necessary for those waivers, amendments or
modifications as may be necessary or required under applicable Law and are
provided to the Administrative Agent in writing.

 

SECTION 6.11  Accounting Changes; Fiscal Year.

 

No Group Member shall change its (a) accounting treatment or reporting
practices, except as required by GAAP or any requirement of Law, or (b) its
Fiscal Year or its method for determining fiscal quarters or fiscal months.

 

SECTION 6.12 Prepayments of Junior Debt.

 

None of the Borrower or its Restricted Subsidiaries shall (x) prepay, redeem,
purchase, defease or otherwise satisfy for value prior to the scheduled maturity
thereof any Junior Debt (y) set apart any property for such purpose, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise, or (z) make any payment in violation of any subordination or
intercreditor terms of any Junior Debt (each a “Restricted Debt Payment”);
provided that, each Group Member may, to the extent otherwise permitted by the
Loan Documents, do each of the following:

 

(a)                                 make any purchase, repurchase, redemption,
defeasance or other acquisition or retirement of Junior Debt made by exchange
for, or out of the proceeds of the substantially concurrent incurrence of
Permitted Refinancing Indebtedness with respect to such Junior Debt;

 

(b)                                 prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof (or set apart any
property for such purpose) in the case of any Loan Party, any Junior Debt owing
by such Loan Party to any Group Member that is not a Loan Party (i) so long as
no Default or

 

109

--------------------------------------------------------------------------------


 

Event of Default has occurred and is continuing and (ii) to the extent such
Investment is permitted under Section 6.03(o) or 6.03(q);

 

(c)                                  make any purchase, repurchase, redemption,
defeasance or other acquisition or retirement of Junior Debt made by exchange
for, or out of the proceeds of the substantially concurrent (a) sale of, Equity
Interests of the Borrower (other than Disqualified Equity Interests and other
than Equity Interests issued or sold to a Restricted Subsidiary or an employee
stock ownership plan or similar trust to the extent such sale to an employee
stock ownership plan or similar trust is financed by loans from or Guaranteed by
the Borrower or any Restricted Subsidiary unless such loans have been repaid
with cash on or prior to the date of determination); or (b) contributions to the
capital of the Borrower;

 

(d)                                 so long as (x) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and (y)
the Borrower would be in compliance, on a Pro Forma Basis, with a Secured Net
Leverage Ratio, calculated as of the last day of the Test Period most recently
ended on or prior to the date of payment of such Restricted Debt Payment, of no
greater than 4.00:1.00, the Borrower may make Restricted Debt Payments in an
aggregate amount not to exceed the sum of (A) $5,000,000 minus the amount of
Restricted Payments made pursuant to Section 6.06(a) plus (B) the Available
Amount at the time of each such Restricted Debt Payment;

 

(e)                                  make any purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value of any Junior Debt in
the event of a “change of control,” an “asset sale” or an “event of loss” under
the Second Lien Indenture, at a purchase price not greater than 101% (pursuant
to provisions similar to the “change of control” covenant under the Second Lien
Indenture) to the extent required by, and in accordance with, the provisions
under the agreement governing such Junior Debt, plus any accrued and unpaid
interest in connection therewith; provided that, prior to or simultaneously with
such purchase, repurchase, redemption, defeasance or other acquisition or
retirement, the Borrower has made the “change of control offer”, “asset sale
offer”, or “collateral loss proceeds offer”, as the case may be, as provided in
such covenants with respect to the Second Lien Notes and has completed the
repurchase or redemption of all such Second Lien Notes validly tendered for
payment in connection with such offer;

 

(f)                                   pay, as and when due and payable, (x)
scheduled principal and interest payments and reimbursement of reasonable costs,
expenses and indemnification obligations in respect of (i) the Second Lien Notes
and (y) any other payments on account of the other Junior Debt, in each case to
the extent permitted by the Intercreditor Agreement and any other intercreditor
agreement applicable thereto; provided that if such Indebtedness is subordinated
to the Obligations, such payment is permitted in accordance with the
subordination terms applicable thereto.

 

In no event shall the forgoing be deemed to restrict the forgiveness of any
Junior Debt by the holder thereof so long as such forgiveness is not conditioned
on the receipt of any consideration (other than Equity Interests that are not
Disqualified Equity Interests).

 

SECTION 6.13  Speculative Hedging.

 

No Group Member shall enter into any Hedging Agreement, except (a) Hedging
Agreements entered into in the ordinary course of business and not for
speculative purposes and (b) Hedging Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Restricted Subsidiary.

 

110

--------------------------------------------------------------------------------


 

SECTION 6.14  Financial Covenants.  (a)  Beginning with the first date that any
Revolving Loan, Swingline Loan or L/C Obligation is outstanding, as of the last
day of any Fiscal Quarter of the Borrower ending after such date, the Borrower
shall not permit the Total Leverage Ratio calculated as of such day for the
period of four Fiscal Quarters of the Borrower then ended as set forth below to
be greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

 

Maximum Total Leverage Ratio

March 31, 2014

 

5.50 : 1.00

June 30, 2014

 

5.50 : 1.00

September 30, 2014

 

5.50 : 1.00

December 31, 2014

 

5.50 : 1.00

March 31, 2015

 

5.00 : 1.00

June 30, 2015

 

5.00 : 1.00

September 30, 2015

 

5.00 : 1.00

December 31, 2015

 

5.00 : 1.00

March 31, 2016 and thereafter

 

4.50 : 1.00

 

(b)                                   Beginning with the first date that any
Revolving Loan, Swingline Loan or L/C Obligation, is outstanding as of the last
day of any Fiscal Quarter of the Borrower ending after such date, the Borrower
shall not permit the Interest Coverage Ratio calculated as of such day for the
period of four Fiscal Quarters of the Borrower then ended to be less than
2.00:1.00.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01  Events of Default.  If any of the following events (each, an
“Event of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any L/C Obligation when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan, L/C Obligation or any fee or any other amount (other than an amount
referred to in clause (a) of this Section) payable under this Agreement or under
any other Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three or more Business
Days;

 

(c)                                  any representation, warranty or
certification made or deemed made by or on behalf of any Group Member in any
Loan Document or by or on behalf of any Group Member (or any Responsible Officer
thereof) in connection with any such Loan Document (including in any document
delivered in connection with any such Loan Document) shall prove to have been
incorrect in any material respect (or in any respect if such representation or
warranty is qualified by “materiality” or “Material Adverse Effect”) when made
or deemed made;

 

(d)                                 any Group Member shall fail to comply with
(i) any provision of Section 5.04(a)(i), 5.05, 5.13 or Article VI, (ii) any
provision of Section 5.01 if, in the case of this clause

 

111

--------------------------------------------------------------------------------


 

(ii), such failure shall remain unremedied for 3 or more Business Days or (iii)
any other provision of any Loan Document if, in the case of this clause (iii),
such failure shall remain unremedied for 30 days after the date on which notice
thereof shall have been given to the Borrower by the Administrative Agent or the
Required Lenders;

 

(e)                                  (i) any Group Member shall fail to make any
payment when due (whether due because of scheduled maturity, required prepayment
provisions, acceleration, demand or otherwise), after the lapse of all
applicable grace periods, on any Indebtedness of any Group Member (other than
the Obligations) and, in each case, such failure relates to Indebtedness having
a principal amount of $5,000,000 or more, (ii) any other material event shall
occur or material condition shall exist under any Contractual Obligation
relating to any such Indebtedness, if the effect of such event or condition,
after the lapse of all applicable grace periods, is to accelerate, or to permit
the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof;

 

(f)                                   (i) any Group Member (other than an
Immaterial Foreign Person and its Foreign Subsidiaries) shall generally not pay
its debts as such debts become due, shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors, (ii) any proceeding shall be instituted by or against any Group
Member (other than an Immaterial Foreign Person and its Foreign Subsidiaries)
seeking to adjudicate it a bankrupt or insolvent or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, composition of
it or its debts or any similar order, in each case under any requirement of Law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee, conservator, liquidating agent, liquidator, other similar
official or other official with similar powers, in each case for it or for any
substantial part of its property and, in the case of any such proceedings
instituted against (but not by or with the consent of) any Group Member (other
than an Immaterial Foreign Person and its Foreign Subsidiaries), either such
proceedings shall remain undismissed or unstayed for a period of 60 days or more
or any action sought in such proceedings shall occur or (iii) any Group Member
(other than an Immaterial Foreign Person and its Foreign Subsidiaries) shall
take any corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above;

 

(g)                                  one or more judgments, orders or decrees
(or other similar process) shall be rendered against any Group Member involving
an aggregate amount (excluding amounts adequately covered by insurance payable
to any Group Member, to the extent the relevant insurer has not denied coverage
therefor) in excess of $5,000,000 and (i) enforcement proceedings shall have
been commenced by any creditor upon any such judgment, order or decree or (ii)
such judgment, order or decree shall not have been vacated or discharged for a
period of 60 consecutive days and there shall not be in effect (by reason of a
pending appeal or otherwise) any stay of enforcement thereof;

 

(h)                                 one or more ERISA Events shall have
occurred, which individually or in the aggregate, would have a material effect
on the Group Members;

 

(i)                                     except pursuant to a valid, binding and
enforceable termination or release permitted under the Loan Documents and
executed by the Administrative Agent or as otherwise expressly permitted under
any Loan Document, (i) any material provision of any Loan Document shall, at any
time after the delivery of such Loan Document, fail to be valid and binding on,
or

 

112

--------------------------------------------------------------------------------


 

enforceable against, any Loan Party party thereto or (ii) any such Loan Document
purporting to grant a Lien to secure any Obligation shall, at any time after the
delivery of such Loan Document, fail to create a valid and enforceable Lien on
any material portion of the Collateral purported to be covered thereby or such
Lien shall fail or cease to be a perfected Lien with the priority required in
the relevant Loan Document (other than any such failure of perfection or
priority which arises solely from the actions or inactions of a Secured Party)
or any Group Member shall state in writing that any of the events described in
clause (i) or (ii) above shall have occurred;

 

(j)                                    there shall occur any Change of Control;
or

 

(k)                                 the subordination provisions of the
Intercreditor Agreement or any intercreditor or subordination agreement or
instrument applicable to any Indebtedness that is Junior Debt shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or any Loan Party shall contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or the Obligations, for any reason shall not have the priority
contemplated by this Agreement or such intercreditor or subordination provisions
(subject to the exceptions set forth in clause (i)(ii) above).

 

then, and in every such event (other than an event described in clause (f) of
this Section), and at any time thereafter during the continuance of such event,
the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrower, take any or all of the following actions, at the same
or different times:

 

(i)                                     terminate the Commitments (including L/C
Commitments), and thereupon the Commitments shall terminate immediately;

 

(ii)                                  declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower;

 

(iii)                               require that the Borrower Cash Collateralize
the L/C Obligations in accordance with Section 2.23(a); or

 

(iv)                              exercise on behalf of itself, the Lenders and
the L/C Issuers all rights and remedies available to it, the Lenders and the L/C
Issuers under the Loan Documents and/or applicable Law;

 

provided, that in case of any event described in clause (f) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations accrued hereunder, shall automatically become due and payable, and
the obligations of the Borrower to Cash Collateralize the L/C Obligations in
accordance with clause (iii) above shall automatically become effective, in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.

 

SECTION 7.02  Application of Payments.  Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders, all payments received on account of the Secured Obligations
shall be applied by the Administrative Agent as follows:

 

113

--------------------------------------------------------------------------------


 

(i)                                     first, to payment of that portion of the
Secured Obligations constituting fees, indemnities, expenses, Cash Management
Obligations and other amounts (including fees and disbursements and other
charges of counsel payable under Section 9.03 and amounts payable under Section
2.13(a)) payable to the Administrative Agent in its capacity as such;

 

(ii)                                  second, to payment of that portion of the
Secured Obligations constituting fees, indemnities and other amounts (other than
principal reimbursement obligations in respect of L/C Borrowings, interests and
Letter of Credit fees) payable to the Lenders, the L/C Issuers and Secured
Hedging Counterparties (including fees and disbursements and other charges of
counsel payable under Section 9.03) arising under the Loan Documents (other than
as contemplated by clauses (iii) and (iv)), ratably among them in proportion to
the respective amounts described in this clause (ii) payable to them;

 

(iii)                               third, to payment of that portion of the
Secured Obligations constituting accrued and unpaid interest on the Loans and
unreimbursed L/C Borrowings, and scheduled, periodic payments under Secured
Hedging Agreements (excluding any termination payments or other payments
following a termination event), ratably among the Lenders, the L/C Issuers and
Secured Hedging Counterparties in proportion to the respective amounts described
in this clause (iii) payable to them;

 

(iv)                              fourth, (A) to payment of that portion of the
Secured Obligations constituting unpaid principal of the Loans and unreimbursed
L/C Borrowings, (B) to payment of Cash Management Obligations and amounts owing
with respect to Secured Hedging Agreements and (C) to Cash Collateralize that
portion of L/C Obligations comprising the undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by the Borrower pursuant to Section
2.05 or 2.23, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause (iv) payable to them; provided that
(x) any such amounts applied pursuant to subclause (B) above shall be paid to
the Administrative Agent for the ratable account of the applicable L/C Issuers
to Cash Collateralize such L/C Obligations, (y) subject to Section 2.05(c) or
2.23, amounts used to Cash Collateralize the aggregate amount of Letters of
Credit pursuant to this clause (iv) shall be used to satisfy drawings under such
Letters of Credit as they occur and (z) upon the expiration of any Letter of
Credit, the pro rata share of Cash Collateral shall be distributed in accordance
with this clause (iv);

 

(v)                                 fifth, to the payment in full of all other
Secured Obligations, in each case ratably among the Administrative Agent, the
Lenders and the L/C Issuers based upon the respective aggregate amounts of all
such Secured Obligations owing to them in accordance with the respective amounts
thereof then due and payable; and

 

(vi)                              finally, the balance, if any, after all
Secured Obligations have been indefeasibly paid in full in cash, to the Borrower
or as otherwise required by Law.

 

If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

114

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

AGENCY

 

SECTION 8.01  Appointment and Authorization of Agents.  Each Lender hereby
irrevocably appoints Barclays to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Agents and the
Lenders, and the Borrower shall not have rights as a third-party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

 

SECTION 8.02  Rights as a Lender.  Any Agent shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent hereunder.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any of its Subsidiaries or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.

 

SECTION 8.03  Exculpatory Provisions.  (a)  No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, no Agent shall: (i) be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (ii) have any duty to take any discretionary action or
exercise any discretionary powers, except (in the case of the Administrative
Agent) discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided, that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable Law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (iii) except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by such
Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Article VII and
Section 9.02), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless and until the
Administrative Agent shall have received written notice from a Lender, an L/C
Issuer or the Borrower referring to this Agreement, describing such Default and
stating that such notice is a “notice of default.”

 

(c)                                  No Agent-Related Person shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of

 

115

--------------------------------------------------------------------------------


 

any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than (in the case of the
Administrative Agent) to confirm receipt of items expressly required to be
delivered to it.

 

SECTION 8.04  Reliance by Administrative Agent.  Each Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to any Credit Extension that
by its terms shall be fulfilled to the satisfaction of a Lender or an L/C
Issuer, the Administrative Agent may presume that such condition is reasonably
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to any such Credit Extension.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

SECTION 8.05  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Revolving Facility as well
as activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

SECTION 8.06  Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, each Lender shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligations of any Loan Party to do so) on a
pro rata basis (determined as of the time that the applicable payment is sought
based on each Lender’s ratable share at such time) and hold harmless each
Agent-Related Person against any and all Indemnified Liabilities incurred by it;
provided, that (a) no Lender shall be liable for payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment of a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct (and no action taken in accordance with the directions of the
Required Lender shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section) and (b) to the extent any L/C Issuer or
Swingline Lender is entitled to indemnification under this Section solely in its
capacity and role as an L/C Issuer or as a Swingline Lender, as applicable, only
the Revolving Lenders shall be required to indemnify such L/C Issuer or such
Swingline Lender, as the case may be, in accordance with this Section
(determined as of the time that the applicable payment is sought based on each
Revolving Lender’s Revolving Percentage thereof at such time).  In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person.  Without limitation of
the foregoing, each Lender shall

 

116

--------------------------------------------------------------------------------


 

reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including the reasonable fees, disbursements
and other charges of counsel) incurred by the Administrative Agent in connection
with preparation, execution, delivery, administration, modification, amendment
or enforcement (whether through negotiations, legal proceedings or otherwise)
of, or legal advice in respect of rights and responsibilities under, this
Agreement, any other Loan Document, or any document contemplated by or referred
to herein, to the extent that the Administrative Agent is not reimbursed for
such costs or expenses by or on behalf of the Borrower.

 

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any U.S. Federal
Income Tax.  If the IRS or any other Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold U.S. Federal Income Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, U.S. Federal Income Tax ineffective or for any
other reason, or if the Administrative Agent reasonably determines that a
payment was made to a Lender pursuant to this Agreement without deduction of
applicable withholding tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all reasonable costs and out-of-pocket expenses (including
reasonable fees and expenses of counsel) incurred in connection therewith.

 

SECTION 8.07  Resignation of Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders, the L/C
Issuers and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall appoint from among the Lenders a successor agent (which
may be an Affiliate of a Lender), with the consent of the Borrower at all times
other than during the existence of an Event of Default (which consent shall not
be unreasonably withheld or delayed).  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment prior
to the effective date of the resignation of the Administrative Agent, then the
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on such effective date, where (i) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Secured Parties under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and L/C Issuer
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

SECTION 8.08  Non-Reliance on Agents and Other Lenders.  Each Lender and L/C
Issuer expressly acknowledges that no Agent-Related Persons have made any
representations or

 

117

--------------------------------------------------------------------------------


 

warranties to it and that no act by the Agent-Related Persons hereafter take,
including any review of the affairs of a Loan Party or any affiliate of a Loan
Party, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender.  Each Lender acknowledges that it has,
independently and without reliance upon any Agent-Related Person or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon any Agent-Related Person or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.  Except for notices, reports and other documents
expressly required to be furnished hereunder, the Agent-Related Persons shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of any Agent-Related
Person.

 

SECTION 8.09  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Group Member, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
all L/C Obligations and all other Secured Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the L/C Issuers and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuers and the Administrative Agent and
their respective agents and counsel and all other amounts due to the Lenders,
the L/C Issuers and the Administrative Agent under Sections 2.13 and 9.03)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.13
and 9.03.

 

SECTION 8.10  Duties of Other Agents.  None of the Agents (other than the
Administrative Agent) identified on the cover page or signature pages of this
Agreement shall have any rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as a Lender, a Swingline
Lender or an L/C Issuer hereunder.  Without limiting any other provision of this
Article, none of such Agents in their respective capacities as such shall have
or be deemed to have any fiduciary relationship with any Lender (including any
Swingline Lender or any L/C issuer) or any other Person by reason of this
Agreement or any other Loan Document.

 

118

--------------------------------------------------------------------------------


 

SECTION 8.11  Concerning the Collateral and the Security Documents.

 

(a)                                 Each Lender agrees that any action taken by
the Administrative Agent or the Required Lenders (or, where required by the
express terms of this Agreement, a greater proportion of the Lenders) in
accordance with the provisions of this Agreement or of the other Loan Documents,
and the exercise by the Administrative Agent or the Required Lenders (or, where
so required, such greater proportion of the Lenders) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders, the L/C
Issuers and other Secured Parties.  Without limiting the generality of the
foregoing, the Administrative Agent shall have the sole and exclusive right and
authority to (i) act as the disbursing and collecting agent for the Lenders and
the L/C Issuers with respect to all payments and collections arising in
connection herewith and with the Security Documents, (ii) execute and deliver
each Security Document and accept delivery of each such agreement delivered by
any Loan Party, (iii) act as collateral agent for the Lenders, the L/C Issuers
and the other Secured Parties for purposes of the perfection of all security
interests and Liens created by such agreements and all other purposes stated
therein; provided, that the Administrative Agent hereby appoints, authorizes and
directs each Lender and L/C Issuer to act as collateral sub-agent for the
Administrative Agent, the L/C Issuers and the Lenders for purposes of the
perfection of all security interests and Liens with respect to the Collateral,
including any deposit accounts maintained by a Loan Party with, and cash and
Cash Equivalents held by, such Lender or such L/C Issuer, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Security Documents and (vi)
except as may be otherwise specifically restricted by the terms hereof or of any
other Loan Document, exercise all remedies given to the Administrative Agent,
the Lenders, the L/C Issuers and the other Secured Parties with respect to the
Collateral under the Loan Documents relating thereto, applicable law or
otherwise.

 

(b)                                 Each of the Lenders and the L/C Issuers
hereby consents to the release and hereby directs, in accordance with the terms
hereof, the Administrative Agent to release (or, in the case of clause (ii)
below, release or subordinate) any Lien held by the Administrative Agent for the
benefit of the Lenders and the L/C Issuers against any of the following:

 

(i)                                     all of the Collateral and all Loan
Parties, upon termination of the Commitments and payment and satisfaction in
full of all Loans, all Unreimbursed Amounts and all other Obligations that the
Administrative Agent has been notified in writing are then due and payable (and,
in respect of contingent L/C Obligations, with respect to which Cash Collateral
has been deposited or a back-up letter of credit has been issued, in either case
in the appropriate currency and on terms reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuers);

 

(ii)                                  any assets that are subject to a Lien
permitted by Section 6.02(m); and

 

(iii)                               any part of the Collateral sold or disposed
of by a Loan Party if such sale or disposition is permitted by this Agreement
(or permitted pursuant to a waiver of or consent to a transaction otherwise
prohibited by this Agreement) and the Intercreditor Agreement (unless such sale
is made to another Loan Party).

 

(c)                                  Anything contained in any of the Loan
Documents to the contrary notwithstanding, the Borrower, the Administrative
Agent and each Secured Party hereby agree that (i) no Secured Party shall have
any right individually to realize upon any of the Collateral or to enforce any
Guarantee under the Guarantee and Collateral Agreement, it being understood and
agreed that all powers, rights and remedies hereunder and under any of the Loan
Documents may be exercised solely by the Administrative Agent for the benefit of
the Secured Parties in accordance with the terms hereof and

 

119

--------------------------------------------------------------------------------


 

thereof and all powers, rights and remedies under the Security Documents may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Administrative Agent on any of
the Collateral pursuant to a public or private sale or other disposition
(including, without limitation, pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Administrative Agent
(or any Lender, except with respect to a “credit bid” pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition and the Administrative Agent, as agent for and representative
of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Administrative Agent at
such sale or other disposition.

 

(d)                                 Each of the Lenders and the L/C Issuers
hereby directs the Administrative Agent to execute and deliver or file such
termination and partial release statements and do such other things as are
necessary to release Liens to be released pursuant to this Section 8.11 promptly
upon the effectiveness of any such release.

 

(e)                                  Each of the Lenders and the L/C Issuers
hereby consents to the release of any Subsidiary Guarantor from its obligations
under the Guarantee and Collateral Agreement if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted under the Loan
Documents.

 

(f)                                   Without limiting the generality of the
foregoing, each Lender acknowledges that it has received a copy of the
Intercreditor Agreement, consents to and authorizes the Administrative Agent’s
execution and delivery thereof on behalf of such Lender and agrees to be bound
by the terms and provisions thereof, including the purchase option contained
therein.  Each Lender and L/C Issuer hereby authorizes the Administrative Agent
to enter into any intercreditor arrangement and any subordination arrangement
with respect to any Indebtedness permitted hereunder that requires or
contemplates such an arrangement on behalf such Lender or L/C Issuer.

 

SECTION 8.12  Collateral Matters Relating to Related Obligations.

 

The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation arising under any Hedging Agreement or Cash Management
Obligation or that is otherwise owed to Persons other than the Administrative
Agent, the L/C Issuers and the Lenders (collectively, “Related Obligations”)
solely on the condition and understanding, as among the Administrative Agent and
all Secured Parties, that (a) the Related Obligations shall be entitled to the
benefit of the Loan Documents and the Collateral to the extent expressly set
forth in this Agreement and the other Loan Documents and to such extent the
Administrative Agent shall hold, and have the right and power to act with
respect to, the Guarantee and Collateral Agreement and the Collateral on behalf
of and as agent for the holders of the Related Obligations, but the
Administrative Agent is otherwise acting solely as agent for the Lenders and the
L/C Issuers and shall have no fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or other obligation whatsoever to any holder of Related
Obligations, (b) all matters, acts and omissions relating in any manner to the
Guarantee and Collateral Agreement, the Collateral, or the omission, creation,
perfection, priority, abandonment or release of any Lien, shall be governed
solely by the provisions of this Agreement and the other Loan Documents and no
separate Lien, right, power or remedy shall arise or exist in favor of any
Secured Party under any separate instrument or agreement or in respect of any
Related Obligation, (c) each Secured Party shall be bound by all actions taken
or omitted, in accordance with the provisions of this Agreement and the other
Loan Documents, by the Administrative Agent and the Required Lenders,

 

120

--------------------------------------------------------------------------------


 

each of whom shall be entitled to act at its sole discretion and exclusively in
its own interest given its own Commitments and its own interest in the Loans,
L/C Obligations and other Obligations to it arising under this Agreement or the
other Loan Documents, without any duty or liability to any other Secured Party
or as to any Related Obligation and without regard to whether any Related
Obligation remains outstanding or is deprived of the benefit of the Collateral
or becomes unsecured or is otherwise affected or put in jeopardy thereby, (d) no
holder of Related Obligations and no other Secured Party (except the
Administrative Agent, the Lenders and the L/C Issuers, to the extent set forth
in this Agreement) shall have any right to be notified of, or to direct, require
or be heard with respect to, any action taken or omitted in respect of the
Collateral or under this Agreement or the Loan Documents and (e) no holder of
any Related Obligation shall exercise any right of setoff, banker’s lien or
similar right except to the extent provided in Section 9.08 and then only to the
extent such right is exercised in compliance with Section 2.16.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01  Notices.

 

(a)                                 Notices Generally.  Unless otherwise
expressly provided herein, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail to the applicable party hereto
as provided in Schedule 9.01.  Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received.  Notices and other communications
delivered through electronic communications to the extent provided in paragraph
(b) below shall be effective as provided therein.

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving, or is unwilling to receive, notices under Article II
hereof by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in clause (i) above,
of notification that such notice or communication is available and identifying
the website address therefor; provided, that, in the case of clauses (i) and
(ii) above, if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

(c)                                  Change of Address, etc.  The Borrower, the
Administrative Agent, each L/C Issuer and each Swingline Lender may change its
address, facsimile number, telephone number or

 

121

--------------------------------------------------------------------------------


 

electronic mail address for notices and other communications hereunder by notice
to the other parties hereto.  Each other Lender may change its address,
facsimile number, telephone number or electronic mail address for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent and to each L/C Issuer and each Swingline Lender.  In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire transfer
instructions for such Lender.

 

(d)                                 Public Side Information Contacts.  Each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including the U.S. federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Group Members or
their securities for purposes of the U.S. federal or state securities Laws.  In
the event that any Public Lender has elected for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) the Agents and other Lenders may have access to such
information and (ii) neither the Borrower nor any Agent or other Lender with
access to such information shall have (x) any responsibility for such Public
Lender’s decision to limit the scope of information it has obtained in
connection with this Agreement and the other Loan Documents or (y) any duty to
disclose such information to such electing Lender or to use such information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such information.

 

(e)                                  Platform.  THE PLATFORM IS PROVIDED “AS IS”
AND “AS AVAILABLE.”  THE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE BORROWER MATERIALS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. 
In no event shall any Agent-Related Person have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person or entity for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of, the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Platform, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by an final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent-Related
Person; provided, that in no event shall any Agent-Related Person have any
liability to the Borrower, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential damages or punitive damages (as
opposed to direct or actual damages).

 

(f)                                   Reliance by Administrative Agent, L/C
Issuers and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each L/C Issuers, each Lender and the Related Parties
of each of them for all losses, costs, expenses and liabilities resulting from
the reliance of such

 

122

--------------------------------------------------------------------------------


 

Person on each notice purportedly given by or on behalf of the Borrower;
provided, that such indemnity shall not, as to the Administrative Agent, such
Lender, such L/C Issuer or such Related Party, be available to the extent that
such losses, costs, expenses and liabilities are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of the Administrative
Agent, such Lender or such Related Party.

 

SECTION 9.02  Waivers; Amendments.

 

(a)                                 No Waiver; Remedies Cumulative;
Enforcement.  No failure or delay by the Administrative Agent, any L/C Issuer or
any Lender in exercising any right, remedy, power or privilege hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy, power or privilege, or any
abandonment or discontinuance of steps to enforce such a right remedy, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other right remedy, power or privilege.  The rights, remedies, powers and
privileges of the Administrative Agent, the L/C Issuers and the Lenders
hereunder and under the Loan Documents are cumulative and are not exclusive of
any rights, remedies, powers or privileges that any such Person would otherwise
have.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.01 for the benefit of all the Lenders and the L/C Issuers;
provided, that the foregoing shall not prohibit (i) the Administrative Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (ii) each L/C Issuer or each Swingline Lender from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as an L/C Issuer or a Swingline Lender, as applicable)
hereunder and under the other Loan Documents, (iii) any Lender from exercising
setoff rights in accordance with Section 9.08 (subject to the terms of Section
2.16) or (iv) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to the
Borrower under any Debtor Relief Law; provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (x) the Required Lenders shall have the rights otherwise
provided to the Administrative Agent pursuant to Section 7.01 and (y) in
addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 2.16, any Lender may, with the consent
of the Required Lenders, enforce any rights or remedies available to it and as
authorized by the Required Lenders.

 

(b)                                 Amendments, Etc.  Except as otherwise
expressly set forth in this Agreement, no amendment or waiver of any provision
of this Agreement or any other Loan Document (other than any Fee Letter executed
on or prior to the Closing Date), and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing executed by the
Borrower and the Required Lenders, and acknowledged by the Administrative Agent,
or by the Borrower and the Administrative Agent with the consent of the Required
Lenders, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, that no such
amendment, waiver or consent shall:

 

(i)                                     extend or increase any Commitment of any
Lender without the written consent of such Lender (it being understood that a
waiver of any condition precedent set forth in Article IV or the waiver of any
Default shall not constitute an extension or increase of any Commitment of any
Lender);

 

123

--------------------------------------------------------------------------------


 

(ii)                                  reduce the principal of, or rate of
interest specified herein on, any Loan or any L/C Borrowing or any fees or other
amounts payable hereunder or under any other Loan Document, without the written
consent of each Lender directly and adversely affected thereby; provided, that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive the obligation of the Borrower to pay
interest at the Default Rate; provided further, that this clause (ii) does not
apply to any modification to the definition (including the component definitions
thereof) or application of the “Interest Coverage Ratio”, “Secured Net Leverage
Ratio”, “Total Leverage Ratio” or the “First Lien Net Leverage Ratio”;

 

(iii)                               postpone any date scheduled for any payment
of principal of, or interest on, any Loan or any L/C Borrowing, or any fees or
other amounts payable hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, without the written consent of each
Lender directly and adversely affected thereby; provided, that this clause (iii)
shall not apply to any changes to Section 2.09 (other than any postponement of
any date of payment thereunder);

 

(iv)                              change Section 2.15(b) or Section 2.16 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly and adversely affected
thereby;

 

(v)                                 change any provision of this Section or the
percentage in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly and
adversely affected thereby;

 

(vi)                              with respect to any Credit Extension after the
Closing Date, waive any condition set forth in Section 4.02 without the written
consent of the Required Lenders;

 

(vii)                           release all or substantially all of the
Collateral or the Borrower or all or substantially all of the Subsidiary
Guarantors from their Guarantee of the Secured Obligations of the Borrower, in
each case, without the written consent of each Lender and each L/C Issuer;

 

(viii)                        release all or substantially all of the Cash
Collateral without the written consent of each Lender, the Administrative Agent,
each L/C Issuer and each Swingline Lender; or

 

(ix)                              amend Section 1.05 or the definition of
“Alternative Currency” without the written consent of each Lender;

 

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties hereunder or under any other Loan
Document of (A) the Administrative Agent, unless in writing executed by the
Administrative Agent, (B) any L/C Issuer, unless in writing executed by such L/C
Issuer and (C) any Swingline Lender, unless in writing executed by such
Swingline Lender, in each case in addition to the Borrower and the Lenders
required above.

 

Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all the Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased or extended, or the maturity of
any of its Loan may not be

 

124

--------------------------------------------------------------------------------


 

extended, the rate of interest on any of its Loans may not be reduced and the
principal amount of any of its Loans may not be forgiven, in each case without
the consent of such Defaulting Lender and (y) any amendment, waiver or consent
requiring the consent of all the Lenders or each affected Lender that by its
terms affects any Defaulting Lender more adversely than the other affected
Lenders shall require the consent of such Defaulting Lender).

 

In addition, notwithstanding anything in this Section to the contrary, (a) if
the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision, and, in each case, such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders to the Administrative Agent within ten Business Days
following receipt of notice thereof and (b) the Credit Agreement may be amended
as set forth in Section 2.25 and 2.26.

 

Notwithstanding anything to the contrary contained in this Section 9.02 or any
Loan Document, no Lender consent is required to effect any amendment or
supplement to any intercreditor agreement or arrangement permitted under this
Agreement (i) that is for the purpose of adding the holders of Indebtedness that
is Junior Debt (or a senior representative with respect to any of the foregoing)
as parties thereto, as expressly contemplated by the terms of such intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing; provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders), or (ii) that is expressly contemplated by any
intercreditor agreement or arrangement permitted under this Agreement); provided
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent.

 

SECTION 9.03  Expenses; Indemnity; Etc.

 

(a)                                 Costs and Expenses.  The Borrower agrees to
pay or reimburse (i) all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent and other Agents in connection
with the syndication of the Revolving Facility, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, any other documents prepared in connection herewith or therewith, or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including the reasonable fees, charges and disbursements of one
firm of counsel and one firm of local counsel in each applicable jurisdiction
and (ii) all reasonable and documented out-of-pocket costs and expenses incurred
by the Administrative Agent, the other Agents, each Lender (including the fees,
charges and disbursements of one firm of counsel and one firm of local counsel
in each applicable jurisdiction for the Administrative Agent, any Agent and any
Lender (and, in the case of an actual or perceived conflict of interest, one
additional firm of counsel for each affected Person)) in connection with the
enforcement or protection of any rights and remedies under this Agreement and
the other Loan Documents, including all such costs and expenses incurred during
any legal proceeding, including any proceeding under any Debtor Relief Law, and
including in connection with any workout, restructuring or negotiations in
respect the Loans or the Loan Documents, including the reasonable fees, charges
and disbursements of counsel.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each other Agent, each Lender and each Related

 

125

--------------------------------------------------------------------------------


 

Parties of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs (including settlement costs), reasonable and documented
disbursements and out-of-pocket fees and expenses (including the fees, charges
and disbursements of one firm of counsel and one firm of local counsel in each
applicable jurisdiction for the Indemnitees (and, in the case of an actual or
perceived conflict of interest, one additional firm of counsel for each affected
Person) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted or awarded against any Indemnitee in any way relating to
or arising out of or in connection with or by reason of (i) any actual or
prospective claim, litigation, investigation or proceeding in any way relating
to, arising out of, in connection with or by reason of any of the following,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim, litigation
or proceeding): (x) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other document delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby; or (y) any Commitment, any Credit Extension
or the use or proposed use thereof or of the proceeds thereof (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit); provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, fees and expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee; or (ii) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Borrower or any of its
Subsidiaries or any other location, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries (clauses (i) and (ii),
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of such
Indemnitee and regardless of whether such Indemnitee is a party thereto, and
whether or not any such claim, litigation, investigation or proceeding is
brought by the Borrower, its equity holders, its affiliates, its creditors or
any other Person.  This Section 9.03(b) shall not apply with respect to Taxes,
other than any Taxes that represent liabilities, obligations, losses, damages,
penalties, claims or costs arising from any non-Tax claims, demands, actions,
judgments or suits.

 

(c)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, no Loan Party or Indemnitee
shall assert, and each Loan Party and Indemnitee hereby waives, any claim
against any Indemnitee or Loan Party, respectively, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any other document contemplated thereby, the transactions
contemplated thereby, any Commitment or any Credit Extension, the use thereof or
of the proceeds thereof or such Indemnitee’s or Loan Party’s respective
activities in connection therewith (whether before or after the Closing Date). 
Notwithstanding the foregoing, nothing in the preceding sentence shall limit the
indemnification obligations of the Borrower under Section 9.03(b) with respect
to special, indirect, consequential or punitive damages arising in a third party
claim against an Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials obtained through any Platform or other information transmission
systems in connection with the Loan Documents or the transactions contemplated
thereby unless determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee.

 

(d)                                 Payments.  All amounts due under this
Section shall be payable promptly after demand therefor by the relevant Person
entitled thereto.

 

126

--------------------------------------------------------------------------------


 

SECTION 9.04  Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including, for purposes of this paragraph (b),
participations in L/C Obligations and Swingline Loans); provided, that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.  (A) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitments
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of an Lender or an Approved Fund with respect to a
Lender, no minimum amount need be assigned and (B) in any case not described in
the foregoing subclause (A), the amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender, or if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender, subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $1,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided, that
contemporaneous assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining where such minimum amount has been
met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to any Swingline Lender’s rights and obligations in respect of Swingline
Loans made by it.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph (b)(i)(B)
of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required for assignments unless
(x) any Event of Default has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender, an Affiliate of a

 

127

--------------------------------------------------------------------------------


 

Lender or an Approved Fund; provided, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment unless such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided, that the Administrative Agent shall acknowledge any
such assignment; and

 

(C)                               the consent of each L/C Issuer and each
Swingline Lender (each such consent not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of the Revolving Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption (except as otherwise provided in Section 2.22(b)),
together with a processing and recordation fee of $3,500; provided, that (x)
such fee shall not be payable if such assignment is made by any Arranger, (y)
the Administrative Agent may, in its sole discretion, elect to waive such fee in
the case of any assignment and (z) in the case of contemporaneous assignments by
any Lender to one or more Approved Funds, only a single processing and recording
fee shall be payable for such assignments.  The assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

(v)                                 Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable ratable
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each L/C Issuer, each Swingline
Lender and each other Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full ratable share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Revolving Percentage; provided that, notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.18, 2.19 and 9.03 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties,

 

128

--------------------------------------------------------------------------------


 

no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts and stated interest of the Loans and L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and other
amounts due under Section 2.05 owing to each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower or any Lender (but only, in the case of a Lender, at
the Administrative Agent’s Office and with respect to any entry relating to such
Lender’s Commitments, Loans, L/C Obligations and other Obligations), at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Person that
the Administrative Agent has identified in a notice to the Lenders as a
Defaulting Lender or a Disqualified Institution, the Borrower or any of its
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations, if any, in L/C Obligations and Swingline Loans) owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the L/C Issuers and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 8.06 with respect to any payments
made by such Lender to its Participant(s).  Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, waiver or consent in respect of any provision of this Agreement;
provided, that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
consent described in the first proviso to Section 9.02(b) that directly affects
such Participant.  The Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.18 and 2.19 (subject to the requirements and
limitations of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided, that (x) such Participant agrees to be subject to the provisions of
Section 2.22 as if it were an assignee under paragraph (b) of this Section and
(y) a Participant shall not be entitled to receive any greater payments under
Sections 2.18 and 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.22 with respect to any Participant.  To the extent permitted by
Law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided, that such Participant agrees to be subject to
Section 2.16 as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), maintain a register in the

 

129

--------------------------------------------------------------------------------


 

United States on which it enters the name and address of each Participant and
the principal amounts (and stated interest) of each Participant’s interest in
the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register to any Person (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Credit Extensions or other obligations under any Loan Document)
except to the extent that such disclosure is necessary to establish that any
such Commitment, Credit Extension or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank or any central
bank having jurisdiction over such Lender; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer or Swingline
Lender after Assignment.  Notwithstanding anything herein to the contrary, if at
any time any Revolving Lender that is also acting as an L/C Issuer or a
Swingline Lender assigns all of its Revolving Commitment and Loans pursuant to
paragraph (b) of this Section, such Revolving Lender may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon
30 days’ notice to the Borrower, resign as a Swingline Lender.  In the event of
any such resignation as an L/C Issuer or a Swingline Lender, the Borrower shall
be entitled to appoint from among the Revolving Lenders a successor L/C Issuer
or Swingline Lender hereunder, and such Revolving Lender has agreed, in its sole
discretion, to be an L/C Issuer or Swingline Lender hereunder, as applicable, in
a writing reasonably satisfactory to the Administrative Agent; provided, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such Revolving Lender as an L/C Issuer or a Swingline Lender, as
the case may be.  If any such Revolving Lender resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit issued by it outstanding as of
the effective date of its resignation as an L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund participations in unreimbursed L/C Borrowings pursuant to
Section 2.05(c)).  If any such Revolving Lender resigns as a Swingline Lender,
it shall retain all the rights of a Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund participations in outstanding Swingline Loans pursuant to
Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or
Swingline Lender, (A) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as the case may be, and (B) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements reasonably
satisfactory to such Revolving Lender to effectively assume the obligations of
such Revolving Lender with respect to such Letters of Credit.

 

SECTION 9.05  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in any Loan Document or other
documents delivered in connection herewith or therewith or pursuant hereto or
thereto shall be considered to have been relied upon by the other parties hereto
and shall survive the execution and delivery hereof and thereof and the making
of the Credit Extensions hereunder, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any L/C Issuer or any Lender may have had notice or

 

130

--------------------------------------------------------------------------------


 

knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding and so long as the Commitments have not expired or been terminated. 
The provisions of Sections 2.16, 2.17, 2.18, 2.19, 9.03, 9.15 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the payment in full of the Obligations,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.

 

SECTION 9.06  Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees and expenses payable to the Agents and the Lenders (or any of them),
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement in electronic (i.e., “pdf” or “tiff”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments and
Certain Other Documents.  The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state Laws based on the Uniform Electronic Transactions Act.

 

SECTION 9.07  Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provision of this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, any L/C Issuer or any
Swingline Lender, as applicable, then such provision shall be deemed to be in
effect only to the extent not so limited.

 

SECTION 9.08  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, each L/C Issuer, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such L/C Issuer or any such Affiliate, to or for the
credit or the account of the Borrower against any and all of the

 

131

--------------------------------------------------------------------------------


 

obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, L/C Issuer or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender or such L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have.  Each Lender and L/C Issuer agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

SECTION 9.09  Governing Law; Jurisdiction; Etc.

 

(a)                                 Governing Law.  This Agreement and the other
Loan Documents and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the Law of the
State of New York.

 

(b)                                 Jurisdiction.  The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or tort or otherwise, against the Administrative Agent, any Lender or
any L/C Issuer, any Related Party of any of the foregoing, in any way relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, in a forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the exclusive
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable Law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender or any L/C Issuer may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)                                  Waiver of Venue.  The Borrower irrevocably
and unconditionally waives, to the fullest extent permitted by applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

132

--------------------------------------------------------------------------------


 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable Law.

 

SECTION 9.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12  Confidentiality.  Each of the Agents and each of the Lenders and
L/C Issuers agree to maintain the confidentiality of the Information, except
that Information may be disclosed (a) to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential in accordance with customary practices); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same (or at least as
restrictive) as those of this Section (or as may otherwise be reasonably
acceptable to the Borrower), to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative other transaction under which payments are to
be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or any of its Subsidiaries or the Revolving
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Revolving
Facility; (h) with the consent of the Borrower; or (i) to the extent that such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.  For purposes of this Section,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries; provided, that
in the case of information received from the Borrower or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this

 

133

--------------------------------------------------------------------------------


 

Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.13  PATRIOT Act.  Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the PATRIOT Act,
it is required to obtain, verify and record information that identifies such
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the PATRIOT Act. 
Each Loan Party shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money-laundering
rules and regulations, including the PATRIOT Act.

 

SECTION 9.14  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Law (collectively, “charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable Law,
the rate of interest payable in respect of such Loan hereunder, together with
all charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate for each day to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.15  Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.

 

SECTION 9.16  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Group Members and any Agent, any L/C Issuer, any
Swingline Lender or any Lender is intended to be or has been created in respect
of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether any Agent, any L/C Issuer, any Swingline Lender or any
Lender has advised or is advising the Borrower or any Subsidiary on other
matters, (ii) the arranging and other services regarding this Agreement provided
by the Agents, the L/C Issuers, the Swingline Lenders and the

 

134

--------------------------------------------------------------------------------


 

Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Agents, the L/C Issuers, the Swingline
Lenders and the Lenders, on the other hand, (iii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent that it has
deemed appropriate and (iv) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the Agents, the
L/C Issuers, the Swingline Lenders and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person; (ii)
none of the Agents, the L/C Issuers, the Swingline Lenders and the Lenders has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agents, the L/C Issuers,
the Swingline Lenders and the Lenders and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and none of the Agents, the L/C Issuers, the Swingline
Lenders and the Lenders has any obligation to disclose any of such interests to
the Borrower or its Affiliates.  To the fullest extent permitted by Law, the
Borrower hereby waives and releases any claims that it may have against the
Agents, the L/C Issuers, the Swingline Lenders and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

[SIGNATURE PAGES FOLLOW]

 

135

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

 

Name:

Richard Rosenstein

 

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO SFX 2013 REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender, an L/C Issuer, the Swingline Lender
and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name:

Craig Malloy

 

 

Title:

Director

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Winters

 

 

Name:

Michael Winters

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Kirk L. Tashjian

 

 

Name:

Kirk L. Tashjian

 

 

Title:

Vice President

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Chris Dorsett

 

 

Name:

Chris Dorsett

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Manfred Affenzeller

 

 

Name:

Manfred Affenzeller

 

 

Title:

Director

 

 

 

 

 

JEFFERIES FINANCE LLC,

 

as a Lender

 

 

 

 

By:

/s/ Brian Buoye

 

 

Name:

Brian Buoye

 

 

Title:

Managing Director

 

SIGNATURE PAGE TO SFX 2013 REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Lana Gifas

 

 

Name:

Lana Gifas

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Kenneth Chin

 

 

Name:

Kenneth Chin

 

 

Title:

Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------